Exhibit 10.20

EXECUTION VERSION

Certain identified information has been excluded from the exhibit because it is
both (i) not material and (ii) would likely cause competitive harm to the
Company, if publicly disclosed. Double asterisks denote omissions.

SECOND AMENDED AND RESTATED

COLLABORATION AND LICENSE AGREEMENT

by and between

EDITAS MEDICINE, INC.

AND

JUNO THERAPEUTICS, INC.

 

NOVEMBER 11,  2019

 

 



 

 




TABLE OF CONTENTS

 

 

 

Page

ARTICLE 1 DEFINITIONS


1

ARTICLE 2 RESEARCH PROGRAM


18

2.1      Conduct of a Research Program.


18

2.2      Extension of Research Program Term


19

2.3      Use of Third Parties


19

2.4      Collaboration Targets.


20

2.5      Records; Inspection


21

2.6      Lead Candidate Selection Criteria; Data Package.


21

2.7      Technology Transfer.


23

2.8      Compliance Provisions.


24

2.9      Original Agreement and First Amended and Restated Agreement


26

ARTICLE 3 OPT-IN RIGHTS


26

3.1      Opt-In Grant.


26

3.2      Opt-In Right Exercise.


26

3.3      Covenants.


27

3.4      Tax Matters


29

3.5      Government Approvals.


29

3.6      License Agreement and Licensed Program Addendum


31

ARTICLE 4 GOVERNANCE


31

4.1      Alliance Managers


31

4.2      Joint Steering Committee


32

ARTICLE 5 LICENSES


35

5.1      Licenses to Editas


35

5.2      Licenses to Juno.


35

5.3      Exclusivity.


36

5.4      Insolvency


37

5.5      Rights Retained by the Parties


38

5.6      Compliance with In-License Agreements


38

ARTICLE 6 PAYMENTS


38

6.1      Initial Fees


38

6.2      Amendment Fee


38

6.3      Extension Fee


38





i




TABLE OF CONTENTS

(continued)

 

 

 

Page

6.4      Payment Method


39

6.5      Taxes.


39

6.6      Editas Third Party Agreements


40

6.7      Confidentiality


40

ARTICLE 7 INTELLECTUAL PROPERTY


40

7.1      Ownership of Collaboration IP; Disclosure.


40

7.2      Prosecution and Maintenance of Editas Collaboration Patents and Joint
Collaboration Patents.


42

7.3      Enforcement of Editas Collaboration Patents and Joint Collaboration
Patents.


43

7.4      Defense of Claims Brought by Third Parties


45

7.5      Common Interest Agreement


45

7.6      Subsequently Obtained IP.


45

7.7      Post-Opt-In Right Exercise


47

ARTICLE 8 CONFIDENTIALITY AND PUBLICATION


47

8.1      Confidential Information


47

8.2      Program-Specific Information


48

8.3      Exceptions


48

8.4      Permitted Use and Disclosures.


49

8.5      Publicity.


51

8.6      Scientific Publications


52

8.7      Nondisclosure of Terms


53

8.8      Use of Names and Marks


53

8.9      Compliance with In-License Agreements


53

ARTICLE 9 REPRESENTATIONS, WARRANTIES AND COVENANTS


53

9.1      Representations and Warranties of Juno


54

9.2      Representations and Warranties of Editas


54

9.3      Additional Representations and Warranties of Editas


55

9.4      Additional Covenants of Editas.


58

9.5      Disclaimer


58

ARTICLE 10 INDEMNIFICATION


58

10.1     Juno


59

 





ii




TABLE OF CONTENTS

(continued)

 

 

 

Page

10.2     Editas


59

10.3     Indemnification Procedure


59

10.4     Insurance


60

10.5     LIMITATION OF LIABILITY


60

ARTICLE 11 OTHER TERMS RELATING TO IN-LICENSES


60

11.1     Indemnification under the Harvard-Broad Licenses


60

11.2     Use of Names


62

11.3     Intended Third Party Beneficiaries.


62

ARTICLE 12 TERM AND TERMINATION


64

12.1     Term


64

12.2     Termination for Breach.


64

12.3     Termination upon Notice


65

12.4     Termination for Bankruptcy


65

12.5     Termination for Patent Challenge


65

12.6     Effect of Expiration or Termination.


65

12.7     Certain Additional Remedies of Juno in Lieu of Termination


66

ARTICLE 13 MISCELLANEOUS


67

13.1     Governing Laws; Venue; Jurisdiction


67

13.2     Disputes.


67

13.3     Independent Contractors


69

13.4     Assignment.


69

13.5     Force Majeure


70

13.6     Right to Develop Independently.


71

13.7     Notices


71

13.8     Interpretation.


72

13.9     Further Assurances


73

13.10    Severability


73

13.11    Waiver


73

13.12    Entire Agreement; Modification


73

13.13    No Third Party Beneficiaries


74

13.14    Extension to Affiliates


74

 





iii




TABLE OF CONTENTS

(continued)

 

 

 

Page

13.15    Counterparts


74

 





iv




LIST OF EXHIBITS AND SCHEDULES

 

EXHIBIT A

LICENSE AGREEMENT

EXHIBIT B

FORM OF EDITAS MATERIAL TRANSFER AGREEMENT

 

 

SCHEDULE 1.65

EDITAS COLLABORATION PATENTS

SCHEDULE 1.124

JOINT COLLABORATION PATENTS

SCHEDULE 2.3

EXISTING EDITAS THIRD PARTY SUBCONTRACTORS

SCHEDULE 2.4

COLLABORATION TARGETS

SCHEDULE 5.6

IN-LICENSE AGREEMENT TERMS

SCHEDULE 9.3

EXCEPTIONS TO ADDITIONAL REPRESENTATIONS AND

 

WARRANTIES OF EDITAS

 

 



v




SECOND AMENDED AND RESTATED

COLLABORATION AND LICENSE AGREEMENT

This SECOND AMENDED AND RESTATED COLLABORATION AND LICENSE AGREEMENT (this
“Agreement”), effective as of November 11, 2019 (the “Amendment Date”), is made
by and between Editas Medicine, Inc., a Delaware corporation, having its
principal place of business at 11 Hurley St., Cambridge, MA 02141 (“Editas”),
and Juno Therapeutics, Inc., a Delaware corporation, having its principal place
of business at 400 Dexter Avenue North, Suite 1200, Seattle, WA 98109 (“Juno”)
and amends and restates (a) that certain Collaboration and License Agreement by
and between Editas and Juno (the “Original Agreement”), dated as of May 26, 2015
(the “Original Effective Date”); and (b) that certain Amended and Restated
Collaboration and License Agreement by and between Editas and Juno (the “First
Amended and Restated Agreement”), dated as of May 3, 2018 (the “First Amended
Effective Date”).

BACKGROUND

A.          Editas has skills, expertise and proprietary technology regarding
gene editing technology. Juno has skills, expertise and proprietary technology
regarding T-cell immunotherapy technology.

B.           Juno and Editas desire to amend and restate the First Amended and
Restated Agreement and conduct a collaboration wherein Juno shall select certain
Collaboration Targets and Editas may apply its Genome Editing Technology, with
the goal of generating RNP Complexes that modulate the expression of
Collaboration Targets and ultimately identifying Lead Candidates.

C.           In connection with this Agreement, Juno and Editas desire to enter
into the License Agreement pursuant to which, among other things, Editas shall
grant to Juno an exclusive license to utilize Collaboration RNP Complex(es)
generated under a Research Program prior to the Amendment Date, together with
intellectual property related thereto, for use in (a) α-β T-Cells or (b) Other
Derived T-Cells, in each case, on the terms and subject to the conditions set
forth in the License Agreement.

D.          Juno shall have the exclusive right, in its discretion, to enter
into a Licensed Program Addendum with Editas to amend the License Agreement to
incorporate one or more Program(s) conducted hereunder into the License
Agreement, in each case, on the terms and subject to the conditions set forth
herein.

NOW, THEREFORE, for and in consideration of the covenants, conditions and
undertakings hereinafter set forth, it is agreed by and between the Parties as
follows:

ARTICLE 1

DEFINITIONS

As used herein, the following terms shall have the meanings set forth below.

 

 



 




1.1       “α-β T-Cell” means a T-Cell that expresses or has ever expressed a
T-cell receptor (TCR) dimer consisting of an alpha (α) chain and a beta (β)
chain, including any cell derived therefrom.  For clarity, “α-β T-Cell” includes
any Derived T-Cell that is an α-β T-Cell.

1.2       “γ-δ T-Cell” means a T-Cell that expresses a γ-δ T-cell receptor dimer
consisting of a gamma (γ) chain and a delta (δ) chain, but excluding any  α-β
T-Cell.  For clarity, “γ-δ T-Cell” includes any Derived T-Cell that is a γ-δ
T-Cell.

1.3       “2014 MGH Agreement” means that certain Exclusive Patent License
Agreement by and between MGH and Editas effective as of August 29, 2014, as
amended by First Amendment thereto dated June 29, 2015 and Second Amendment
thereto dated November 17, 2016.

1.4       “2016 MGH Agreement” means that certain Exclusive Patent License
Agreement by and between MGH and Editas effective as of August 2, 2016.

1.5       “Accelerated Program” has the meaning set forth in Section 12.7.

1.6       “Acquiring Affiliate” means (a) any Third Party that acquires Editas
through a Change of Control following the Amendment Date; and (b) such Third
Party’s Affiliates immediately prior to the effective date of such Change of
Control.

1.7       “Additional Sublicense Terms” has the meaning set forth in Section
7.6(b).

1.8       “Additional Target” has the meaning set forth in Section 2.4(b).

1.9       “Affiliate” means any Person, whether de jure or de facto, which is
directly or indirectly controlling, controlled by or under common control of a
Party for so long as such control exists and regardless of whether such
Affiliate is or becomes an Affiliate on or after the Amendment Date.  For the
purposes of this Section 1.9, “control” (including, with correlative meanings,
the terms “controlled by” and “under common control with”) means (a) direct or
indirect ownership of fifty percent (50%) or more of the voting securities or
other voting interest of any Person (including attribution from related
parties), or if not meeting the preceding, the maximum voting right that may be
held by the particular Party under the laws of the country where such entity
exists; or (b) the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of such Person, whether
through ownership of voting securities, by contract, as a general partner, as a
manager, or otherwise.

1.10     “Agreement” has the meaning set forth in the preamble.

1.11     “Allergan” means Allergan Pharmaceuticals International Limited.

1.12     “Allergan Agreement” means the Strategic Alliance and Option Agreement,
by and between Editas and Allergan, dated as of March 14, 2017.

1.13     “Alliance Manager” has the meaning set forth in Section 4.1.

1.14     “Allocable Costs” has the meaning set forth in Section 7.6(b).

 

 



2




1.15     “Amendment Date” has the meaning set forth in the preamble.

1.16     “Antitrust Law” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the rules and regulations promulgated thereunder (the
“HSR Act”), the Sherman Act, as amended, the Clayton Act, as amended, the
Federal Trade Commission Act, as amended, and any other Laws of the United
States, a state or territory thereof, or any foreign government or supranational
body (including the European Commission) that are designed to prohibit, restrict
or regulate actions having the purpose or effect of monopolization or restraint
of trade.

1.17     “Arbitration Request” has the meaning set forth in Section 13.2(b).

1.18     “Bankruptcy Party” has the meaning set forth in Section 5.4.

1.19     “Base Editing” means [**].

1.20     “Base Editing Window” means a region within [**] nucleotides of a
specific polynucleotide sequence bound by the nucleic acid binding protein.

1.21     “Base Editor” means [**].

1.22     “Beam” means Beam Therapeutics Inc.

1.23     “Beam Agreement” means that certain License Agreement by and between
Editas and Beam, dated May 9, 2018.

1.24     “BLA” means a biologics license application, or similar application,
submitted to the applicable Regulatory Authority in a jurisdiction in the
Territory.

1.25     “BlueRock” means BlueRock Therapeutics LP.

1.26     “BlueRock Agreement” means that certain License and Collaboration
Agreement by and between Editas and BlueRock, dated April 2, 2019.

1.27     “BlueRock Field” means [**].

1.28     “Broad” means the Broad Institute, Inc., a non-profit Massachusetts
corporation.

1.29     “Business Day” means a day that is not a Saturday, Sunday or a day on
which banking institutions in Seattle, Washington or Boston, Massachusetts are
authorized by Law to remain closed.

1.30     “Calendar Quarter” means the period beginning on the Original Effective
Date and ending on the last day of the calendar quarter in which the Original
Effective Date falls, and thereafter each successive period of three (3)
consecutive calendar months ending on the last day of March, June, September, or
December, respectively; provided that the final Calendar Quarter shall end on
the last day of the Term.





3




1.31     “Calendar Year” means the period beginning on the Original Effective
Date and ending on December 31 of the calendar year in which the Original
Effective Date falls, and thereafter each successive period of twelve (12)
consecutive calendar months beginning on January 1 and ending on December 31;
provided that the final Calendar Year shall end on the last day of the Term.

1.32     “Cas9-I Agreement” means the Amended and Restated Cas9-I License
Agreement entered into by and among Harvard, Broad and Editas, dated as of
December 16, 2016, as amended by that certain first amendment thereto dated
March 3, 2017.

1.33     “Cas9-II Agreement” means the Cas9-II License Agreement by and between
Broad and Editas, dated as of December 16, 2016.

1.34     “Change of Control” means, with respect to a Party, (a) a merger or
consolidation of such Party with a Third Party which results in the voting
securities of such Party outstanding immediately prior thereto ceasing to
represent at least fifty percent (50%) of the combined voting power of the
surviving entity immediately after such merger or consolidation; (b) a
transaction or series of related transactions in which a Third Party, together
with its Affiliates, becomes the owner of fifty percent (50%) or more of the
combined voting power of such Party’s outstanding securities other than through
issuances by such Party of securities of such Party in a bona fide financing
transaction or series of related bona fide financing transactions; or (c) the
sale or other transfer to a Third Party of all or substantially all of such
Party’s assets or all or substantially all of such Party’s business to which
this Agreement relates.

1.35     “Claims” has the meaning set forth in Section 11.1(a).

1.36     “Clearance Date” has the meaning set forth in Section 3.5(b).

1.37     “Co-Exclusive Targets” has the meaning set forth in Section 2.4(b).

1.38     “Collaboration IP” means, collectively, the Collaboration Patents and
Collaboration Know-How.

1.39     “Collaboration Know-How” means any and all Know-How that is created,
conceived, discovered, developed, generated, invented, made or reduced to
practice, by or on behalf of one or both Parties (or any of their respective
Affiliates) during the Term, solely or jointly with any Third Party, in the
course of activities conducted pursuant to the Research Program or otherwise in
the performance of any obligations under this Agreement, including the results
of the Research Program and any Collaboration RNP Complexes.

1.40     “Collaboration Patents” means all Patent Rights that claim
Collaboration Know-How.

1.41     “Collaboration RNP Complex” means, with respect to a Collaboration
Target, any RNP Complex that (a) modulates the expression of such Collaboration
Target; and (b) is generated or delivered by or on behalf of Editas under the
Research Program (including, for clarity, any such RNP Complex that was
generated or developed by or on behalf of Editas prior





4




to the Amendment Date under the Original Agreement or the First Amended and
Restated Agreement (or, with respect to an Additional Target, prior to the date
that the Target is designated as an Additional Target pursuant to this
Agreement)). For clarity, (i) a “Lead Candidate” or “Related Collaboration RNP
Complex” shall remain included in the definition of “Collaboration RNP Complex”
and (ii) Collaboration RNP Complex shall exclude all Lapsed Collaboration RNP
Complexes.

1.42     “Collaboration Target” means (a) any Initial Collaboration Target,
including Derivatives thereof; and (b) any Additional Targets designated by Juno
in writing pursuant to Section 2.4(b), including Derivatives thereof.

1.43     “Commercialization” means any and all activities directed to the
commercialization of a product, including commercial manufacturing (including
Manufacturing) and commercial supply of a product, marketing, detailing,
promotion, market research, distributing, order processing, handling returns and
recalls, booking sales, customer service, administering and commercially selling
such product, importing, exporting and transporting such product for commercial
sale, and seeking of pricing and reimbursement of a product (if applicable),
whether before or after Regulatory Approval has been obtained (including making,
having made, using, importing, selling and offering for sale such product), as
well all regulatory compliance with respect to the foregoing.  For clarity,
“Commercialization” does not include any clinical trial commenced after
Regulatory Approval. When used as a verb, “Commercialize” means to engage in
Commercialization.

1.44     “Commercially Reasonable Efforts” means, with respect to a Party, the
efforts required in order to carry out a task in a diligent and sustained manner
without undue interruption or delay, which level is at least commensurate with
the level of effort that a similarly situated Third Party biopharmaceutical
company would devote to a product of similar market potential and having similar
commercial and scientific advantages and disadvantages resulting from its own
research efforts or to which it has rights, taking into account its safety and
efficacy, regulatory status, the competitiveness of the marketplace, its
proprietary position, pricing, reimbursement, launching strategy and other
market specific factors, and all other relevant factors.

1.45     “Confidential Information” has the meaning set forth in Section 8.1.

1.46     “Control,” “Controls,” “Controlled” or “Controlling” means, with
respect to any IP (including Patent Rights and Know-How) or Confidential
Information, the ability of a Party or its Affiliates, as applicable, (whether
through ownership or license (other than a license granted in this Agreement))
to grant to the other Party the licenses or sublicenses as provided herein, or
to otherwise disclose such IP or Confidential Information to the other Party,
without violating the terms of any then-existing agreement with any Third Party
at the time such Party or its Affiliates, as applicable, would be required
hereunder to grant the other Party such license or sublicenses as provided
herein or to otherwise disclose such IP or Confidential Information to the other
Party.

1.47     “Cpf1 Agreement” means the Cpf1 License Agreement by and between Broad
and Editas, dated as of December 16, 2016.





5




1.48     “Cure Period” has the meaning set forth in Section 12.2(a).

1.49     “Data Package” means, with respect to a given Program, a data package
that may include each of the following: (a) all data related to such Program,
including selection and ranking criteria for any Collaboration RNP Complex(es)
within such Program; (b) a reasonably detailed analysis of the data related to
such Program (which analysis shall be in an appropriate format); (c) a
reasonably detailed summary of the Research activities conducted with respect to
such Program (which summary shall be in an appropriate format); (d) a list of
any exceptions to any of Editas’ representations or warranties set forth in the
License Agreement that Editas would need to include if the Parties enter into a
Licensed Program Addendum for such Program, as well as a draft of all schedules
and exhibits to the License Agreement, in each case, as proposed by Editas to be
attached to the License Agreement with respect to such Program if the Parties
enter into such a Licensed Program Addendum; (e) a description of any Third
Party funding sources, including government funding, with respect to such
Program or any Research Program activities conducted with respect to such
Program; and (f) a description of any Subsequently Obtained IP for the
applicable Collaboration RNP Complex(es), including Allocable Costs and
Additional Sublicense Terms of such Subsequently Obtained IP (as determined
pursuant to Section 7.6(b)).

1.50     “Derivative” means, with respect to a Target or antigen, all fragments,
complexes, variants or post-translationally modified and mutated forms of such
Target or antigen, as applicable.

1.51     “Derived T-Cell” means a T-Cell that is derived from a PSC cell or any
other precursor cell.

1.52     “Designee” has the meaning set forth in Section 2.6(d)(iii).

1.53     “Development” means pre-clinical and clinical drug development
activities, and other development activities, including:  test method
development and stability testing, toxicology, formulation, process development,
manufacturing scale-up, development-stage manufacturing (including
Manufacturing), quality assurance/quality control procedure development and
performance with respect to clinical materials, statistical analysis and report
writing and clinical studies, the preparation and submission of INDs and MAAs,
regulatory affairs with respect to the foregoing and all other activities
necessary or useful or otherwise requested or required by a Regulatory Authority
or as a condition or in support of obtaining or maintaining a Regulatory
Approval. When used as a verb, “Develop” means to engage in Development.

1.54     “Directed to” means, with respect to a given Target, that an RNP
Complex (or any component thereof) recognizes or modulates such Target.

1.55     “Dispute” has the meaning set forth in Section 13.2(a).

1.56     “DOJ” has the meaning set forth in Section 3.5(b).

1.57     “Dollars” or “$” means the legal tender of the United States.





6




1.58     “Editas” has the meaning set forth in the preamble.

1.59     “Editas Background IP” means, collectively, the Editas Background
Patents and Editas Background Know-How, but in all cases, expressly excluding
any Collaboration IP.

1.60     “Editas Background Know-How” means any and all Know-How that is
Controlled by Editas or any of its Affiliates (other than through the grant of a
license from Juno or any of its Affiliates to Editas or any of its Affiliates)
as of the Amendment Date or at any time thereafter until the end of the Term and
that is (a) necessary or useful to research, develop, make, have made, import,
use, offer to sell, sell or otherwise exploit any Collaboration RNP Complex or
is otherwise related to the exploitation of any Collaboration Target; or (b)
otherwise used by or on behalf of Editas or any of its Affiliates in the
performance of the Research Program or any other obligations under this
Agreement, but in all cases, expressly excluding any Collaboration Know-How and
Excluded Know-How; provided, however, that, on a Program-by-Program basis, with
respect to any Know-How that is Subsequently Obtained IP, such Know-How shall be
included within the definition of Editas Background Know-How only if the
provisions of Section 7.6(b) are met.

1.61     “Editas Background Patents” means any and all Patent Rights that are
Controlled by Editas or any of its Affiliates (other than through the grant of a
license from Juno or any of its Affiliates to Editas or any of its Affiliates)
as of the Amendment Date or at any time thereafter until the end of the Term and
that claim or cover (a) any Collaboration RNP Complex or Collaboration Target,
or the research, development, making, having made, import, use, offering to
sell, selling or other exploitation of any of the foregoing; or (b) any Editas
Background Know-How, but in all cases, expressly excluding any Collaboration
Patents and Excluded Patents; provided, however, that, on a Program-by-Program
basis, with respect to any Patent Rights that are Subsequently Obtained IP, such
Patent Rights shall be included within the definition of Editas Background
Patents only if the provisions of Section 7.6(b) are met.

1.62     “Editas-BlueRock Joint Patents” has the meaning set forth in Section
7.2(a).

1.63     “Editas Collaboration IP” means any and all Collaboration IP that is
created, conceived, discovered, developed, generated, invented, made or reduced
to practice, by or on behalf of Editas (or any of its Affiliates), solely or
jointly with any Third Party, but excluding any Joint Collaboration IP.

1.64     “Editas Collaboration Know-How” means any and all Collaboration
Know-How included within the Editas Collaboration IP.

1.65     “Editas Collaboration Patents” means any and all Patent Rights that
claim Editas Collaboration Know-How, including the Patent Rights set forth on
Schedule 1.65.

1.66     “Editas Indemnitees” has the meaning set forth in Section 10.1.

1.67     “Editas Material Transfer Agreement” has the meaning set forth in
Section 2.7(a).





7




1.68     “Editas Materials” means any and all Materials, including RNP Complexes
(including any components or sequences thereof), compositions of matter, cells
and cell lines, assays, imaging agents used to assess DNA modification,
reagents, DNA sequences, internal controls and any other physical, biological or
chemical material, in each case, that are (a) Controlled by Editas or its
Affiliates and related to or necessary or reasonably useful to Research,
Develop, Manufacture, Commercialize or otherwise exploit any Collaboration RNP
Complex or otherwise related to any Collaboration Target; and (b)(i) created,
conceived, discovered, developed, generated, invented, made or reduced to
practice, by or on behalf of Editas (or any of its Affiliates), solely or
jointly with any Third Party, in the performance of the Research Program or any
other obligations under this Agreement or (ii) otherwise included or utilized by
or on behalf of Editas or any of its Affiliates in the performance of the
Research Program or any other obligations under this Agreement.

1.69     “EEA” means all countries that are officially recognized as member
states of the European Economic Area at any particular time.

1.70     “Electronic Delivery” has the meaning set forth in Section 13.15.

1.71     “EMA” means the European Medicines Agency of the European Union, or the
successor thereto.

1.72     “EU” means all countries that are officially recognized as member
states of the European Union at any particular time, including the United
Kingdom regardless of whether actually within the European Union.

1.73     “EU Data Protection Laws” has the meaning set forth in Section 2.8(e).

1.74     “Evaluation and Validation Period” has the meaning set forth in Section
2.6(b).

1.75     “Excluded Base Editing Non-Cancer Field” has the meaning set forth in
Section 1.140.

1.76     “Excluded Know-How” means any Know-How that is Controlled by an
Acquiring Affiliate, which Know-How (a) was Controlled by such Acquiring
Affiliate immediately prior to the effective date of such Change of Control; or
(b) first becomes Controlled by such Acquiring Affiliate on or after the
effective date of such Change of Control (but is not Controlled by Editas or any
of its Affiliates (excluding, for purposes of this provision, any Acquiring
Affiliate)) and was developed, invented, obtained or otherwise Controlled by
such Acquiring Affiliate independently of this Agreement and without the direct
or indirect use of any Editas Background IP, Collaboration IP or Confidential
Information of Juno or any of its Affiliates; provided, however, that, in all
cases, Excluded Know-How shall not include any Know-How that is used by or on
behalf of Editas or any of its Affiliates (including any Acquiring Affiliate) in
the performance of the Research Program or any other obligations under this
Agreement.

1.77     “Excluded Ocular Field” has the meaning set forth in Section 1.140.





8




1.78     “Excluded Patents” means any Patent Rights Controlled by an Acquiring
Affiliate, which Patent Rights (a) were Controlled by such Acquiring Affiliate
immediately prior to the effective date of such Change of Control; or (b) first
became Controlled by such Acquiring Affiliate on or after the effective date of
such Change of Control (but are not Controlled by Editas or any of its
Affiliates (excluding, for purposes of this provision, any Acquiring Affiliate))
and solely claim Excluded Know-How; provided, however, that, in all cases,
Excluded Patents shall not include any Patent Rights that are (i) any
substitutions, divisionals, continuations, continuations-in-part, reissues,
renewals, registrations, confirmations, re-examinations, extensions,
supplementary protection certificates and the like of any Editas Background
Patents, Editas Collaboration Patents or Joint Collaboration Patents that were
Controlled by Editas (or any of its Affiliates) prior to such Change of Control,
as well as any other Patent Rights that claim priority to any of any such Editas
Background Patents, Editas Collaboration Patents or Joint Collaboration Patents,
or (ii) practiced by or on behalf of Editas or any of its Affiliates (including
any Acquiring Affiliate) in the performance of the Research Program or any other
obligations under this Agreement.

1.79     “Exclusions Lists” has the meaning set forth in Section 1.199.

1.80     “Exclusive Field” means the use of Genome Editing Technology in
connection with the Research, Development, Manufacture, Commercialization or
other exploitation of (a) α-β T-Cells or (b) Other Derived T-Cells.

1.81     “Executive Officers” means (a) with respect to Editas, Chief Executive
Officer; and (b) with respect to Juno, the [**].

1.82     “Existing Acquirer Program” has the meaning set forth in Section
5.3(b).

1.83     “Extension Term” has the meaning set forth in Section 2.2.

1.84     “FDA” means the Food and Drug Administration of the United States, or
the successor thereto.

1.85     “First Amended and Restated Agreement” has the meaning set forth in the
preamble.

1.86     “First Amended Effective Date” has the meaning set forth in the
preamble.

1.87     “Force Majeure” has the meaning set forth in Section 13.5.

1.88     “Foundational In-License” means the Cas9-I Agreement, Cas9-II
Agreement, Cpf1 Agreement, 2014 MGH Agreement or 2016 MGH Agreement and
“Foundational In-Licenses” means the Cas9-I Agreement, Cas9-II Agreement, Cpf1
Agreement, 2014 MGH Agreement and 2016 MGH Agreement.

1.89     “FTC” has the meaning set forth in Section 3.5(b).

1.90     “GDPR” has the meaning set forth in Section 2.8(e).





9




1.91     “GenEdit Agreement” means the Collaboration and License Agreement by
and between GenEdit, Inc. and Editas, dated as of October 8, 2019.

1.92     “Genome Editing Technology” means any and all technology used to edit
or modify the genome of a cell.

1.93     “Good Clinical Practices” or “GCP” means the applicable then-current
ethical and scientific quality standards for designing, conducting, recording,
and reporting trials that involve the participation of human subjects as are
required by applicable Regulatory Authorities or applicable Law in the relevant
jurisdiction, including in the United States, Good Clinical Practices
established through FDA guidances, and, outside the United States, Guidelines
for Good Clinical Practice – ICH Harmonized Tripartite Guideline (ICH E6).

1.94     “Good Laboratory Practices” or “GLP” means the applicable then-current
good laboratory practice standards as are required by applicable Regulatory
Authorities or applicable Law in the relevant jurisdiction, including in the
United States, those promulgated or endorsed by the FDA in U.S. 21 C.F.R. Part
58, or the equivalent thereof as promulgated or endorsed by the applicable
Regulatory Authorities outside of the United States.

1.95     “Good Manufacturing Practices” or “GMP” means the applicable
then-current standards relating to Manufacturing practices for fine chemicals,
intermediates, bulk products or finished products, biologics, gene or cell
therapy, as are required by applicable Regulatory Authorities or applicable Law
in the relevant jurisdiction, including, as applicable, (a) all applicable
requirements detailed in the FDA’s current Good Manufacturing Practices
regulations, U.S. 21 C.F.R. Parts 210 and 211; (b) all applicable requirements
detailed in the EMA’s “The Rules Governing Medicinal Products in the European
Community, Volume IV, Good Manufacturing Practice for Medicinal Products”; and
(c) all equivalent applicable Laws promulgated by any Governmental Authority
having jurisdiction over the manufacture of the applicable compound or product,
as applicable.

1.96     “Governmental Authority” means any (a) federal, state, local,
municipal, foreign or other government; (b) governmental or quasi-governmental
authority of any nature (including any governmental division, subdivision,
department, agency, bureau, branch, office, commission, council, board,
instrumentality, officer, official, representative, organization, unit, body or
entity and any court or other tribunal); (c) multinational governmental
organization or body; or (d) entity or body exercising, or entitled to exercise,
any executive, legislative, judicial, administrative, regulatory, police,
military or taxing authority or power of any nature.

1.97     “gRNA” means an oligonucleotide containing RNA, DNA, or other DNA/RNA
modifications that can form a complex with an RGEN and mediate the specific
targeting of that complex to a DNA sequence of interest.

1.98     “Harvard” means the President and Fellows of Harvard College, an
educational and charitable corporation existing under the laws and the
constitution of the Commonwealth of Massachusetts.





10




1.99     “Harvard-Broad License” means any of the Cas9-I Agreement, the Cas9-II
Agreement or the Cpf1 Agreement and “Harvard-Broad Licenses” means the Cas9-I
Agreement, the Cas9-II Agreement and the Cpf1 Agreement.

1.100   “HHMI” means the Howard Hughes Medical Institute.

1.101   “HHMI Indemnitees” means HHMI, and its trustees, officers, employees,
and agents.

1.102   “HHMI Names” has the meaning set forth in Section 11.2.

1.103   “HIPAA” has the meaning set forth in Section 1.135.

1.104   “HSR Act” has the meaning set forth in Section 1.16.

1.105   “HSR Filing” has the meaning set forth in Section 3.5(b).

1.106   “[**]” means [**].

1.107   “Implementation Date” has the meaning set forth in Section 3.5(b).

1.108   “Increased Tax” has the meaning set forth in Section 6.5(d).

1.109   “IND” means an investigational new drug application (including any
amendment or supplement thereto) submitted to the FDA pursuant to U.S. 21 C.F.R.
Part 312, including any amendments thereto.  References herein to IND shall
include, to the extent applicable, any comparable filing(s) outside the U.S. for
the investigation of any product in any other country or group of countries
(such as a Clinical Trial Application in the EU).

1.110   “Indemnitee” has the meaning set forth in Section 10.3.

1.111   “Indemnitor” has the meaning set forth in Section 10.3.

1.112   “Initial Collaboration Targets” has the meaning set forth in Section
2.4(a).

1.113   “Initial Research Program Term” means the period beginning on the
Amendment Date and ending on the five (5) year anniversary thereof.

1.114   “In-License Agreement” means any of (a) the Foundational In-Licenses;
(b) the [**] Agreement; (c) the GenEdit Agreement or (d) any other agreement
pursuant to which Editas or any of its Affiliates obtains a license under any
Subsequently Obtained IP and such Subsequently Obtained IP is elected by Juno
and included pursuant to Section 7.6(b).

1.115   “In-Licensor”  means the Third Party(ies) that granted a license(s)
under the terms of an In-License Agreement.

1.116   “Institution Indemnitees” means each Institution, Rockefeller, Iowa,
UTokyo, Wageningen and MIT and each of their current and former directors,
governing board members,





11




trustees, officers, faculty, affiliated investigators, medical and professional
staff, employees, students, and agents and their respective successors, heirs
and assigns.

1.117   “Institution Names” has the meaning set forth in Section 11.2.

1.118   “Institutions” means Harvard and Broad.

1.119   “Iowa” means the University of Iowa Research Foundation.

1.120   “IP” means intellectual property of any and all types, including Patent
Rights, Know-How and copyrights, but excluding trademarks and trademark
applications.

1.121   “iPSC” has the meaning set forth in Section 1.173.

1.122   “Joint Collaboration IP” means, collectively, any and all Joint
Collaboration Know-How and Joint Collaboration Patents.

1.123   “Joint Collaboration Know-How” means any and all Collaboration Know-How
that is created, conceived, discovered, developed, generated, invented, made or
reduced to practice jointly by or on behalf of Editas or any of its Affiliates,
on the one hand, and Juno or any of its Affiliates, on the other hand, including
with any Third Party.

1.124   “Joint Collaboration Patents” means any and all Patent Rights that claim
Joint Collaboration Know-How, including the Patent Rights set forth on Schedule
1.124.

1.125   “Joint Counsel” has the meaning set forth in Section 7.2(b).

1.126   “JSC” or “Joint Steering Committee” has the meaning set forth in
Section 4.2.

1.127   “Juno” has the meaning set forth in the preamble.

1.128   “Juno Collaboration IP” means any and all Collaboration IP that is
created, conceived, discovered, developed, generated, invented, made or reduced
to practice, by or on behalf of Juno (or any of its Affiliates), solely or
jointly with any Third Party, but excluding any Joint Collaboration IP.

1.129   “Juno Collaboration Know-How” means any and all Collaboration Know-How
included within the Juno Collaboration IP.

1.130   “Juno Collaboration Patents” means any and all Patent Rights that claim
Juno Collaboration Know-How.

1.131   “Juno Indemnitees” has the meaning set forth in Section 10.2.

1.132   “Juno Indemnitor” has the meaning set forth in Section 11.1(a).

1.133   “Know-How” means any and all proprietary (a) information, techniques,
technology, practices, trade secrets, inventions, methods (including methods of
use or





12




administration or dosing), knowledge, data, results and software and algorithms,
including pharmacological, toxicological and clinical test data and results,
compositions of matter, chemical structures and formulations, sequences,
processes, formulae, techniques, research data, reports, standard operating
procedures, batch records, manufacturing data, analytical and quality control
data, analytical methods (including applicable reference standards), assays and
research tools, in each case, whether patentable or not; and (b) tangible
manifestations thereof, including any Materials.

1.134   “Lapsed Collaboration RNP Complex” means any Lead Candidate or Related
Collaboration RNP Complex that is deemed to be a “Lapsed Collaboration RNP
Complex” pursuant to Section 3.2(c).

1.135   “Law” means any and all applicable laws, statutes, rules, regulations,
orders, judgments or ordinances having the effect of law of any national,
multinational, federal, state, provincial, county, city or other political
subdivision, including, to the extent applicable, GCP, GLP and GMP, as well as
all applicable data protection and privacy laws, rules and regulations,
including, to the extent applicable, the United States Department of Health and
Human Services privacy rules under the Health Insurance Portability and
Accountability Act of 1996 (“HIPAA”) and the Health Information Technology for
Economic and Clinical Health Act and the EU General Data Protection Regulation
(2016/679), in each case, together with any then-current modification, amendment
and re-enactment thereof, and any legislative provision substituted therefor.

1.136   “Lead Candidate” means any Collaboration RNP Complex that satisfies the
Lead Candidate Selection Criteria as determined by the JSC in accordance with
Section 2.6(b).

1.137   “Lead Candidate Notification” has the meaning set forth in Section
2.6(b).

1.138   “Lead Candidate Selection Criteria” means the criteria for selection of
a Lead Candidate as determined by the JSC in accordance with Section 2.6(a), as
such criteria may be amended from time to time by the JSC.

1.139   “License Agreement” has the meaning set forth in Section 3.1.

1.140   “Licensed Field” means the use of Genome Editing Technology in
connection with the Research, Development, Manufacture, Commercialization or
other exploitation of (a) α-β T-Cells or (b) Other Derived T-Cells; provided,
however, that (i) to the extent that, due to the Allergan Agreement, Editas does
not have the right to grant rights hereunder to Juno to use Genome Editing
Technology on α-β T-Cell or Other Derived T-Cell products specifically intended
for the treatment, control, mitigation, prevention or cure of any disease
(excluding cancer) of the eye or its adnexa (the “Excluded Ocular Field”), then
the Licensed Field shall exclude the Excluded Ocular Field and (ii) to the
extent that, due to the Beam Agreement, Editas does not have the right to grant
rights hereunder to Juno to use Base Editing technology on α-β T-Cell or Other
Derived T-Cell products specifically intended for any field outside of cancer
(the “Excluded Base Editing Non-Cancer Field”), then the Licensed Field shall
exclude the Excluded Base Editing Non-Cancer Field.





13




1.141   “Licensed Program Addendum” has the meaning set forth in Section 3.1.

1.142   “Manufacture” or “Manufacturing” means any and all activities related to
the manufacturing of a product or any component or ingredient thereof, including
test method development and stability testing, formulation, process development,
manufacturing scale-up whether before or after Regulatory Approval,
manufacturing any product in bulk or finished form for Development or
Commercialization (as applicable), including filling and finishing, packaging,
labeling, shipping and holding, in-process and finished product testing, release
of a product or any component or ingredient thereof, quality assurance and
quality control activities related to manufacturing and release of a product,
and regulatory activities related to any of the foregoing.  When used as a verb,
“Manufacture” means to engage in Manufacturing.

1.143   “Marketing Authorization Application” or “MAA” means a marketing
authorization application, biologics license application (BLA) or similar
application, as applicable, and all amendments and supplements thereto,
submitted to the FDA, or any equivalent filing in a country or regulatory
jurisdiction other than the U.S. with the applicable Regulatory Authority, to
obtain marketing approval for a product, in a country or in a group of
countries.

1.144   “Materials” means any and all tangible chemical or biological research
materials that are used by or on behalf of a Party in, or provided or otherwise
made available by one Party or any of its Affiliates to the other Party or any
of its Affiliates for use in, the performance of the Research Program or any of
its other obligations under this Agreement, including any Editas Materials.

1.145   “MCKD1” has the meaning set forth in Section 2.4(b).

1.146   “MGH” means The General Hospital Corporation, d/b/a Massachusetts
General Hospital.

1.147   “MGH Indemnitees” means MGH and its affiliates and their respective
trustees, directors, officers, medical and professional staff, employees, and
agents and their respective successors, heirs and assigns.

1.148   “MGH License” means the 2014 MGH Agreement or the 2016 MGH Agreement and
“MGH Licenses” means the 2014 MGH Agreement and the 2016 MGH Agreement.

1.149   “MHLW” means the Ministry of Health, Labour and Welfare of Japan, or the
Pharmaceuticals and Medical Devices Agency of Japan (or any successor to either
of them) as the case may be.

1.150   “MIT” means the Massachusetts Institute of Technology, a not-for-profit
Massachusetts Corporation with a principal place of business at 77 Massachusetts
Avenue, Cambridge, Massachusetts 02139.

1.151   “Non-Bankruptcy Party” has the meaning set forth in Section 5.4.

1.152   “Non-Publishing Party” has the meaning set forth in Section 8.6.





14




1.153   “Officials” has the meaning set forth in Section 2.8(b).

1.154   “Opt-In Right” has the meaning set forth in Section 3.1.

1.155   “Opt-In Right Exercise Notice” has the meaning set forth in Section
3.2(a).

1.156   “Opt-In Term” means, with respect to a given Program, the period
beginning on the date on which Editas delivers to Juno the complete Data Package
for such Program in accordance with Section 2.6(d)(i) or 2.6(d)(ii), as
applicable, and ending [**] thereafter (as such period may be extended as set
forth in Section 2.6(d)(iv), Section 3.2(b) or Section 7.6(b)); provided that if
Juno exercises its Opt-In Right for a given Program in accordance with this
Agreement, then the Opt-In Term for such Program shall automatically be deemed
extended until the Parties enter into a Licensed Program Addendum for such
Program, and upon execution thereof, the Opt-In Term for such Program shall
automatically be deemed to expire.

1.157   “Original Agreement” has the meaning set forth in the preamble.

1.158   “Original Effective Date” has the meaning set forth in the preamble.

1.159   “Other Derived T-Cell” means any Derived T-Cell, but excluding any (a)
α-β T-Cell or (b) γ-δ T-Cell.

1.160   “Party” or “Parties” means, respectively, Editas or Juno individually,
or Editas and Juno collectively.

1.161   “Patent Challenge” means (a) with respect to a given Editas Background
Patent (other than any such Patent Rights Controlled by Editas under the
Harvard-Broad Licenses) or Editas Collaboration Patent, a challenge to the
validity, patentability or enforceability of such Editas Background Patent or
Editas Collaboration Patent, in a legal action or an administrative proceeding
initiated by or on behalf of Juno or its Affiliate, but excluding any such
challenge in defense of any claims raised by or on behalf of Editas (or any of
its Affiliates, sublicensees or In-Licensors) against Juno (or any of its
Affiliates), or otherwise in connection with an assertion of a cross-claim or a
counter-claim; and (b) with respect to any Patent Rights Controlled by Editas
under the Harvard-Broad Licenses, the patent challenge terms of Section 5.6
applicable to such Harvard-Broad License shall apply.

1.162   “Patent Rights” means (a) all patents and patent applications in any
country or supranational jurisdiction worldwide; (b) any substitutions,
divisionals, continuations, continuations-in-part, reissues, renewals,
registrations, confirmations, re-examinations, extensions, supplementary
protection certificates and the like of any such patents or patent applications;
and (c) foreign counterparts of any of the foregoing.

1.163   “Payee Party” has the meaning set forth in Section 6.5(b).

1.164   “Paying Party” has the meaning set forth in Section 6.5(b).

1.165   “Payment” has the meaning set forth in Section 2.8(b).





15




1.166   “Permitted Purposes” has the meaning set forth in Section 2.7(a).

1.167   “Person” means an individual, sole proprietorship, partnership, limited
partnership, limited liability partnership, corporation, limited liability
company, business trust, joint stock company, trust, unincorporated association,
joint venture or other similar entity or organization, including a government or
political subdivision, department or agency of a government.

1.168   “Personal Data” means any information relating to an identified or
identifiable individual or otherwise as defined under applicable Laws.

1.169   “Program” means the Research Program, as related to a given Lead
Candidate and any Related Collaboration RNP Complexes with respect to such Lead
Candidate.

1.170   “Program Assets” has the meaning set forth in Section 3.3(a).

1.171   “Program-Specific Information” has the meaning set forth in Section 8.2.

1.172   “Prosecution and Maintenance” or “Prosecute and Maintain” means, with
respect to Patent Rights, the preparation, filing, prosecution and maintenance
of such Patent Rights, as well as re-examinations, reissues and appeals with
respect to such Patent Rights, together with the initiation or defense of
interferences, oppositions, inter partes review, re-examinations, derivations,
post-grant proceedings and other similar proceedings (or other defense
proceedings with respect to such Patent Rights, but excluding the defense of
challenges to such Patent Rights as a counterclaim in an infringement
proceeding) with respect to the particular Patent Rights, and any appeals
therefrom.  For clarification, “Prosecution and Maintenance” or “Prosecute and
Maintain” shall not include any other enforcement actions taken with respect to
Patent Rights.

1.173   “PSC” means any pluripotent stem cell, including any induced pluripotent
stem cell (“iPSC”).

1.174   “Publishing Party” has the meaning set forth in Section 8.6.

1.175   “Regulatory Approval” means any and all approvals, licenses and
authorizations of the applicable Regulatory Authority necessary for the
marketing and sale of a product for a particular indication in a country or
region, and including the approvals by the applicable Regulatory Authority of
any expansion or modification of the label for such indication.

1.176   “Regulatory Authority” means any national or supranational Governmental
Authority, including the FDA in the U.S., the EMA in the EU and the MHLW in
Japan, or any health regulatory authority in any country or region that is a
counterpart to the foregoing agencies, in each case, that holds responsibility
for Research, Development (including the conduct of clinical trials),
Manufacture or Commercialization of, and the granting of Regulatory Approval
for, a product, as applicable, in such country or region.

1.177   “Related Collaboration RNP Complex” means, with respect to a given Lead
Candidate, any other Collaboration RNP Complex that (a) incorporates or contains
the same





16




RGEN as such Lead Candidate; and (b) is Directed to the same Collaboration
Target as such Lead Candidate.

1.178   “Relinquished Target” has the meaning set forth in Section 2.4(b).

1.179   “Research” means any and all research activities (including to
characterize, screen, discover, identify, sequence, generate and develop) with
respect to a Target or any Derivative thereof, product or Genome Editing
Technology (including any RNP Complex or component or variant form thereof),
including derivatization and other modification of a product or any component
thereof (including modification, removal or replacement of, or addition to, any
such Genome Editing Technology).

1.180   “Research Program” means (a) a collaborative program of Research related
to α-β T-Cells, Other Derived T-Cells, Targets and Genome Editing Technology
(including RNP Complexes), undertaken by the Parties pursuant to this Agreement,
including all Programs and (b) all research conducted under the Original
Agreement and the First Amended and Restated Agreement.  For clarity, a Research
Program shall not include any activities performed pursuant to the License
Agreement.

1.181   “Research Program Term” means the period commencing on the Original
Effective Date and ending upon the later of (a) the expiration of the Initial
Research Program Term; and (b) in the event that the Research Program Term is
extended in accordance with Section 2.2, the expiration of the last to expire
Extension Term; provided, however, that the Research Program Term shall
automatically expire upon the earlier termination of this Agreement in
accordance with ARTICLE 12.

1.182   “RGEN” means an RNA-guided engineered nuclease (or any variant form
thereof) that, when paired with gRNA, is able to interact with specific DNA
sequences.

1.183   “RNP Complex” means a complex comprising a gRNA and RGEN.

1.184   “Rockefeller” means The Rockefeller University.

1.185   “SEC” has the meaning set forth in Section 8.4(a)(i).

1.186   “Section 365(n)” has the meaning set forth in Section 5.4.

1.187   “Securities Regulators” has the meaning set forth in Section 8.4(c).

1.188   “Subsequently Obtained IP” has the meaning set forth in Section 7.6(a).

1.189   “Target” means (a) a gene; and (b) any variant, isoform or polymorphism
of any such gene.

1.190   “T-Cell” means a cell that expresses or has ever expressed one or more
T-cell receptors.

1.191   “Term” has the meaning set forth in Section 12.1.





17




1.192   “Territory” means worldwide.

1.193   “Third Party” means any Person other than Editas and Juno, and their
respective Affiliates.

1.194   “Third Party Claim” means any and all suits, claims, actions,
proceedings, or demands brought by a Third Party against a Party (or the Editas
Indemnitees or Juno Indemnitees, as applicable).

1.195   “Third Party Damages” means all losses, costs, claims, damages,
judgments, liabilities or expenses of any kind or nature payable to a Third
Party by a Party (or the Editas Indemnitees or Juno Indemnitees, as applicable)
under a Third Party Claim (including reasonable attorneys’ fees and other
reasonable out-of-pocket costs of litigation in connection therewith).

1.196   “Transferred Editas Materials” has the meaning set forth in Section
2.7(a).

1.197   “United States” or “U.S.” means the United States of America and all of
its territories and possessions.

1.198   “UTokyo” means the University of Tokyo.

1.199   “Violation” means that Editas or any of its officers or directors or any
other Editas personnel (or other permitted agents of Editas performing
activities hereunder including any of Editas’ Affiliates, Third Party
contractors and their respective officers and directors) has been:  (a)
convicted of any of the felonies identified among the exclusion authorities
listed on the U.S. Department of Health and Human Services, Office of Inspector
General (OIG) website, including 42 U.S.C. § 1320a-7(a)
(http://oig.hhs.gov/exclusions/authorities.asp); (b) identified in the OIG List
of Excluded Individuals/Entities (LEIE) database
(http://exclusions.oig.hhs.gov/) or otherwise excluded from contracting with the
federal government (see the System for Award Management (formerly known as the
Excluded Parties Listing System) at http://sam.gov/portal/public/SAM/); or (c)
listed by any U.S. federal agency as being suspended, debarred, excluded or
otherwise ineligible to participate in federal procurement or non-procurement
programs, including under 21 U.S.C. § 335a
(http://www.fda.gov/ora/compliance_ref/debar/) (each of (a), (b) and (c)
collectively, the “Exclusions Lists”).

1.200   “Wageningen” means Wageningen University.

ARTICLE 2

RESEARCH PROGRAM

2.1       Conduct of  a Research Program.

(a)        General.  Subject to the terms and conditions set forth herein,
during the Research Program Term, Editas may conduct Research activities under
the Research Program with respect to each Collaboration Target.





18




(b)        Costs.  Commencing on the Amendment Date Editas shall be solely
responsible for any and all costs and expenses incurred by or on behalf of
Editas or any of its Affiliates in performance of any activities under the
Research Program.  From and after Juno’s exercise of its Opt-In Right with
respect to a Program, the Editas Research activities in the Research Program
with respect to such Program pursuant to this Agreement shall cease.

(c)        Activities Under Research Program.  Editas may (in its discretion)
conduct (or have conducted) Research activities during the Research Program Term
for a Collaboration RNP Complex in connection with α-β T-Cells or Other Derived
T-Cells only under and in accordance with this Agreement, and subject to Juno’s
Opt-In Rights hereunder.  For clarity, nothing in this Section 2.1(c) is
intended to limit or otherwise modify Editas’ rights to conduct activities
(including research, development, manufacturing or commercialization activities)
outside of the Exclusive Field, even as such activities relate to the research
and development of RNP Complexes Directed to Collaboration Targets. Editas shall
be responsible for research strategy and the conduct of activities under the
Research Program during the Research Program Term.  Notwithstanding anything to
the contrary set forth herein, if any Research activities are undertaken by or
on behalf of Editas or any of its Affiliates (other than in the conduct of an
Existing Acquirer Program by any Acquiring Affiliate) with respect to any RNP
Complex Directed to a Collaboration Target in connection with α-β T-Cells or
Other Derived T-Cells in the Exclusive Field (other than with respect to any
Lapsed Collaboration RNP Complexes), then such activities shall automatically be
deemed to be undertaken pursuant to a Program under this Agreement.

2.2       Extension of Research Program Term.  The Initial Research Program Term
may be extended for up to two (2) additional one (1) year periods (each, an
“Extension Term”) (i.e., seven (7) years total).  Juno may elect the first
Extension Term, by written notice to Editas no later than [**] prior to the
expiration date of the Initial Research Program Term, subject to payment of the
extension fee described in Section 6.3 no later than the expiration of the
Initial Research Program Term.  If the first Extension Term is effective, Juno
may request a second Extension Term by written notice to Editas any time up to
[**] prior to the expiration of the first Extension Term and, no later than [**]
after Juno’s request, Editas shall agree or refuse such second Extension Term
request by written notice to Juno.  If Editas agrees to such second Extension
Term request, Juno shall pay the extension fee described in Section 6.3 no later
than the expiration of the first Extension Term and the Research Program Term
shall be extended until the expiration of the second Extension Term.  If Editas
refuses such second Extension Term request, the Research Program Term shall
expire upon the expiration of the first Extension Term.

2.3       Use of Third Parties.  Subject to the terms of this Agreement, each
Party shall have the right to engage Affiliates or Third Party subcontractors to
perform its obligations or exercise any of the rights under this Agreement;
provided, however, that, except for the Third Party subcontractors set forth on
Schedule 2.3, which subcontractors have been engaged by or behalf of Editas as
of the Amendment Date, all such subcontractors utilized by Editas to conduct the
Research Program shall be first discussed at the JSC.  Any such Third Party
subcontractor must have entered into a written agreement with such Party that
includes terms and conditions in such written agreement: (a) protecting and
limiting use and disclosure of Confidential Information comparable to the
requirements under this Agreement, including in accordance with,





19




or on terms no less stringent than, ARTICLE 8; (b) unless otherwise mutually
agreed by the Parties, requiring the Third Party subcontractor and its personnel
to assign or irrevocably exclusively license to such Party all right, title and
interest in and to any IP created, conceived, discovered, developed, generated,
invented, made or reduced to practice in connection with performance of
subcontracted activities that if such activities had been performed by such
Party, would be subject to a license (or option for a license) granted by such
Party to the other Party hereunder; provided, however, that such IP may exclude
improvements to the specific proprietary platform technology of such Third Party
subcontractor that are generally applicable to such Third Party subcontractor’s
business to the extent not primarily related to, or primarily developed with the
use of, any Editas Background IP, Collaboration IP or Confidential Information
of the other Party; and (c) obligating such Third Party subcontractor to comply
with all applicable provisions of this Agreement, including Section 2.5 and
Section 2.8; provided that, following discussion at the JSC, this clause (c)
shall not apply with respect to those Third Party subcontractors set forth on
Schedule 2.3, solely to the extent that such Third Party subcontractors are
performing activities pursuant to agreements with Editas in effect as of the
Amendment Date.  Each Party shall ensure that any such Third Party subcontractor
shall meet the qualifications typically required by such Party for the
performance of work similar in scope and complexity to the subcontracted
activity and shall perform such work consistent with the terms of this
Agreement; provided, however, that each Party shall remain at all times fully
liable for its responsibilities under this Agreement.

2.4       Collaboration Targets.

(a)        Initial Collaboration Targets.  The Parties agree that, as of the
Amendment Date, there are nine (9) initial Collaboration Targets as set forth on
Schedule 2.4(a) (the “Initial Collaboration Targets”).

(b)        Additional Targets.  From the Amendment Date until the date that is
[**] prior to the end of the Research Program Term, Juno shall have the right
(in its sole discretion), from time to time, by delivery of written notice to
Editas in accordance with this Section 2.4(b), to include as Collaboration
Targets up to eleven (11) additional Targets, other than (i) [**], (ii) [**] and
(iii) any Relinquished Target (each, an “Additional Target”).  For clarity, Juno
shall not be permitted to name any Additional Target(s) fewer than [**] prior to
the end of the Research Program Term.  Such notice shall identify with
specificity the Target(s) that Juno wishes to add, so that Editas may
distinguish it (them) from other Targets. Juno shall only designate Additional
Targets under this Section 2.4(b) that Juno in good faith believes are suitable
for the Research Program.  Any Additional Target that Juno designates pursuant
to this Section 2.4(b) shall be a Collaboration Target under this Agreement upon
Juno providing such notice and Schedule 2.4(a) shall be updated to reflect such
Additional Target.  Notwithstanding anything to the contrary herein, Juno hereby
acknowledges that Editas’ license under the Harvard-Broad Licenses to the
Targets set forth on Schedule 2.4(b) (the “Co-Exclusive Targets”) is
co-exclusive with certain Third Parties.  In the event that Juno designates a
Co-Exclusive Target as a Collaboration Target pursuant to this Section 2.4(b)
and subsequently exercises its Opt-In Rights with respect to a Program Directed
to such Collaboration Target, Juno hereby acknowledges and agrees that the
Editas Background Patents and Editas Background Know-How that are licensed to
Editas under the Harvard-Broad Licenses would be sublicensed to Juno pursuant to
the License Agreement on





20




a co-exclusive basis with the applicable Third Party for such
Program.  Notwithstanding anything to the contrary herein, Juno hereby
acknowledges that Editas’ license under the Harvard-Broad Licenses to exploit IP
for use in medullary cystic kidney disease 1 (“MCKD1”) is non-exclusive.  In the
event that Juno designates a Target for MCKD1 pursuant to this Section 2.4(b)
and subsequently exercises its Opt-In Rights with respect to a Program Directed
to such Target, Juno hereby acknowledges and agrees that the Editas Background
Patents and Editas Background Know-How that are licensed to Editas under the
Harvard-Broad Licenses would be sublicensed to Juno pursuant to the License
Agreement on a non-exclusive basis for such Program to the extent such IP is
used in the MCKD1 field. As used herein, “Relinquished Target” shall mean a
Target (other than a Collaboration Target) proposed by Institutions (including
at the request of a Third Party) to be relinquished pursuant to the inclusive
innovation model mechanics under the Harvard-Broad Licenses and that the Parties
thereafter discuss in good faith and mutually agree in writing is reasonably
unlikely to potentially be included as a Collaboration Target hereunder and
therefore should be relinquished by Editas pursuant to the inclusive innovation
model mechanics under the Harvard-Broad Licenses; provided that, for clarity,
any Target that is not designated as a Relinquished Target shall not be required
to be included as an Additional Target (but, for clarity, Juno shall not have
any right to exercise an Opt-In Right as to any Program for such Target unless
Juno first designates such Target as an Additional Target).

2.5       Records; Inspection.  During the Term and for a period of [**]
thereafter (or such longer period of time as may be required by applicable Law),
Editas shall maintain complete, current and accurate records of the Research
Program (or cause such records to be maintained) in sufficient detail and in
good scientific manner and appropriate for regulatory and Prosecution and
Maintenance purposes as shall properly reflect all work done and results
achieved by or on behalf of Editas or any of its Affiliates in the performance
of the Research Program (including all data), and shall be prepared and
maintained in accordance with applicable Law, including, as applicable, GCP, GLP
and GMP record keeping requirements where applicable.

2.6       Lead Candidate Selection Criteria; Data Package.

(a)        Lead Candidate Selection Criteria.  The initial Lead Candidate
Selection Criteria may be established by the JSC.  The JSC shall have the right
to amend the Lead Candidate Selection Criteria from time to time, which
amendments may be made on an overall basis or on a Program-by-Program basis.

(b)        Evaluation Against Lead Candidate Selection Criteria.  During the
Research Program Term, Editas may notify the JSC of any Collaboration RNP
Complexes (including the sequences thereof) identified by or on behalf of Editas
or any of its Affiliates in the course of its ongoing Research activities
pursuant to a Research Program that Editas reasonably believes has satisfied, or
will satisfy within [**] of such notice, the Lead Candidate Selection Criteria
(such notice, a “Lead Candidate Notification”). The Lead Candidate Notification
shall include a schedule of any In-License Agreements (including for any
Subsequently Obtained IP) relevant to the applicable proposed Lead Candidate and
any Related Collaboration RNP Complex(es). Following Juno’s receipt of a
particular Lead Candidate Notification, the JSC shall discuss in good faith for
a period of up to [**] whether the applicable Collaboration RNP Complex
satisfies the Lead Candidate Selection Criteria (the “Evaluation and





21




Validation Period”).  Subject to this Section 2.6(b) and Section 2.6(c), if the
JSC determines that any such Collaboration RNP Complex satisfies the Lead
Candidate Selection Criteria, thereafter such Collaboration RNP Complex shall be
designated a “Lead Candidate.”  A description of each Lead Candidate designated
by the JSC in accordance with this Section 2.6(b) (including material data in
connection therewith and sequences thereof) shall be included in the minutes of
the JSC.

(c)        Validation.  Notwithstanding anything to the contrary set forth
herein, during the Evaluation and Validation Period Juno may conduct its own
testing to determine whether or not the applicable Collaboration RNP Complex
satisfies the Lead Candidate Selection Criteria (but, for clarity, Juno may not
unilaterally determine that a Collaboration RNP Complex satisfies the Lead
Candidate Selection Criteria). In accordance with Section 2.7(a), Editas shall
provide Juno with (i) reasonable research-grade quantities, not to exceed [**],
of the applicable Collaboration RNP Complex and (ii) reasonable research-grade
quantities of any other Editas Materials and methods reasonably requested by
Juno in order to enable Juno to conduct the activities described under this
Section 2.6(c).

(d)        Data Package.

(i)         On a Program-by-Program basis, within [**] following the JSC’s
designation of the Lead Candidate for such Program pursuant to Section 2.6(b),
Editas shall provide to Juno (or its Designee) a Data Package for the applicable
Program.

(ii)       Without limiting Section 2.6(d)(i), (A) at any time following the
date that is [**] prior to the end of the Research Program Term, upon written
notice and payment of [**] Dollars ($[**]) by Juno to Editas, or (B) in the
event that Juno exercises its right pursuant to Section 12.7, upon written
notice by Juno to Editas (but for clarity, without additional consideration), in
each case of clause (A) or (B), Juno may request a Data Package related to any
Collaboration RNP Complex previously identified by Editas (other than any Lapsed
Collaboration RNP Complex).  No later than [**] following receipt of such notice
from Juno, Editas shall provide such Data Package to Juno or its
Designee.  Notwithstanding the foregoing, Editas shall not be required to (x)
deliver more than [**] pursuant to this Section 2.6(d)(ii) related to any
Program, or (y) include in any such Data Package data other than such data in
Editas’ (or its Affiliate’s) possession as of the date of receipt of written
notice from Juno under this Section 2.6(d)(ii).  Any Collaboration RNP Complex
for which Juno requests a Data Package pursuant to this Section 2.6(d)(ii) shall
thereafter be deemed a “Lead Candidate.”

(iii)      Juno may designate one or more of its Affiliates or Third Party
subcontractors or advisors (each, a “Designee”) to provide assistance to Juno
under this Agreement, including to receive a Data Package pursuant to this
Section 2.6(d).  Any such Designee shall, prior to receiving such Data Package,
be bound by confidentiality obligations and restrictions on use consistent with
those set forth in ARTICLE 8; provided, further, that Juno shall remain
responsible for any failure by any Designee who receives Editas Confidential
Information to treat such information in accordance with ARTICLE 8.

(iv)       Upon receipt of a Data Package, Juno (or its Designee) shall review
such Data Package, and Juno (or its Designee) shall notify Editas, no later than
[**] after





22




receiving such Data Package, of any reasonable requests for additional
information and records related to such Program that is within Editas’ (or its
Affiliates’) Control, and Editas shall respond to such requests within [**]
thereof.  If Editas does not provide such reasonably requested additional
information to Juno (or its Designee) within such [**] period, then the Opt-In
Term with respect to such Program shall be extended by a period of time equal to
the number of days after such [**] period during which Editas fails to provide
such reasonably requested additional information.  For clarity, Editas shall
have no obligation to respond to unreasonable requests for additional
information from Juno and such requests shall not function to extend the Opt-In
Term with respect to any Program.

2.7       Technology Transfer.

(a)        Materials Transfer.  During the Research Program Term, at the request
of Juno from time to time, Editas shall promptly transfer to Juno reasonably
sufficient research-grade quantities of any Collaboration RNP Complexes or other
Editas Materials as reasonably requested by Juno (collectively, the “Transferred
Editas Materials”), solely for the following uses and purposes (the “Permitted
Purposes”): (i) to conduct activities assigned to Juno by the JSC, (ii)
following the commencement of the Evaluation and Validation Period with respect
to a Program, to determine whether the applicable Collaboration RNP Complex
meets the Lead Candidate Selection Criteria in accordance with Section 2.6(c),
(iii) following Data Package delivery for a particular Lead Candidate to
evaluate whether to exercise its Opt-In Right with respect to the applicable
Program and to prepare for the conduct of Development activities following the
potential exercise of such Opt-In Right (including to grow and develop cell
lines, develop assays and conduct other tests and activities to evaluate the
Opt-In Right and to prepare for the conduct of Development activities following
the potential exercise of the Opt-In Right), and (iv) for such other purposes as
may be agreed to by the Parties in writing.  All transfers of such Transferred
Editas Materials by Editas to Juno shall be documented in a material transfer
agreement in the form set forth on Exhibit B (an “Editas Material Transfer
Agreement”), and shall set forth the type and name of the Transferred Editas
Materials, the amount of the Transferred Editas Materials transferred and the
date of the transfer of such Transferred Editas Materials.  In no event shall
Editas be required under this Agreement to provide to Juno (A) more than [**] of
a particular Collaboration RNP Complex or (B) any Editas Materials (including
RNP Complexes) of a quality higher than research grade.  Juno shall only use the
Transferred Editas Materials provided pursuant to this Section 2.7(a) for the
Permitted Purposes and Juno shall use such Transferred Editas Materials in
compliance with applicable Law, the terms and conditions of the Editas Material
Transfer Agreement and this Agreement.

(b)        License; Ownership.  In connection with the Transferred Editas
Materials for the Permitted Purposes, Editas shall grant, and hereby does grant
effective upon entering into the applicable Editas Material Transfer Agreement,
to Juno a non-exclusive, non-sublicensable (other than to its Affiliates and
Third Party subcontractors performing the Permitted Purposes on behalf of Juno),
license under the Patent Rights and Know-How Controlled by Editas necessary to
use such Transferred Editas Materials solely for the Permitted Purposes.  Except
as otherwise provided under this Agreement, all such Transferred Editas
Materials delivered by Editas to Juno shall remain the sole property of Editas,
shall only be used by Juno in furtherance of the Permitted Purposes, and,
subject to ARTICLE 12, shall be returned to Editas or destroyed, in





23




Editas’ sole discretion, on a Program-by-Program basis upon the earliest to
occur of (i) termination of this Agreement or the Editas Material Transfer
Agreement, (ii) completion of the Permitted Purposes, (iii) discontinuation of
the use of such Transferred Editas Materials by Juno, or (iv) the expiration of
the Opt-In Term with respect to the Program to which the Transferred Editas
Materials relate (provided that Juno shall not be required to return or destroy
the applicable Transferred Editas Materials if Juno exercises its Opt-In Right
for the applicable Program).

(c)        No Warranty.  ALL EDITAS MATERIALS TRANSFERRED PURSUANT TO AN EDITAS
MATERIAL TRANSFER AGREEMENT OR PURSUANT TO SECTION 2.6(C) ARE PROVIDED “AS IS”
AND WITHOUT ANY REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR
ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT INFRINGE OR VIOLATE ANY
PATENT RIGHTS OR OTHER PROPRIETARY RIGHT OF ANY THIRD PARTY.  ALL EDITAS
MATERIALS ARE EXPERIMENTAL IN NATURE AND SHALL BE USED BY JUNO WITH PRUDENCE AND
APPROPRIATE CAUTION, AS NOT ALL OF THEIR CHARACTERISTICS MAY BE KNOWN.

(d)        License Agreements.  Notwithstanding the foregoing provisions of this
Section 2.7, nothing in this Section 2.7 or the Editas Material Transfer
Agreement shall limit any rights of the Parties under the License Agreement,
including with respect to any Transferred Editas Materials,  and the provisions
of this Section 2.7 shall not apply with respect to applicable Transferred
Editas Materials from and after execution of the Licensed Program Addendum for
the applicable Program.

2.8       Compliance Provisions.

(a)        General.  To the extent that activities are conducted by or on behalf
of a Party or its Affiliates pursuant to this Agreement, including all Research
activities, as applicable, such Party shall ensure that such activities are
conducted in compliance with all applicable Laws (including, to the extent
applicable, GCP, GLP and GMP), and good business ethics, and such Party will
promptly notify the other Party in writing after it becomes aware of any
deviations from any of the foregoing.  In addition, each Party hereby certifies
that it has not employed or otherwise used in any capacity, and will not employ
or otherwise use in any capacity, the services of any Person (i) debarred under
United States law (including 21 U.S.C. § 335a) or any foreign equivalent
thereof, or (ii) that is the subject of an FDA debarment investigation or
proceeding (or similar proceeding by any Regulatory Authority outside the United
States), in each case, in performing any portion of the activities hereunder,
including any Research activities.  Each Party will notify the other Party in
writing immediately if any such debarment occurs or comes to its attention, and
will, with respect to any person or entity so debarred promptly remove such
person or entity from performing any such activities, function or capacity
related to any such activities.

(b)        Governments and International Public Organizations.  Neither Party
will make any payment (and each Party shall direct that its Affiliates and
subcontractors do not make any payment), either directly or indirectly, of money
or other assets, including (with respect to





24




Editas) any compensation such Party derives from this Agreement (hereinafter
collectively referred to as a “Payment”), to government or political party
officials, officials of international public organizations, candidates for
public office, or representatives of other businesses or persons acting on
behalf of any of the foregoing (hereinafter collectively referred to as
“Officials”) where such Payment would constitute a violation of any applicable
Law.  In addition, regardless of legality, neither Party will make any Payment
(and will ensure that its Affiliates and subcontractors make no payment), either
directly or indirectly to Officials if such Payment is for the purpose of
influencing decisions or actions with respect to the subject matter of this
Agreement or any other aspect of such Party’s business.

(c)        No Authority.  Each Party acknowledges that no employee of the other
Party or its Affiliates will have authority to give any direction, either
written or oral, relating to the making of any commitment by such Party or its
agents to any Third Party in violation of terms of this or any other provisions
of this Agreement.

(d)        Exclusions Lists.  Neither Party will use (and will cause its
Affiliates and subcontractors not to use) in the performance of the Research
Program or other activities under this Agreement any Person (including any
employee, officer, director or Third Party contractor) who is (or has been) on
the Exclusions List, or who is (or has been) in Violation, in the performance of
any activities hereunder.  Each Party certifies to the other Party, as of the
Amendment Date, such Party has screened itself, and its officers and directors
(and its Affiliates or subcontractors, and their respective officers and
directors) against the Exclusions Lists and that it has informed the other Party
in writing whether such Party, or any of its officers or directors (or any of
its Affiliates or subcontractors or any of their respective officers and
directors) has been in Violation.  After the execution of this Agreement, each
Party will notify the other Party in writing immediately if any such Violation
occurs or comes to its attention.

(e)        Personal Data.  Editas shall, to the extent applicable, ensure that
all Personal Data disclosed or transferred under this Agreement, if any, is
processed in accordance with applicable Laws, including the fair and lawful
collection and processing of such Personal Data, the disclosure of such Personal
Data to Juno in accordance with this Agreement and the transfer of such Personal
Data (including any transfer from inside the EEA, UK or Switzerland to outside
the EEA), including any applicable European law or regulation (such as the EU
General Data Protection Regulation (2016/679) (“GDPR”)) relating to the
protection of Personal Data and all Laws implementing or supplementing the GDPR
(collectively, “EU Data Protection Laws”) and HIPAA.  Editas shall promptly
notify Juno if it becomes aware that any data, including Personal Data, provided
to Juno under this Agreement is inaccurate or has been unlawfully obtained or
processed or, where consent to process Personal Data has been provided, consent
is withdrawn or Editas becomes aware that consent may not be reliable or any
other processing ground is no longer applicable.  Editas further covenants that
any data or information that it provides to Juno under this Agreement will be
anonymized and de-identified, with respect to any identified or identifiable
natural person, to the extent applicable, as those terms are defined or
interpreted pursuant to EU Data Protection Laws and HIPAA.  Finally, Editas
represents and warrants that it has the full right to provide any such Personal
Data or Protected Health Information (as such term is defined under the EU Data
Protection Laws or HIPAA, as applicable), as well as any tissue, fluid, or cells
collected from a patient, or components of the





25




foregoing, that it provides to Juno under this Agreement to use solely as is
permitted in accordance with this Agreement and the License Agreement.

2.9       Original Agreement and First Amended and Restated Agreement.  The
Parties hereby agree and acknowledge that all activities conducted under the
Original Agreement or First Amended and Restated Agreement, as applicable, shall
be deemed to have been conducted under this Agreement.

ARTICLE 3

OPT-IN RIGHTS

3.1       Opt-In Grant.  Subject to the terms and conditions of this Agreement,
on a Program-by-Program basis, Editas hereby grants to Juno an exclusive right
(each, an “Opt-In Right”), exercisable at any time during the applicable Opt-In
Term, in Juno’s sole discretion, to enter into an exclusive license agreement
with respect to a given Program, which license shall be effected by the
execution of a Licensed Program Addendum (the “Licensed Program Addendum”) in
the form set forth as Schedule 2.1 to the License Agreement, which shall be
appended to the license agreement set forth on Exhibit A (the “License
Agreement”).  For the avoidance of doubt, (i) Juno shall not be required to
exercise its Opt-In Right for any given Program and (ii) if Juno determines, in
its discretion, to exercise its Opt-In Right for a given Program, Juno shall
only be required to exercise its Opt-In Right for such Program [**] (and shall
only be required to pay one Opt-In Exercise Fee (as defined in the License
Agreement) for such Program [**]) regardless of the number of Collaboration RNP
Complexes (including the Lead Candidate) under such Program. Editas acknowledges
and agrees that all Opt-In Rights granted by Editas to Juno as set forth herein
will be granted by Editas exclusively to Juno until the end of the applicable
Opt-In Term for the applicable Program, and, during such Opt-In Term, Editas
shall not (and shall ensure that its Affiliates do not) grant any options (or
other rights) to any other Person that would conflict with or are inconsistent
with the Opt-In Rights granted to Juno hereunder.  During the period from the
receipt of the Data Package for a given Program until the end of the Opt-In Term
for such Program, Editas will promptly respond to any of Juno’s reasonable
requests for additional information in Editas’ (or its Affiliate’s) possession
and clarifications relating to such Data Package.

3.2       Opt-In Right Exercise.

(a)        Opt-In Right.  On a Program-by-Program basis, at any time during the
applicable Opt-In Term, Juno shall have the right, but not the obligation, to
exercise the Opt-In Right for such Program in its sole discretion by delivering
written notice of such exercise to Editas prior to the end of the applicable
Opt-In Term (the “Opt-In Right Exercise Notice”).  Following each Opt-In Right
Exercise Notice delivery, Editas shall prepare and submit to Juno for review a
draft of the Licensed Program Addendum with respect to such Program (including
completing the exhibits and schedules or updates thereto in order to incorporate
such Program as a Licensed Program (as such term is defined in the License
Agreement)) and, within [**] following Juno’s receipt of such draft Licensed
Program Addendum, subject to Section 3.5, Juno (or an Affiliate designated by
Juno) and Editas shall execute the Licensed Program Addendum for such
Program.  For clarity, the Licensed Program Addendum shall serve only to add the
Licensed Program to the License Agreement on the same terms and conditions set
forth therein.





26




Neither Party shall be required to waive or amend any provision of the License
Agreement in connection with the execution of any Licensed Program
Addendum.  Subject to Section 3.5, effective on the date of such Opt-In Right
Exercise Notice and until the execution of such Licensed Program Addendum, the
licenses to Juno set forth in the License Agreement are hereby granted by Editas
to Juno with respect to the applicable Program (including the applicable Lead
Candidate and Related Collaboration RNP Complexes in connection therewith),
subject to, and in accordance with, the terms and conditions of the License
Agreement; provided that if Editas executes the Licensed Program Addendum, but
Juno does not execute such Licensed Program Addendum (other than as a result of
any act or omission of Editas) within [**] following Juno’s receipt of a
complete draft of the Licensed Program Addendum in accordance with this Section
3.2(a), then the license granted in this sentence shall automatically terminate;
provided, however, that, except as otherwise expressly provided herein, the
Parties’ other rights and obligations under this ARTICLE 3 shall remain in full
force and effect.

(b)        Extension of Opt-In Term.  With respect to an Opt-In Right for a
given Program, upon mutual agreement of the Parties, the Opt-In Term for such
Opt-In Right shall be extended for a [**] extension term in order for Juno to
further evaluate the Data Package for the applicable Program and determine
whether to exercise its Opt-In Right for such Program.

(c)        Lapsed Collaboration RNP Complex. If Juno does not exercise its
Opt-In Right for a given Program in accordance with this Agreement prior to the
end of the Opt-In Term (including any extension taken pursuant to Section
3.2(b)) for such Program, then (i) the applicable Lead Candidate and (ii) each
Related Collaboration RNP Complex that was expressly identified in the Data
Package for such Program, in each case ((i) and (ii)), shall be deemed to be a
“Lapsed Collaboration RNP Complex” for purposes of this Agreement, the Research
Program for such Lapsed Collaboration RNP Complex shall promptly cease, and this
Agreement shall be deemed terminated with respect to such Lapsed Collaboration
RNP Complex (subject to Section 12.6).

(d)        Certain Remedies.  Each Party agrees and acknowledges that if Juno
exercises the applicable Opt-In Right for a given Program, then any failure by
either Party to thereafter enter into a Licensed Program Addendum for such
Program in accordance with this Section 3.2 would cause severe and irreparable
damage to the other Party, for which money damages may represent an insufficient
remedy, and in such event, notwithstanding the provisions of Section 13.2, the
other Party shall be authorized and entitled to seek from any court of competent
jurisdiction specific performance with respect to such violation as well as any
other relief permitted by applicable Law, and may obtain that relief without
making a showing of insufficiency of money damages or irreparable harm.  Each
Party agrees to waive any requirement that the other Party post bond as a
condition for obtaining any such relief.  The remedies described in this Section
3.2(d) shall be in addition to any other remedies available to either Party
hereunder or at law or in equity.

3.3       Covenants.

(a)        No Conflicts.  On a Program-by-Program basis during the period
beginning on the Amendment Date and ending upon the expiration of the Opt-In
Term for such Program, Editas shall not, and shall cause its Affiliates not to,
subject to Section 3.3(b), (i)





27




assign, transfer, convey, encumber (through any liens, charges, security
interests, mortgages, or similar actions) or dispose of, or enter into any
agreement with any Third Party to assign, transfer, convey, encumber (through
lien, charge, security interest, mortgage, or similar action) or dispose of, any
Editas Background IP, Editas Collaboration IP or any IP or other rights related
to any Collaboration Target or Collaboration RNP Complexes that are necessary or
useful for the conduct of any Research Program with respect to such
Collaboration Target or Collaboration RNP Complexes or for the exercise of any
rights of Juno under the License Agreement with respect to such Collaboration
Target or Collaboration RNP Complexes, or other Materials generated under such
Program (collectively, the “Program Assets”), except to the extent such
assignment, transfer, conveyance, encumbrance or disposition would not conflict
with, be inconsistent with or adversely affect in any material respect any of
the rights or licenses granted to Juno hereunder, including the Opt-In Rights,
or that may be granted under the License Agreement, or (ii) license or grant to
any Third Party, or agree to license or grant to any Third Party, any rights to
any Program Assets if such license or grant would conflict with, or be
inconsistent with or adversely affect in any material respect any of the rights
or licenses granted to Juno hereunder, including the Opt-In Rights, or that may
be granted under the License Agreement.  During the Term, Editas shall maintain
Control of all Program Assets such that the Program Assets are available to
license to Juno in accordance with this Agreement and the License
Agreement.  For the avoidance of doubt, the Parties agree and acknowledge that
the restrictions described in clauses (i) and (ii) of the foregoing sentence
shall not apply with respect to any Lapsed Collaboration RNP Complex.

(b)        Ordinary Course of Business. Without limiting the provisions of
Section 3.3(a), subject to the other applicable terms and conditions of this
Agreement, during the Term, Editas shall operate and maintain the Program Assets
in the ordinary course of business, and in compliance with applicable Law. 
Except (i) for amendments, modifications or termination of an In-License
Agreement with respect to Know-How or Patent Rights that solely claim Genome
Editing Technology that is not used (nor intended to be used, as determined by
Editas in its sole discretion) in the Research Program, or (ii) to the extent
Editas is legally required by a future court order to make any amendments or
modifications to an In-License Agreement, Editas (A) shall not amend, modify,
terminate, assign, make an election under or transfer any such In-License
Agreement (other than an assignment to an Affiliate or successor of Editas
receiving an assignment of this Agreement as permitted under Section 13.4(a))
unless Editas otherwise obtains Juno’s prior written consent (such consent not
to be unreasonably withheld, conditioned or delayed) if doing so would conflict
with or otherwise adversely affect any of the rights or licenses (including the
Opt-In Rights) granted to Juno hereunder or to be granted under the License
Agreement; (B) shall not breach, or commit any acts or permit the occurrence of
any omissions that would cause the material breach or termination, of any such
In-License Agreement; (C) shall satisfy all of its obligations under each such
In-License Agreement in all material respects; (D) shall maintain each such
In-License Agreement in full force and effect; (E) shall enforce its rights
under each such In-License Agreement to preserve any rights or licenses grant to
Juno under this Agreement (including the Opt-In Rights) or to be granted under
the License Agreement; and (F) shall provide Juno with prompt written notice of
any claim of a breach of which it is aware under any such In-License Agreements
or notice of termination of any such In-License Agreement.  Without limiting the
foregoing, if Editas intends to take any action or inaction to terminate any
In-License Agreement (in whole or in part) Editas shall use





28




Commercially Reasonable Efforts to provide Juno with an opportunity to obtain a
direct license from the applicable Third Party.

3.4       Tax Matters.  Notwithstanding anything to the contrary in this
Agreement or the License Agreement, including the use of the terms “option” or
“opt-in” (or any derivations thereof), the Parties hereby agree and acknowledge
that none of the Opt-In Rights will be treated as options for U.S. federal (or
applicable state or local) income tax purposes, and the Parties agree not to
take any position inconsistent with the foregoing.

3.5       Government Approvals.

(a)        Efforts.  Each of Editas and Juno will use its commercially
reasonable good faith efforts to eliminate any concern on the part of any
Governmental Authority regarding the legality of any proposed Licensed Program
Addendum (or exercise of any rights or licenses under the License Agreement with
respect to the applicable Program) under any Antitrust Law, including, if
required by any Governmental Authority, promptly taking all steps to secure
government antitrust clearance or cause the expiration or termination of any
applicable waiting periods, including cooperating in good faith with any
government investigation including the prompt production of documents and
information demanded by a second request and of witnesses if
requested.  Notwithstanding the foregoing, this Section 3.5 and the term
“commercially reasonable good faith efforts” do not require that either Party
(or any of their respective Affiliates) (i) offer, negotiate, commit to or
effect, by consent decree, hold separate order, trust or otherwise, the sale,
divestiture, license or other disposition of any capital stock, assets, rights,
products or businesses of Editas, Juno or their respective Affiliates, (ii)
agree to any restrictions on the businesses of Editas, Juno or their respective
Affiliates, or (iii) pay any amount or take any other action to prevent, effect
the dissolution of, vacate, or lift any decree, order, judgment, injunction,
temporary restraining order, or other order in any suit or proceeding that would
otherwise have the effect of preventing or delaying the transactions
contemplated by any proposed Licensed Program Addendum.

(b)        Filings.  At the written request of Juno, each of Editas and Juno
will, within ten (10) Business Days after the execution of a Licensed Program
Addendum (or at such later time as may be agreed to in writing by the Parties),
as applicable, file with the U.S. Federal Trade Commission (“FTC”) and the
Antitrust Division of the U.S. Department of Justice (“DOJ”) any HSR Filing
required of it under the HSR Act in the reasonable opinion of Juno with respect
to the transactions contemplated by the License Agreement with respect to the
applicable Program, as well as any other similar filing with any other
Governmental Authority as reasonably determined by Juno; provided that, if Juno
determines that no such HSR Filing is required on any basis other than valuation
pursuant to 16 C.F.R. § 801.10, it shall provide notice to Editas or its counsel
and the Parties shall cooperate in good faith to resolve any disagreement as to
whether an HSR Filing is required.  The Parties shall cooperate with one another
to determine any other similar filings with any other Governmental Authority,
and to the extent necessary shall cooperate in the preparation of any such HSR
Filing (as well as any other similar filing with any other Governmental
Authority).  Each Party shall be responsible for its own costs and expenses
associated with any HSR Filing as well as any other similar filing with any
other Governmental Authority; provided, however, that the Parties shall share
equally all filing fees (other than penalties that may be incurred as a result
of actions or omissions on the part of a





29




Party, which penalties shall be the sole financial responsibility of such Party)
required to be paid to any Governmental Authority in connection with making any
such HSR Filing (as well as any other similar filing with any other Governmental
Authority).  If the Parties make an HSR Filing (or any other similar filing with
any other Governmental Authority) under this Section 3.5(b), the License
Agreement shall terminate with respect to the applicable Program (i) (A) at the
election of Juno, immediately upon notice to Editas, if the FTC or DOJ (or other
applicable Governmental Authority) obtains a preliminary injunction under the
HSR Act (or other applicable Antitrust Law) against the Parties to enjoin the
transactions contemplated by the License Agreement with respect to such Program
or (B) at the election of either Party, if such preliminary injunction has not
been resolved within one (1) year following such preliminary injunction, or (ii)
at the election of Juno, immediately upon notice to Editas, if the Clearance
Date shall not have occurred on or prior to two hundred seventy (270) days after
the effective date of the HSR Filing (or other similar filing with any other
Governmental Authority).  Notwithstanding anything to the contrary contained
herein, except for the terms and conditions of this Section 3.5(b), none of the
terms and conditions contained in the License Agreement with respect to the
applicable Program (in each case, including any obligation of Juno to make any
payments thereunder), as applicable, shall be effective until the
“Implementation Date”, which is agreed and understood to mean the later of (A)
the date of execution of the applicable Licensed Program Addendum, or (B) if
pursuant to this Section 3.5(b) a notification of the execution of such Licensed
Program Addendum is made under the HSR Act (or any other similar filing with any
other Governmental Authority), the Clearance Date.  As used herein: (1)
“Clearance Date” means the date on which all applicable waiting periods under
the HSR Act (and other applicable Antitrust Law, as applicable) with respect to
the transactions contemplated by the License Agreement with respect to the
applicable Program have expired or have been terminated; and (2) “HSR Filing”
means a filing by Editas and Juno with the FTC and the DOJ of a Notification and
Report Form for Certain Mergers and Acquisitions (as that term is defined in the
HSR Act) with respect to the matters set forth in the License Agreement with
respect to the applicable Program together with all required documentary
attachments thereto.

(c)        Information Exchange.  Each of Editas and Juno will, in connection
with any HSR Filing (as well as any other similar filing with any other
Governmental Authority as reasonably determined by Juno), (i) reasonably
cooperate with each other in connection with any communication, filing or
submission and in connection with any investigation or other inquiry (including
any proceeding initiated by a private party), (ii) keep the other Party or its
counsel informed of any communication received by such Party from, or given by
such Party to, the FTC, the DOJ or any other Governmental Authority (including
any communication received or given in connection with any proceeding by a
private party), in each case regarding the transactions contemplated by the
License Agreement and any proposed Licensed Program Addendum, (iii) consult with
each other in advance of any meeting or conference with the FTC, the DOJ or any
other Governmental Authority (or, in connection with any proceeding by a private
party, with such private party), and to the extent permitted by the FTC, the DOJ
or such other Governmental Authority (or such private party), give the other
Party or their counsel the opportunity to attend and participate in such
meetings and conferences and (iv) permit the other Party or its counsel to
review in advance any submission, filing or communication (and documents
submitted therewith) intended to be given by it to the FTC, the DOJ or any other
Governmental Authority (or, in connection with any proceeding by a private
party, to such





30




private party); provided that materials may be redacted to remove references
concerning Juno’s valuation of the business of Editas.  Editas and Juno, as each
deems advisable and necessary, may reasonably designate any competitively
sensitive material to be provided to the other under this Section 3.5(c) as
“Antitrust Counsel Only Material”.  Such materials and the information contained
therein shall be given only to the outside antitrust counsel of the recipient
and will not be disclosed by such outside counsel to employees, officers or
directors of the recipient unless express permission is obtained in advance from
the source of the materials (Editas or Juno, as the case may be) or the
applicable Party’s legal counsel.

(d)        Assistance.  Subject to this Section 3.5, at the reasonable request
of Juno, Editas and Juno shall cooperate and use respectively all commercially
reasonable good faith efforts to make all other registrations, filings and
applications, in order to obtain as soon as practicable all governmental or
other consents, transfers, approvals, orders, qualifications, authorizations,
permits and waivers, if any, and to do all other things necessary for the
consummation of the transactions as contemplated by the License Agreement and
any proposed Licensed Program Addendum in accordance with applicable Antitrust
Laws.

(e)        No Further Obligations.  If a License Agreement is terminated with
respect to a given Program pursuant to this Section 3.5, then, notwithstanding
any provision in this Agreement to the contrary, neither Party shall have any
obligation to the other Party with respect to the subject matter of such License
Agreement solely as it relates to such Program, including any payment
obligations on the part of Juno (and to the extent any Opt-In Exercise Fee (as
defined in the License Agreement) or any other payments have been made, such
amounts shall be immediately refunded from Editas to Juno), in each case, to the
extent related to such Program; provided that Juno shall be permitted to assign
the applicable Licensed Program Addendum or the License Agreement, or any rights
or obligations related thereto, to comply with any Antitrust Law (in which event
such Opt-In Exercise Fee (as defined in the License Agreement) need not be
refunded by Editas). For the avoidance of doubt, termination of the License
Agreement with respect to a given Program pursuant to this Section 3.5 shall not
affect in any way the terms or provisions of the License Agreement with respect
to any other Licensed Program (as such term is defined in the License Agreement)
and the License Agreement shall continue in full force and in effect with
respect thereto.

3.6       License Agreement and Licensed Program Addendum.  Notwithstanding
anything to the contrary set forth herein, if a Licensed Program Addendum is
entered into with respect to a given Program, then, except as otherwise
expressly set forth in the License Agreement, Editas’ conduct of the Research
Program solely with respect to the Licensed Program hereunder shall cease,
matters related to such Program shall no longer continue to be within the
purview of the JSC or otherwise subject to the terms of this Agreement, and the
provisions of the License Agreement shall thereafter control with respect to
such Program (including the applicable Lead Candidate and Related Collaboration
RNP Complex(es) for such Program).

ARTICLE 4

GOVERNANCE

4.1       Alliance Managers.  Each Party has appointed a senior representative
having a general understanding of cell therapy discovery and research issues to
act as its alliance manager





31




under this Agreement (each, an “Alliance Manager”). The Alliance Managers will
serve as the contact point between the Parties with respect to the Research
Program, and will be primarily responsible for, among other things: (a)
facilitating the flow of information and otherwise promoting communication,
coordination of the day-to-day work and collaboration between the Parties; (b)
providing single point communication for seeking consensus internally within the
respective Party’s organization; and (c) raising cross-Party or cross-functional
disputes in a timely manner. The Alliance Managers shall conduct regular
telephone conferences as deemed necessary or appropriate, to exchange informal
information regarding the progress of the Research Program. Each Party may
change its designated Alliance Manager from time to time upon prior written
notice to the other Party. Each Alliance Manager may designate a substitute to
temporarily perform the functions of that Alliance Manager by prior written
notice to the other Party.

4.2       Joint Steering Committee.  Juno and Editas have established a joint
steering committee (the “Joint Steering Committee” or “JSC”) to oversee, review
and recommend direction of the Research Program.

(a)        Membership.  The JSC shall comprise [**] representatives of Juno
named by Juno and [**] representatives of Editas named by Editas. A Party’s
representatives on the JSC shall have appropriate technical credentials,
experience and knowledge, and ongoing familiarity with, the Research Program.
Each Party has designated its representatives on the JSC. Each Party may each
replace one or more of its JSC representatives at any time, in its sole
discretion, upon written notice to the other Party (including by Electronic
Delivery). From time to time, the JSC may establish subcommittees, to oversee
particular projects or activities, and such subcommittees shall be constituted
as the JSC deems necessary or advisable; provided that the JSC may not grant any
responsibilities to a subcommittee that are beyond the scope of the
responsibilities of the JSC as set forth herein.

(b)        Meetings.  During the Term, the JSC shall meet at least [**].
Additional meetings of the JSC may be held upon the mutual agreement of the
Parties; provided, however, that in any case where a matter within the JSC’s
authority arises, the JSC shall convene a meeting and consider such matter as
soon as reasonably practicable, but in no event later than [**] after the matter
is first brought to the JSC’s attention (or, if earlier, at the next regularly
scheduled JSC meeting). Meetings of the JSC shall be effective only if at least
[**] representatives of each Party are present or participating. The time and
location of each meeting shall be as agreed by the Parties, and meetings may be
held in person, alternating locations between the Parties or at such other
locations as the Parties agree, or by telephone or video conference; provided,
however, that at least [**] of the JSC shall be held in person each Calendar
Year. With the prior consent of the other Party, each Party may invite
non-member representatives of such Party and any Third Party to attend meetings
of the JSC as non-voting participants; provided that (i) any such non-member
representative or Third Party is bound by obligations of confidentiality,
non-disclosure and non-use consistent with those set forth in ARTICLE 8 and is
obligated to assign inventions to the relevant Party as necessary to effect the
intent of Section 7.1 prior to attending such meeting, (ii) such non-member
representative or Third Party shall not have any voting or decision-making
authority on the JSC and (iii) with respect to any Third Party, such Third Party
shall be approved by the other Party in writing (such





32




approval not to be unreasonably withheld, conditioned or delayed) prior to
attendance at such meeting. Each Party shall be responsible for all of its own
costs and expenses associated with preparing for and attending meetings of the
JSC, including all travel and living expenses. The JSC shall be co-chaired by a
representative from each Party. The chairpersons shall set the agendas for the
JSC meetings in advance.

(c)        Minutes.  The JSC shall keep accurate minutes of its deliberations
which shall record all proposed decisions and all actions recommended or taken.
The Parties will rotate the responsibility for taking, preparing and issuing
minutes for each JSC meeting, which shall be sent to all members of the JSC
within [**] after each meeting.  Such minutes shall be effective only after such
minutes have been approved by both Parties in writing.  Definitive minutes of
all JSC meetings shall be finalized reasonably promptly after the meeting to
which the minutes pertain.  All records of the JSC shall at all times be
available to both Editas and Juno.

(d)        Responsibilities.  Except as otherwise set forth in this Agreement,
subject to the final decision-making authority as set forth in Section 4.2(f),
the responsibilities of the JSC shall include:

(i)         overseeing, monitoring and reviewing progress of the Research
Program, including managing the strategic direction of the Research Program;

(ii)       encouraging and facilitating open and frequent exchange between the
Parties regarding Research Program activities;

(iii)      encouraging and facilitating cooperation and communication between
the Parties with respect to the initiation of new Programs and the conduct of
each Program;

(iv)       discussing any Third Party engaged by or behalf of Editas to conduct
the Research Program in accordance with Section 2.3;

(v)        discussing requests for Editas to relinquish Targets pursuant to the
inclusive innovation model mechanics set forth in the Harvard-Broad Licenses in
accordance with Section 2.4(b)(iii);

(vi)       discussing and approving any additional permitted internal research
uses of α-β T-Cells by Editas;

(vii)     reviewing and discussing any data, information or results of the
Research Program, including any Collaboration RNP Complexes or other information
provided by Editas to Juno hereunder;

(viii)    determining the initial Lead Candidate Selection Criteria and any
amendments thereto in accordance with Section 2.6(a);

(ix)       determining whether any Collaboration RNP Complexes satisfy the Lead
Candidate Selection Criteria in accordance with Section 2.6(b);





33




(x)        subject to ARTICLE 8, discussing a communications strategy for the
results of the Research Program (including publications in journals, posters,
presentations at conferences and abstracts submitted in advance of conferences);

(xi)       discussing and attempting to resolve any disputes in any JSC
subcommittees; and

(xii)     performing such other responsibilities as may be expressly delegated
to the JSC under this Agreement or otherwise mutually agreed by the Parties in
writing from time to time.

(e)        Limitations on JSC Authority.  The JSC shall not have any authority
beyond the specific matters expressly delegated to it under Section 4.2(d) and,
in particular, shall not have any power to (i) select any Additional Targets or
trigger exercise of any Opt-In Right (in each case, which shall be at Juno’s
sole discretion, subject to the terms and conditions of this Agreement), (ii)
determine whether a Party has fulfilled or breached any obligation under this
Agreement, or (iii) amend, modify, interpret or waive the terms of this
Agreement.  For the avoidance of doubt, unless otherwise mutually agreed by the
Parties, the JSC shall not have any authority over any decisions regarding
Collaboration IP, including the Prosecution and Maintenance, enforcement or
defense thereof, which shall remain subject to the terms of ARTICLE 7.  Each
Party shall retain the rights, powers and discretion granted to it under this
Agreement or the License Agreement, and the JSC shall have no authority to
alter, diminish, expand or waive compliance by a Party with a Party’s
obligations under this Agreement or the License Agreement, and no such rights,
powers or discretion shall be delegated or vested in the JSC unless such
delegation or vesting of rights is expressly provided for in this Agreement or
the Parties expressly so agree in writing.

(f)        Decision Making.

(i)         Except as otherwise set forth in this Agreement, all decisions of
the JSC shall be made by unanimous vote, with each Party having one (1) vote. If
the JSC cannot agree on a matter for which the JSC has decision-making authority
within [**] after the matter was first considered by the JSC, then either Party
may, by written notice to the other, refer such matter to the Executive Officers
for discussion and attempted resolution in good faith. Such resolution, if any,
of a referred matter by the Executive Officers shall be final and binding upon
the Parties and shall be considered a decision of the JSC for purposes of this
Agreement. If within [**] after the matter was first submitted to the Executive
Officers pursuant to this Section 4.2(f)(i) (or such longer time frame the
Executive Officers may otherwise agree upon), the Executive Officers are unable
to reach consensus, then, other than as set forth in Section 4.2(f)(ii), Editas
shall have the deciding vote (which decision shall be made in good faith) with
respect to any other matters within the purview of the JSC; provided that Editas
shall consider in good faith the positions of Juno in making such final
decision.

(ii)       Notwithstanding Section 4.2(f)(i), a Party shall not have the right
to exercise a deciding vote (A) in a manner that effectively waives or modifies
the terms of this Agreement; (B) in a manner that negates any consent rights or
other rights specifically allocated to the other Party under this Agreement,
including making any decision that is stated to require





34




the mutual agreement or mutual consent of the Parties or that is at the sole
discretion of a Party; (C) in a manner that would require the other Party to
perform activities or incur any additional costs that the other Party has not
agreed to perform or incur as set forth in this Agreement, or as otherwise
agreed in writing by the other Party, and, for clarity, no Research activities
shall be required to be performed by Juno under this Agreement without Juno’s
prior written consent, in its discretion; (D) in a manner that would require a
Party to perform any act that it reasonably believes to be inconsistent with any
Law, including any approval, order, policy, guidelines of a Regulatory Authority
or ethical requirements or ethical guidelines; (E) to allocate intellectual
property rights; (F) to determine that such Party has fulfilled any obligation
under this Agreement or that the other Party has breached any obligation under
this Agreement; (G) to determine that any milestone events or other events have
or have not occurred, including whether or not a given Collaboration RNP Complex
satisfies the Lead Candidate Selection Criteria; or (H) to permit additional
internal research uses by Editas of α-β T-Cells.  In the event that any matter
set forth in the preceding clauses (A) through (H) is unresolved through the JSC
and subsequently such dispute cannot be resolved by the Executive Officers in
accordance with Section 4.2(f)(i), then (1) for all such matters set forth in
the preceding clauses (C) and (H), there shall be no change unless the Parties
otherwise mutually agree in writing, and (2) for all such matters set forth in
the preceding clauses (A), (B), (D), (E), (F) or (G), either Party may require
the specific issue to be referred for binding arbitration pursuant to Section
13.2. The Parties agree to share equally the cost of the proceedings, including
fees of the panel members; provided that each Party shall bear its own
attorneys’ fees and associated costs and expenses.

(g)        Disbanding of JSC.  The JSC shall be disbanded upon expiration of the
Term.

ARTICLE 5

LICENSES

5.1       Licenses to Editas.  Subject to the terms and conditions of this
Agreement, Juno hereby grants to Editas, and Editas hereby accepts, during the
Research Program Term, a non-exclusive, worldwide, royalty-free, fully paid-up
license (with the right to sublicense only to its Affiliates and Third Party
subcontractors performing activities hereunder on behalf of Editas, subject and
subordinate to all the relevant terms and conditions of this Agreement) under
the Juno Collaboration IP, solely to conduct its activities under and in
accordance with this Agreement.

5.2       Licenses to Juno.

(a)        General.  Subject to the terms and conditions of this Agreement,
Editas hereby grants to Juno, and Juno hereby accepts, on a Program-by-Program
basis until the expiration of the Opt-In Term with respect to a given Program
during the Term, a non-exclusive, worldwide, royalty-free, fully paid-up license
(with the right to sublicense only to its Affiliates and Third Party
subcontractors performing activities hereunder on behalf of Juno, subject and
subordinate to all the relevant terms and conditions of this Agreement,
including the provisions set forth in Section 5.6) under the Editas Background
IP and Editas Collaboration IP, solely to perform its obligations or exercise
its rights under and in accordance with this Agreement, including to evaluate
the data generated in the conduct of activities under the Research Program.





35




(b)        Research License.  Subject to the terms and conditions of this
Agreement, Editas hereby grants to Juno, and Juno hereby accepts, a
non-exclusive, worldwide, royalty-free, fully paid-up license (with the right to
sublicense only to its Affiliates and Third Party subcontractors performing
activities hereunder on behalf of Juno, subject and subordinate to all the
relevant terms and conditions of this Agreement, including the provisions set
forth in Section 5.6) under the Editas Background IP and Editas Collaboration
IP, solely to Research and Develop products for use in the Licensed Field, which
may include use of research tools in connection therewith, including [**].

5.3       Exclusivity.

(a)        During the Term, except to the extent required for Editas to fulfill
its obligations to Juno under and in accordance with this Agreement or the
License Agreement, Editas shall not and, subject to Section 5.3(b), shall ensure
that its Affiliates shall not, anywhere in the world, (i) alone or with or
through or for any Third Party, conduct or participate in any Research,
Development, Manufacturing, Commercialization or other exploitation activities
in the Exclusive Field; or (ii) grant a license, sublicense or other rights to
any Third Party to conduct any of the activities in the foregoing Section
5.3(a)(i); provided, however, that the foregoing shall not apply with respect to
any Research, Development, Manufacturing, Commercialization or other
exploitation activities solely related to a Lapsed Collaboration RNP
Complex.  For the avoidance of doubt, during the Term, any agreement entered
into between Editas or any of its Affiliates and a Third Party involving the use
of Genome Editing Technology shall expressly exclude the grant of any license,
sublicense or other rights, or the conduct of any activities, in the Exclusive
Field, provided, however, that the foregoing shall not apply with respect to any
Research, Development, Manufacturing, Commercialization or other exploitation
activities solely related to a Lapsed Collaboration RNP Complex.  For clarity,
Editas and its Affiliates shall not be prohibited pursuant to this Section
5.3(a),  from (A) on their own or through or with any Third Party, Researching,
Developing, Manufacturing, Commercializing or conducting other exploitation
activities (including through grants of licenses, sublicenses or other rights to
any Third Party to conduct any of the foregoing activities) with respect to its
exploitation of Genome Editing Technology, including the use of Collaboration
RNP Complexes, outside of the Exclusive Field; or (B) conducting internal
research activities using α-β T-Cells either (1) as a preliminary research tool
for screening gRNA, (2) for conducting specificity analysis or assessing DNA
modifications, in each case, related to the function of RNP Complexes or (3) for
other internal research purposes as may be approved by the JSC (subject to
Section 4.2(f)(ii)); provided that, with respect to the foregoing clause (B),
(x) Editas shall promptly disclose to Juno in writing any results or other
Know-How generated from such activities to the extent related to any
Collaboration RNP Complex or Collaboration Target in connection with the
Exclusive Field and (y) Editas shall not disclose to any Third Party any results
or other Know-How generated from such activities to the extent primarily related
to any Collaboration RNP Complex or Collaboration Target in connection with the
Exclusive Field.  The restrictions set forth in this Section 5.3(a) shall not
restrict Editas and its Affiliates from performing their obligations under (1)
the Allergan Agreement as to the Excluded Ocular Field, alone or with or for
Allergan, (2) the Beam Agreement as to the Excluded Base Editing Non-Cancer
Field, or (3) the BlueRock Agreement as to the BlueRock Field,  in each case, as
such agreements exist as of the





36




Amendment Date and solely for so long as such agreements,  or their surviving
provisions (to the extent the applicable provisions survive),  remain in force
and effect.

(b)        Exceptions for Change of Control. Notwithstanding the provisions of
Section 5.3(a), in the event that, following the Effective Date, Editas
undergoes a Change of Control and an Acquiring Affiliate is engaged in any
activities immediately prior to the effective date of such Change of Control
that would violate Section 5.3(a) if conducted by Editas (an “Existing Acquirer
Program”), then Editas shall not be in breach of the provisions of Section
5.3(a) as a result of the continued conduct of such Existing Acquirer Program by
such Acquiring Affiliate during the Term; provided that (i) such Existing
Acquirer Program is conducted by such Acquiring Affiliate independently of the
activities of this Agreement (including maintaining separate lab notebooks) and
without use of, or reference to, any Editas Background IP, Collaboration IP or
any Confidential Information of Juno or any of its Affiliates, (ii) no personnel
of Editas or any of its Affiliates that are conducting or have conducted any
activities under the Research Program or otherwise under this Agreement, or that
has or had access to any Confidential Information of Juno or any of its
Affiliates, shall work on the Existing Acquirer Program, and (iii) Editas puts
in place firewalls and other protections reasonably acceptable to Juno that are
reasonably designed to ensure that the foregoing clauses (i) and (ii)  are
complied with during the Term.

(c)        [**].  Notwithstanding anything to the contrary contained herein
during the Term, Editas shall not (and shall cause its Affiliates not to), use
any Patent Rights, Know-How or other IP, or any other materials or resources
(including any portion of payments from Juno hereunder), that (i) are licensed
or otherwise provided by Juno (or any of its Affiliates) hereunder; or (ii) were
otherwise created, conceived, discovered, generated, invented, made or reduced
to practice in the course of conducting any activities pursuant to this
Agreement, in each case ((i) or (ii)) in connection with [**].

5.4       Insolvency.  If this Agreement is terminated due to the rejection of
this Agreement by or on behalf of a Party (the “Non-Bankruptcy Party”) in or
during any bankruptcy or similar proceeding of the other Party (the “Bankruptcy
Party”), all licenses and rights to licenses granted under or pursuant to this
Agreement by the Bankruptcy Party to the Non-Bankruptcy Party are and shall
otherwise be deemed to be licenses of rights to “intellectual property”
(including for purposes of Section 365(n) of Title 11 of the United States
Bankruptcy Code (“Section 365(n)”) and other similar Laws in any other
jurisdiction).  The Parties agree that the Non-Bankruptcy Party, as a licensee
of such rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under any applicable insolvency statute, and that upon
(a) commencement of bankruptcy or similar proceeding by or against the
Bankruptcy Party, (b) any rejection or similar disavowal of this Agreement by
the Bankruptcy Party in or during any such proceeding and (c) any election by
the Non-Bankruptcy Party to exercise its rights to continue its licenses
hereunder pursuant to Section 365(n) or any similar provision of applicable law
in any jurisdiction, the Non-Bankruptcy Party shall be entitled to a complete
duplicate of or complete access to (as the Non-Bankruptcy Party deems
appropriate), any such intellectual property and all embodiments of such
intellectual property as may be necessary for the Non-Bankruptcy Party to enjoy
its license rights hereunder.  Such intellectual property and all embodiments
thereof shall be promptly delivered to the Non-Bankruptcy Party following the





37




occurrence of the events described in the foregoing clauses (a) through (b) of
this Section 5.4 and upon written request therefor by the Non-Bankruptcy
Party.  The provisions of this Section 5.4 shall be (i) without prejudice to any
rights the Non-Bankruptcy Party may have arising under any applicable insolvency
statute or other applicable Law and (ii) effective only to the extent permitted
by applicable Law.

5.5       Rights Retained by the Parties.  Except as expressly set forth in this
Agreement, neither Party shall acquire any license or other intellectual
property interest, by implication or otherwise, in any Confidential Information
of the other Party or under any IP in which such other Party or any of its
Affiliates has rights.

5.6       Compliance with In-License Agreements.  The terms of this Agreement,
insofar as they relate to a sublicense of Editas Background IP Controlled by
Editas or any of its Affiliates pursuant to an In-License Agreement, shall be
subject to the terms and conditions of the relevant In-License Agreement, in
each case, but only to the extent that the applicable In-License Agreement
requires such terms and conditions to be imposed on a sublicensee pursuant to
such In-License Agreement, as follows: (a) with respect to any Editas Background
IP Controlled by Editas or any of its Affiliates pursuant to the Cas9-I
Agreement, the provisions set forth on Schedule 5.6(a) shall apply;  (b) with
respect to any Editas Background IP Controlled by Editas or any of its
Affiliates pursuant to the Cas9-II Agreement, the provisions set forth on
Schedule 5.6(b) shall apply; (c) with respect to Editas Background IP Controlled
by Editas or any of its Affiliates pursuant to the Cpf1 Agreement, the
provisions set forth on Schedule 5.6(c) shall apply; (d) with respect to any
Editas Background IP Controlled by Editas or any of its Affiliates pursuant to
the 2014 MGH Agreement, the provisions set forth on Schedule 5.6(d) shall apply;
and (e) with respect to any Editas Background IP Controlled by Editas or any of
its Affiliates pursuant to the 2016 MGH Agreement, the provisions set forth on
Schedule 5.6(e) shall apply.  Schedule 5.6 shall be updated with respect to any
Subsequently Obtained IP in accordance with Section 7.6(b).

ARTICLE 6

PAYMENTS

6.1       Initial Fees.  The Parties recognize that, in partial consideration of
Editas’ initial grant of the rights and licenses to Juno under (a) the Original
Agreement, Juno paid Editas an upfront fee of twenty-five million dollars
($25,000,000) within [**] following the Original Effective Date; and (b) the
First Amended and Restated Agreement, Juno paid Editas an upfront fee of five
million dollars ($5,000,000) within [**] following the First Amended Effective
Date.

6.2       Amendment Fee.  In partial consideration of Editas’ grant of the
additional rights and licenses to Juno hereunder, Juno shall pay to Editas a
non-refundable, non-creditable fee of seventy million dollars ($70,000,000)
within [**] following the Amendment Date.

6.3       Extension Fee.  With respect to each Extension Term elected and
implemented in accordance with Section 2.2, Juno shall pay to Editas a
non-refundable, non-creditable extension fee of [**] dollars ($[**]), payable
prior to the end of the then-current Research Program Term and in accordance
with the requirements of Section 2.2.  For clarity, the maximum amount payable
pursuant to this Section 6.3 is [**] dollars ($[**]).





38




6.4       Payment Method.  Except as otherwise provided in other sections of
this Agreement, all payments due to a Party hereunder shall be due and payable
within [**] after receipt of an invoice from the other Party and shall be paid
via a bank wire or ACH transfer is U.S. dollars to such bank account as such
Party shall designate.  All dollar amounts specified in this Agreement are U.S.
dollar amounts.  For clarity, currency transaction rates used by Juno shall be
in accordance with its standard accounting practices consistently applied and in
accordance with its accounting practices for external reporting purposes. 
Editas has the right to verify that the exchange rates used by Juno for a given
month shall align with Juno’s standard accounting practices consistently applied
and with its accounting practices for external reporting purposes.  If the due
date of any payment hereunder is not a Business Day, such payment may be paid on
the following Business Day.  Any undisputed payments that are not paid on the
date such payments are due under this Agreement shall bear interest to the
extent permitted by Law at the prime rate as reported by The Wall Street Journal
on the date such payment is due, plus an additional [**] percent ([**]%),
calculated on the number of days such payment is delinquent.

6.5       Taxes.

(a)        Income Taxes.  Each Party will pay any and all income taxes levied on
account of all payments it receives under this Agreement, except as otherwise
provided in this Section 6.5.

(b)        Tax Withholding. Each Party shall be entitled to deduct and withhold
from any amounts payable under this Agreement such taxes as are required to be
deducted or withheld therefrom under any provision of applicable Law.  The Party
that is required to make such withholding (the “Paying Party”) will: (i) deduct
those taxes from such payment, (ii) timely remit the taxes to the proper taxing
authority, and (iii) send evidence of the obligation together with proof of tax
payment to the other Party (the “Payee Party”) on a timely basis following that
tax payment.  Each Party agrees to reasonably cooperate with the other Party in
claiming refunds or exemptions from such deductions or withholdings under any
relevant agreement or treaty which is in effect to ensure that any amounts
required to be withheld pursuant to this Section 6.5 are reduced in amount to
the fullest extent permitted by applicable Law.

(c)        Tax Documentation. Editas has provided a properly completed and duly
executed IRS Form W-9 (or other applicable form) to Juno. Prior to the receipt
of any payment under this Agreement, Editas (and any other recipient of payments
by Juno under this Agreement) shall, to the extent it is legally permitted to,
provide to Juno, at the time or times reasonably requested by Juno or as
required by applicable Law, such properly completed and duly executed
documentation (for example, IRS Forms W-8 or W-9 or foreign equivalents) as will
permit payments made under this Agreement to be made without, or at a reduced
rate of, withholding for taxes.

(d)        Gross-Up for Increased Taxes.  In the event that a withholding tax is
imposed at an increased rate on any amount payable under this Agreement solely
as a result of (i) any assignment or delegation under Section 13.4 by the paying
Party or its predecessor or successor in interest to another Person, (ii) any
extension of rights, licenses, immunities and obligations under Section 13.14 by
the paying Party or its predecessor or successor in interest to another Person,
(iii) the payment of the amount by a Person other than the Party obligated to





39




make such payment under this Agreement, or (iv) any combination of the foregoing
clauses (i), (ii) or (iii), in each case ((i) – (iv)), after the Amendment Date
with a resulting harm to the Party entitled to receive the payment (e.g., the
Party entitled to receive the Payment or its Affiliate is not entitled to seek
any offsetting credit), then the increase in withholding tax resulting from such
action or combination of actions to the extent of such harm (the “Increased
Tax”) shall be subject to the provisions of this Section 6.5(d).  To the extent
an Increased Tax is determinable at the time of the associated payment, the
amount otherwise payable under this Agreement shall be increased sufficiently
that, after payment of all Increased Taxes (including, for the sake of clarity,
Increased Tax on any increased payment under this Section 6.5(d)) the net amount
received by the recipient of the payment is equal to the net amount such
recipient would have received in the absence of action or actions resulting in
the Increased Tax to the extent of such harm.

6.6       Editas Third Party Agreements.  Notwithstanding anything to the
contrary contained herein, and except as set forth in Section 7.6 and in Section
7.17 of the License Agreement, Editas shall be solely responsible for all costs
and payments of any kind (including all upfront fees, annual payments, milestone
payments and royalty payments) arising under any agreements between Editas (or
any of its Affiliates) and any Third Party (including under any In-License
Agreement), which costs or payments arise in connection with, or as a result of,
the Research Program activities conducted hereunder.  Juno shall use
Commercially Reasonable Efforts to comply with Editas’ reasonable requests for
financial information with respect to its activities hereunder that is
reasonably available to Juno as necessary for Editas to comply with its
reporting obligations to any of its In-Licensors under the In-License
Agreements; provided that Editas shall ensure that each such In-Licensor is
bound by written confidentiality obligations and non-use obligations no less
restrictive than those set forth in ARTICLE 8 to maintain the confidentiality
thereof and not to use such information except as expressly permitted by this
Agreement; provided, further, that Editas shall remain responsible for any
failure by any In-Licensor who receives such information to treat such
information as required under ARTICLE 8.

6.7       Confidentiality.  Each Party shall treat all financial information of
the other Party that is subject to review under this ARTICLE 6 (including all
royalty reports) as such other Party’s Confidential Information.

ARTICLE 7

INTELLECTUAL PROPERTY

7.1       Ownership of Collaboration IP; Disclosure.

(a)        Background IP.  Each Party shall retain ownership of intellectual
property rights existing as of the Original Effective Date, or created,
conceived, discovered, developed, generated, invented, made, reduced to practice
or acquired independently of the Research Program, and nothing in this Agreement
shall assign any ownership to the other Party with respect to such intellectual
property rights.  Without limiting the foregoing, as between the Parties
(including their respective Affiliates), Editas will retain all right, title and
interest in and to all Editas Background IP, except to the extent that any such
rights are licensed or granted to Juno under this Agreement or the License
Agreement.





40




(b)        Inventorship.  Notwithstanding the provisions of Section 13.1,
inventorship of any inventions (whether patentable or not) created, conceived,
discovered, developed, generated, invented, made or reduced to practice by or on
behalf of a Party or its Affiliates, whether solely or jointly with any Third
Party (or with the other Party or its Affiliates), in the course of activities
performed under this Agreement, shall be determined by application of U.S.
patent law pertaining to inventorship and ownership of any inventions created,
conceived, discovered, developed, generated, invented, made or reduced to
practice by or on behalf of a Party or its Affiliates shall follow inventorship
and, except as otherwise provided in this Section 7.1, ownership of IP shall be
determined by inventorship.

(c)        Editas Collaboration IP.  As between the Parties (including their
respective Affiliates), Editas will retain all right, title and interest in and
to Editas Collaboration IP, except to the extent that any such rights are
licensed or granted to Juno under this Agreement or the License Agreement.  As
between Editas and any Third Party, Editas shall ensure that it owns and
Controls all Collaboration RNP Complexes such that it is able to grant the
rights and licenses to Juno hereunder (and under the License Agreement) with
respect to such Collaboration RNP Complexes as contemplated herein and therein.

(d)        Juno Collaboration IP.  As between the Parties (including their
respective Affiliates), Juno will retain all right, title and interest in and to
Juno Collaboration IP, except to the extent that any such rights are licensed or
granted to Editas under this Agreement or the License Agreement.  As between the
Parties, Juno shall have the sole right (not the obligation) in its discretion
and at its expense, to Prosecute and Maintain, enforce and defend the Juno
Collaboration Patents.

(e)        Joint Collaboration IP.  As between the Parties, subject to Section
7.1(g), the Parties shall each own an equal, undivided interest in all Joint
Collaboration IP.  Except as expressly provided in this Agreement (including
Section 5.3) or the License Agreement, each Party shall have the right to
exploit the Joint Collaboration IP and neither Party shall have any obligation
to account to the other for profits, or to obtain any approval of the other
Party to license or exploit Joint Collaboration IP, by reason of joint ownership
thereof, and each Party hereby waives any right it may have under the Laws of
any jurisdiction to require any such consent or accounting.

(f)        Disclosure of Collaboration IP. Each Party shall promptly disclose to
the other Party (i) with respect to Editas, any Editas Collaboration IP or Joint
Collaboration IP and (ii) with respect to Juno, any Joint Collaboration IP, in
each case, made in connection with this Agreement.

(g)        Cooperation. Without limiting (but subject to) the foregoing, each
Party shall (i) cause its employees, consultants, sublicensees, agents and
contractors to assign to such Party, such Person’s right, title and interest in
and to all Collaboration IP, and intellectual property rights therein, and (ii)
include in any Third Party subcontractor agreement that each Third Party
subcontractor shall be required to assign all right, title and interest in and
to any Collaboration IP to such Party, and such Party shall ensure that such
Third Party’s obligations to assign the Collaboration IP to such Party remain in
full force and effect for so long as this Agreement or the License Agreement
remains in effect.





41




7.2       Prosecution and Maintenance of Editas Collaboration Patents and Joint
Collaboration Patents.

(a)        Editas Collaboration Patents. Editas shall be responsible, at its
expense, and shall have the exclusive right to Prosecute and Maintain the Editas
Collaboration Patents. Editas shall keep Juno informed of any material
developments with respect to the Prosecution and Maintenance of such Editas
Collaboration Patents including by providing copies of all substantive office
actions, examination reports, communications or any other substantive documents
to or from any patent office, including notice of all interferences, reissues,
re-examinations, inter partes reviews, derivations, post grant proceedings or
oppositions.  Without limiting the foregoing, Editas shall (i) provide Juno with
copies of the text of the applications relating to the Editas Collaboration
Patents as soon as practical but at least [**] before filing, except for urgent
filings in which case Editas shall provide copies as soon as practical before,
simultaneously with or immediately after filing; (ii) provide Juno with a copy
of each submission made to and material document received from a patent
authority, court or other tribunal regarding any Editas Collaboration Patents
reasonably promptly after making such filing or receiving such material
document, including a copy of each application as filed together with notice of
its filing date and application number; (iii) keep Juno advised of the status of
all material communications, actual and prospective filings or submissions
regarding the Editas Collaboration Patents, and shall give Juno copies of any
such material communications, filings and submissions proposed to be sent to any
patent authority or judicial body; and (iv) consider in good faith Juno’s
comments on the material communications, filings and submissions for the Editas
Collaboration Patents; provided, however, that, solely with respect to Editas
Collaboration Patents that are jointly owned by Editas and BlueRock pursuant to
the BlueRock Agreement (i.e., BlueRock is a joint inventor on such Patent Right)
(the “Editas-BlueRock Joint Patents”), the foregoing prosecution and maintenance
rights set forth in this Section 7.2(a) shall be subject to the prosecution and
maintenance rights of BlueRock set forth in the BlueRock Agreement for such
Editas-BlueRock Joint Patent, as the BlueRock Agreement exists as of the
Amendment Date and solely for so long as the BlueRock Agreement, or the
surviving provisions thereof (to the extent the applicable provisions survive),
remains in force and effect.

(b)        Joint Collaboration Patents. Subject to this Section 7.2(b), the
Parties shall be jointly responsible for Prosecuting and Maintaining the Joint
Collaboration Patents, including conducting any interferences, re-examinations,
inter partes review, post-grant proceedings, reissues and oppositions relating
thereto and shall equally share all costs related thereto. The Parties have
jointly selected counsel (“Joint Counsel”) for the Prosecution and Maintenance
of all Joint Collaboration Patents. The Joint Counsel shall give Juno and Editas
(or each Party’s designee) an opportunity to review the text of each
application, office action response or other substantive document relating to a
prospective Joint Collaboration Patent before filing with any patent office in
the Territory, shall incorporate Juno’s and Editas’ (or each Party’s designee)
reasonable comments with respect thereto, and shall supply Juno and Editas (or
each Party’s designee) with a copy of each such application, office action
response or other substantive document as filed, together with notice of its
filing date and serial number; provided, however, that in the event of
conflicting instructions, on a Program-by-Program basis, during the Term, the
Joint Counsel shall adhere to the instructions of Editas.  Both Parties shall
cooperate with Joint Counsel for all activities relating to Joint Collaboration
Patent prosecution and





42




maintenance. If Editas instructs the Joint Counsel to allow a Joint
Collaboration Patent to lapse or become abandoned in any country without having
first filed a substitute, or decides not to participate in any interferences,
reissues, re-examinations, inter partes reviews, derivations, post grant
proceedings or oppositions with respect to a Joint Collaboration Patent, it
shall notify Juno of such decision or intention at least [**] prior to the date
upon which such Patent shall lapse or become abandoned, and, if after
consultation between the Parties, Editas still intends to allow such Joint
Collaboration Patent to lapse or become abandoned, Juno shall thereupon have the
right (but not the obligation) to assume the Prosecution and Maintenance thereof
at Juno’s sole expense with counsel of its choice (which may be the Joint
Counsel, in Juno’s sole discretion). If Juno assumes the Prosecution and
Maintenance of any such Joint Collaboration Patent, such Patent shall thereafter
be considered a Juno Collaboration Patent, and Editas shall assign, and hereby
assigns, its ownership interest in such Joint Collaboration Patent to Juno.  The
foregoing shall not apply where, with reference to a specific patent family,
Editas, in its reasonable determination, decides not to file a continuing
application in a particular country due to the existence of one or more pending
patents in such country.  Notwithstanding the foregoing, Juno may elect, by
written notice to Editas, to have a given Joint Collaboration Patent become an
Editas Collaboration Patent, in which case the provisions of Section 7.2(a)
shall apply, and Juno shall assign, and hereby assigns, its ownership interest
in such Joint Collaboration Patent to Editas.

(c)        Cooperation.

(i)         Each Party shall reasonably cooperate with and assist the Party
responsible (or the Joint Counsel, as applicable) for Prosecution and
Maintenance of an Editas Collaboration Patent or Joint Collaboration Patent
pursuant to Section 7.2(a) or Section 7.2(b), as applicable, upon the reasonable
request of such Party, including by making scientists and scientific records
reasonably available and the execution of all such documents and instruments and
the performance of such acts as may be reasonably necessary in order to permit
the other Party to continue any filing, prosecution, maintenance or extension of
such Patent Rights.

(ii)       Except as otherwise expressly set forth in this Section 7.2, each
Party shall be responsible for all costs and expenses associated with its
Prosecution and Maintenance activities under this Section 7.2 with respect to
Editas Collaboration Patents and Joint Collaboration Patents for which it is
responsible pursuant to Section 7.2(a) or Section 7.2(b), as
applicable.  Notwithstanding the foregoing, Juno will not be responsible for any
Prosecution and Maintenance costs associated with any subject matter divided out
of such Patent Rights that is not licensed to Juno (and Editas shall reimburse
Juno for any such costs incurred by Juno or any of its Affiliates).

7.3       Enforcement of Editas Collaboration Patents and Joint Collaboration
Patents.

(a)        Notice.  If either Party learns of an infringement or threatened
infringement by a Third Party of (i) any Joint Collaboration Patent or (ii) any
Editas Collaboration Patent by reason of the manufacture, use or sale of any RNP
Complex(es) Directed to a Collaboration Target (or products constituting,
incorporating, comprising or containing any such RNP Complex), or (A) any such
Joint Collaboration Patent is challenged in any action or proceeding or (B) any
such Editas Collaboration Patent is challenged in any action or proceeding





43




relating to any RNP Complex Directed to a Collaboration Target (or products
constituting, incorporating, comprising or containing any such RNP Complex), in
each case of (A) and (B), other than any oppositions, cancellations,
interferences, reissue proceedings, reexaminations, inter partes, review or post
grant proceedings, which are addressed above, such Party shall promptly notify
the other Party and shall provide such other Party with available evidence of
such infringement, and following such notification, the Parties shall confer.

(b)        Enforcement of Editas Collaboration Patents.  Subject to the License
Agreement, as between the Parties, Editas shall have the sole right, but not the
obligation, to institute, prosecute, and control any action or proceeding with
respect to any infringement of any Editas Collaboration Patent, by counsel of
its own choice, in Editas’ own name and under Editas’ direction and control;
provided, however, that, solely with respect to Editas-BlueRock Joint Patents,
the foregoing enforcement rights set forth in this Section 7.3(b) shall be
subject to the enforcement rights of BlueRock set forth in the BlueRock
Agreement for such Editas-BlueRock Joint Patent as the BlueRock Agreement exists
as of the Amendment Date and solely for so long as the BlueRock Agreement, or
the surviving provisions thereof (to the extent the applicable provisions
survive), remains in force and effect.

(c)        Enforcement of Joint Collaboration Patents.  Subject to the License
Agreement, promptly after notice under Section 7.3(a) with respect to a Joint
Collaboration Patent, the Parties shall meet to discuss whether they wish to
enforce such Joint Collaboration Patent.  If the Parties elect to enforce such
Joint Collaboration Patent, such enforcement action shall be jointly conducted
by jointly selected counsel (which may be Joint Counsel).  Absent agreement
regarding whether to enforce such Joint Collaboration Patent within [**] and
notwithstanding anything to the contrary herein, each Party shall have the right
to enforce such Joint Collaboration Patent; provided that the enforcing Party
shall in good faith give careful consideration to the non-enforcing Party’s
views and to potential effects on the non-enforcing Party’s business in making
the decision of whether or not to commence such enforcement action.

(d)        Settlement.  A settlement or consent judgment or other voluntary
final disposition of a suit under this Section 7.3 may be entered into without
the consent of the Party  not bringing suit; provided, however, that any such
settlement, consent judgment or other disposition of any action or proceeding by
a Party under this Section 7.3 shall not, without the consent of the Party not
bringing suit, (i) impose any liability or obligation on the Party not bringing
suit, (ii) include the grant of any license, covenant or other rights to any
Third Party that would conflict with or reduce the scope of the subject matter
included under the licenses as granted to the Party not bringing suit under this
Agreement or as could be granted to Juno under the License Agreement, (iii)
conflict with or reduce the scope of the subject matter claimed in any Patent
owned by the Party not bringing suit, or (iv) adversely affect the interest of
the Party not bringing suit in any material respect; provided that such consent
shall not be unreasonably withheld.

(e)        Joinder.  In the case of any action or proceeding in accordance with
Section 7.3(c), at the enforcing Party’s written request, and at such enforcing
Party’s expense (subject to Section 7.3(g)), the other Party will join any such
action or proceeding as a party and will use Commercially Reasonable Efforts to
cause any Third Party as necessary to join such





44




action or proceeding as a party if doing so is necessary for the purposes of
establishing standing or is otherwise required by applicable Law to pursue such
action or proceeding.

(f)        Cooperation.  In addition to the obligations set forth in Sections
7.3(a)  through 7.3(e), each Party will provide to the Party enforcing any such
rights under this Section 7.3 reasonable assistance and cooperation in such
enforcement, at such enforcing Party’s request and expense (subject to Section
7.3(g)). The enforcing Party will keep the other Party regularly informed of the
status and progress of such enforcement efforts. Each Party bringing any such
action or proceeding in accordance with this Section 7.3 shall have an
obligation to consult with the other Party and will take comments of such other
Party into good faith consideration with respect to the infringement, claim
construction, or defense of the validity or enforceability of any claim in any
Editas Collaboration Patent or Joint Collaboration Patent that are the subject
of such proceeding.

(g)        Costs.  Except as otherwise expressly set forth in this Section 7.3,
each Party shall bear all of its costs incurred in connection with its
activities under this Section 7.3. Any damages or other monetary awards
recovered in any action, suit or proceeding brought under this Section 7.3 shall
be shared as follows: (i) the amount of such recovery actually received by the
Party controlling such action shall first be applied to costs and expenses
incurred by each Party in connection with such action (including, for this
purpose, a reasonable allocation of expenses of internal counsel), and (ii) (A)
with respect to any Editas Collaboration Patent, any remaining proceeds shall be
allocated to Editas and (B) with respect to any Joint Collaboration Patent, any
remaining proceeds shall be allocated between the Parties, such that (i) if the
Parties are jointly bringing suit under this Section 7.3, the proceeds shall be
allocated evenly between the Parties and (ii) if the Parties are not jointly
bringing suit under this Section 7.3, the Party bringing suit under this Section
7.3 retains [**] and the other Party retains [**] of such amount.

7.4       Defense of Claims Brought by Third Parties.  If a Party becomes aware
of any actual or threatened claim that the conduct of any Research Program
activities hereunder, or the Research, Development, Manufacture or
Commercialization of any Collaboration Target or Collaboration RNP Complex,
infringes the intellectual property rights of any Third Party, such Party shall
promptly notify the other Party.  In any such instance, the Parties shall as
soon as practicable thereafter meet to discuss in good faith regarding the best
response to such notice.

7.5       Common Interest Agreement.  The Parties shall negotiate in good faith
to enter into a common interest agreement within [**] after the Amendment Date.

7.6       Subsequently Obtained IP.

(a)        If, following the Amendment Date, Editas or any of its Affiliates
(other than an Acquiring Affiliate,  unless such Acquiring Affiliate has
provided access to Editas or any of its Affiliates to the applicable IP, in
which case such Acquiring Affiliate shall be subject to this Section 7.6 with
respect to such IP)  enters into a license agreement pursuant to which Editas or
such Affiliate acquires Control of (i) any IP that claims or covers, or is
otherwise necessary or useful for, any Collaboration RNP Complex or
Collaboration Target or the research, development, making, having made, import,
use, offering to sell, selling or otherwise exploiting any Collaboration RNP
Complex or Collaboration Target, or (ii) any other Genome Editing





45




Technology or IP intended to be used in the conduct of the Research Program, in
each case ((i) or (ii)) that was not previously included in Editas Background IP
(collectively, the “Subsequently Obtained IP”), Editas shall use Commercially
Reasonable Efforts to (A) obtain license terms with respect to such Subsequently
Obtained IP that are not more onerous with respect to Programs for which
sublicenses are granted to Juno hereunder (or may be granted with respect to any
Licensed Program (as such term is defined in the License Agreement) under the
License Agreement) than they are with respect to any other actual or potential
programs or products for which such Subsequently Obtained IP may be practiced or
otherwise used; provided that Editas shall in no event disproportionately burden
any Juno potential Licensed Product (as such term is defined in the License
Agreement) and (B) allow for sublicensing to Juno in accordance with this
Agreement and the License Agreement.  Following execution of the applicable
in-license agreement, Editas shall promptly provide to Juno a written
description of any applicable Subsequently Obtained IP, together with a true,
correct and complete copy of any such Third Party license (provided that such
copy may be redacted as to terms not applicable to a sublicensee
thereunder).  On a Program-by-Program basis, unless and until any such
Subsequently Obtained IP is sublicensed to Juno in accordance with Section
7.6(b), such Subsequently Obtained IP shall (A) be deemed not to be Controlled
by Editas for purposes of the licenses granted to Juno hereunder and (B) unless
otherwise agreed by the Parties in writing, Editas shall not, and shall cause
its Affiliates and any Third Party subcontractors to not, practice or otherwise
use any such Subsequently Obtained IP in the performance of the applicable
Program.

(b)        As to any Subsequently Obtained IP that relates to, or is otherwise
necessary or useful for the conduct of, a Program (i) for which Editas has
provided notice to Juno pursuant to Section 7.6(a), and (ii) under which Editas
is permitted to grant sublicense rights to Juno, Juno shall notify Editas in
writing, within [**] after the date on which Editas delivers to Juno the Lead
Candidate Notification with respect to such Program (or, if Editas has
previously delivered the Lead Candidate Notification with respect to such a
Program, then within [**] after Editas provides to Juno a copy of the applicable
Third Party license agreement pursuant to Section 7.6(a)), whether Juno desires
to receive a sublicense of rights granted under such Third Party license
agreement with respect to such Subsequently Obtained IP in connection with
Juno’s exercise of its Opt-In Right as to such Program and, following Editas’
receipt of Juno’s notice pursuant to this Section 7.6(b), then the Parties shall
in good faith negotiate and mutually agree on (A) any additional terms with
respect to such Subsequently Obtained IP under the applicable Third Party
license agreement applicable to Juno as a sublicensee thereunder and to be
included on Schedule 5.6 (“Additional Sublicense Terms”); and (B) Juno’s
agreement to reimburse Editas for any royalties actually paid by Editas under
such Third Party agreement directly on account of sales of Licensed Products (as
defined in the License Agreement) under the License Agreement by Juno, its
Affiliates and other sublicensees and (C) Juno’s reasonable pro rata allocation
of any milestone payments actually paid by Editas under such Third Party
agreement solely with respect to the sublicense of such Subsequently Obtained IP
as such milestone payments result from the exploitation of the applicable
Licensed Product (as defined in the License Agreement) under the License
Agreement, which pro rata allocation shall be mutually agreed by the Parties
based on the reasonable expected exploitation of such Subsequently Obtained IP
by Juno and its Affiliates and other sublicensees with respect to the applicable
Licensed Product (as defined in the License Agreement) in the Licensed Field (as





46




defined in the License Agreement) for such Program pursuant to the License
Agreement as compared to all other current and reasonably anticipated potential
products relevant to such Third Party agreement  (including Licensed Products
 (as defined in the License Agreement) and any such products that may be
researched, developed or commercialized outside the Licensed Field)  ((B) and
(C), collectively, the “Allocable Costs”).  In the event that the Parties are
unable to agree on any such Additional Sublicense Terms or Allocable Costs
pursuant to this Section 7.6(b), the Parties shall escalate the matter to the
Executive Officers for resolution, and if the Executive Officers are unable to
resolve such issue within [**], the matter shall be resolved by binding
arbitration pursuant to Section 13.2 (and until such matter is resolved, such
Subsequently Obtained IP shall be deemed not to be Controlled by Editas for
purposes of the licenses granted to Juno hereunder or under the License
Agreement); provided that if the Opt-In Term for the applicable Program would
otherwise expire prior to the end of the foregoing dispute resolution period,
 then such Opt-In Term shall automatically be extended until [**] after the end
of such dispute resolution period.  Following determination of the Additional
Sublicense Terms and Allocable Costs with respect to any Subsequently Obtained
IP for a given Program in accordance with this Section 7.6(b), Juno may elect to
include such Subsequently Obtained IP for such Program by providing written
notice to Editas no later than the expiration of the Opt-In Term with respect
thereto, in which case, (1) such Third Party license agreement shall be
considered an “In-License Agreement” under this Agreement and under the License
Agreement solely with respect to the Program(s) and such Subsequently Obtained
IP will be deemed to be included in the Editas Background IP hereunder and in
the Editas Licensed Background IP (as defined in the License Agreement) under
the License Agreement, and (2) the Licensed Program Addendum for such Program
shall include such Additional Sublicense Terms and Allocable Costs; provided
that, for clarity, any amounts due and payable by Juno or any of its Affiliates
with respect to any such sublicense under Subsequently Obtained IP shall be
limited to such Allocable Costs as set forth in the applicable Licensed Program
Addendum, which shall be paid in accordance with the terms of the License
Agreement and shall be considered Juno Third Party Payments (as defined in the
License Agreement) thereunder, and in no event shall Juno or any of its
Affiliates incur any additional payment obligations with respect to such
Subsequently Obtained IP under this Agreement.

7.7       Post-Opt-In Right Exercise.  On a Program-by-Program basis, after
Juno’s exercise of its Opt-In Right with respect to a given Program, the
Prosecution and Maintenance and enforcement of the Editas Background Patents,
Editas Collaboration Patents and Joint Collaboration Patents for such Program
shall be in accordance with the License Agreement.

ARTICLE 8

CONFIDENTIALITY AND PUBLICATION

8.1       Confidential Information.  Except as otherwise expressly provided
herein, the Parties agree that, for the Term and for [**] thereafter, the
receiving Party shall (a) not, except as expressly provided in this ARTICLE 8,
disclose to any Third Party any Confidential Information furnished to it by the
disclosing Party pursuant to this Agreement (including under the Original
Agreement or First Amended and Restated Agreement); (b) maintain in confidence
such Confidential Information using not less than the efforts such receiving
Party uses to maintain in confidence its own proprietary information of similar
kind and value, but in no event less than a





47




reasonable degree of efforts; and (c) not use such Confidential Information for
any purpose except those permitted by this Agreement, or the License Agreement,
including, in the case of Juno, the exercise of the rights and licenses
(including the Opt-In Rights) granted to Juno hereunder and thereunder (it being
understood that this Section 8.1 shall not create or imply any rights or
licenses not expressly granted under this Agreement or the License
Agreement).  For purposes of this Agreement, “Confidential Information” means
any confidential or proprietary information, samples or other materials,
including Know-How, which are disclosed by or on behalf of one Party to the
other Party pursuant to this Agreement (including under the Original Agreement
or the First Amended and Restated Agreement), regardless of whether any of the
foregoing is marked “confidential” or with other similar designation to indicate
its confidential or proprietary nature or communicated to the other Party by or
on behalf of the disclosing Party in oral, written, visual, graphic or
electronic form.

8.2       Program-Specific Information.  Notwithstanding anything to the
contrary herein, (a) the identity of the Collaboration Targets; (b) the
Collaboration RNP Complexes; (c) the Collaboration Know-How comprising the data
or results of the Research Program, including the content of the applicable Data
Package (other than Joint Collaboration Know-How) ((a) – (c), collectively, the
“Program-Specific Information”); and (d) the Joint Collaboration Know-How, in
each case of clauses (a) – (d), shall be deemed Confidential Information of both
Parties (without regard to Section 8.3(a) or 8.3(d)), each Party shall be deemed
to be the disclosing Party with respect to thereto, and each Party shall be
subject to the obligations of confidentiality and the restrictions on use and
disclosure with respect thereto as set forth in this ARTICLE 8.  Notwithstanding
the foregoing, from and after the end of the Term, with respect to (i) any
Collaboration RNP Complex that became a Lapsed Collaboration RNP Complex during
the Term, or (ii) any Collaboration RNP Complex that was not included in a
Program for which Juno has exercised its Opt-In Right, in each case ((i) or
(ii)), that is not otherwise a Licensed RNP Complex (as defined in the License
Agreement), there shall no longer be any Program-Specific Information relating
to any such Collaboration RNP Complex and, for clarity, any Confidential
Information that would otherwise have been Program-Specific Information with
respect thereto shall thereafter be deemed to be the Confidential Information of
the Disclosing Party, as applicable.

8.3       Exceptions.  The obligations set forth in Section 8.1 shall not apply
with respect to any portion of the Confidential Information of the disclosing
Party that the receiving Party can show by competent written proof:

(a)        was already known to the receiving Party, other than under an
obligation of confidentiality or restriction of use, at the time of disclosure;

(b)        was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;

(c)        became generally available to the public or otherwise part of the
public domain after its disclosure, including through a publication in
accordance with Section 8.5, in each case, other than through any act or
omission of the receiving Party in breach of this Agreement;





48




(d)        was independently developed by or on behalf of the receiving Party
without reference to or reliance upon the disclosing Party’s Confidential
Information, as demonstrated by documented evidence prepared contemporaneously
with such independent development; or

(e)        was disclosed to the receiving Party, other than under an obligation
of confidentiality, by a Third Party who had no obligation to the disclosing
Party not to disclose such information to others.

8.4       Permitted Use and Disclosures.

(a)        Authorized Disclosure.  Notwithstanding Section 8.1, the receiving
Party may disclose Confidential Information belonging to the disclosing Party in
the following instances:

(i)         subject to Sections 8.4(b) and 8.4(c), to comply with applicable Law
(including the rules and regulations of the U.S. Securities and Exchange
Commission (“SEC”) or any national securities exchange) or with judicial process
(including prosecution or defense of litigation), if, in the reasonable opinion
of the Receiving Party’s counsel, such disclosure is necessary for such
compliance or for such judicial process (including prosecution or defense of
litigation);

(ii)       to any of its officers, employees, acquirers, consultants, agents or
Affiliates (including (A) in the case of Juno, to any actual or potential
collaborators, licensees, or sublicensees and (B) in the case of either Party,
to such Party’s subcontractors for purpose of such subcontractor performing
obligations of such Party under this Agreement) as it deems necessary or
advisable in the course of conducting activities in accordance with this
Agreement in order to carry out its responsibilities or exercise its rights
under this Agreement (including, (1) in the case of Juno, the exercise of the
rights and licenses (including, the evaluation of its Opt-In Rights) granted to
Juno hereunder and (2) in the case of either Party, to use the Joint
Collaboration Know-How as set forth in Section 7.1(e)); provided that each such
disclosee is bound by written confidentiality obligations and non-use
obligations no less restrictive than those set forth in this ARTICLE 8 to
maintain the confidentiality thereof and not to use such Confidential
Information except as expressly permitted by this Agreement; provided, further,
that in each of the above situations in this Section 8.4(a)(ii), the receiving
Party shall remain responsible for any failure by any Person who receives
Confidential Information from such receiving Party pursuant to this Section
8.4(a)(ii) to treat such Confidential Information as required under this ARTICLE
8;

(iii)      with respect to Editas, any Editas Collaboration Know-How comprising
the data or results of the Research Program or Joint Collaboration Know-How
specific to the Collaboration RNP Complex or to Editas’ Genome Editing
Technology platform, to (A) any Third Party collaborator or sublicensee in
connection with an actual or potential bona fide collaboration outside the
Exclusive Field or (B) (1)  Allergan as required pursuant to the Allergan
Agreement, but solely to the extent such Know-How is specific to the Excluded
Ocular Field, (2)  Beam as required pursuant to the Beam Agreement, but solely
to the extent such Know-How is specific to the Excluded Base Editing Non-Cancer
Field, or (3)  BlueRock as





49




required pursuant to the BlueRock Agreement, but solely to the extent such
Know-How is specific to the BlueRock Field (provided that, for clarity, in each
case ((1), (2) or (3)), such Know-How is not specific to any cancer field);
provided, however, that in no event shall Editas or any of its Affiliates
disclose or otherwise make available to any Third Party the sequence of any
Collaboration RNP Complex (including the sequences of the gRNA or RGEN) or the
sequence of any donor template or its component parts prior to such Third Party
becoming an actual bona fide collaboration partner of Editas, without the prior
written consent of Juno; provided, further, each such disclosee is bound by
written confidentiality obligations and non-use obligations no less restrictive
than those set forth in this ARTICLE 8 to maintain the confidentiality thereof
and not to use such Confidential Information except as expressly permitted by
this Agreement; provided, further, that in each of the above situations in this
Section 8.4(a)(iii), Editas shall remain responsible for any failure by any
Person who receives Confidential Information from Editas pursuant to this
Section 8.4(a)(iii) to treat such Confidential Information as required under
this ARTICLE 8;

(iv)       solely with respect to disclosure of the terms of this Agreement, to
(A) investors in connection with any private placement of equity securities of
such Party or any of its Affiliates, (B) underwriters (and their legal counsel)
in connection with other market financing of equity securities of such Party or
any of its Affiliates or (C) lenders in connection with any loan or debt
financing transaction of such Party or any of its Affiliates; provided that (1)
each such disclosee is bound by written confidentiality obligations and non-use
obligations no less restrictive than those set forth in this ARTICLE 8 to
maintain the confidentiality thereof and not to use such Confidential
Information except as expressly permitted by this Agreement; (2) in each of the
above situations in this Section 8.4(a)(iv), the receiving Party shall remain
responsible for any failure by any Person who receives Confidential Information
from such receiving Party pursuant to this Section 8.4(a)(iv) to treat such
Confidential Information as required under this ARTICLE 8; and (3) the
disclosing Party shall only provide each such disclosee with a copy of this
Agreement redacted as to terms not required in connection with the contemplated
transaction; and

(v)        disclosure, solely on a “need to know basis”, to its advisors
(including attorneys and accountants) in connection with activities hereunder;
provided that, prior to any such disclosure, each disclosee must be bound by
written obligations of confidentiality, non-disclosure and non-use no less
restrictive than the obligations set forth in this ARTICLE 8 (provided, however,
that in the case of legal or other professional advisors subject to professional
standards of confidentiality, no written agreement shall be required), which for
the avoidance of doubt, will not permit use of such Confidential Information for
any purpose except those expressly permitted by this Agreement; provided,
however, that, in each of the above situations in this Section 8.4(a)(v), the
receiving Party shall remain responsible for any failure by any Person who
receives Confidential Information from such receiving Party pursuant to this
Section 8.4(a)(v) to treat such Confidential Information as required under this
ARTICLE 8.

(b)        Terms of Disclosure.  If and whenever any Confidential Information is
disclosed in accordance with Section 8.4(a), such disclosure shall not cause any
such information to cease to be Confidential Information except to the extent
that such disclosure results in a





50




public disclosure of such information (other than by breach of this
Agreement).  Where reasonably possible and subject to Section 8.4(c), the
receiving Party shall notify the disclosing Party of the receiving Party’s
intent to make any disclosures pursuant to Section 8.4(a)(i) sufficiently prior
to making such disclosure so as to allow the disclosing Party adequate time to
take whatever action it may deem appropriate to protect the confidentiality of
the information, and the receiving Party will provide reasonable assistance to
the disclosing Party with respect thereto; provided that, in such event, the
receiving Party will use reasonable measures to ensure confidential treatment of
such information and shall only disclose such Confidential Information of the
disclosing Party as is necessary for the purposes of Section 8.4(a)(i), as
applicable.

(c)        Securities Filings; Disclosure under Applicable Law.  Each Party
acknowledges and agrees that the other Party may submit this Agreement to (or
file this Agreement with) the SEC or any national securities exchange in any
jurisdiction (collectively, the “Securities Regulators”), or to other Persons as
may be required by applicable Law, and if a Party does submit this Agreement to
(or file this Agreement with) any Securities Regulators, or other Persons as may
be required by applicable Law, such Party agrees to consult with the other Party
with respect to the preparation and submission of a confidential treatment
request for this Agreement and to mutually agree on the redactions to this
Agreement to be submitted for confidential treatment request, such agreement not
to be unreasonably withheld, conditioned or delayed.  Notwithstanding the
foregoing, if a Party is required by applicable Law or any Securities Regulator
to make a disclosure of the terms of this Agreement in a filing or other
submission as required by applicable Law or Securities Regulator, and (i) such
Party has provided copies of the disclosure to the other Party reasonably in
advance of such filing or other disclosure under the circumstances, (ii) such
Party has promptly notified the other Party in writing of such requirement and
any respective timing constraints, and (iii) such Party has given the other
Party a reasonable time under the circumstances from the date of notice by such
Party of the required disclosure to comment upon and request confidential
treatment for such disclosure, then such Party will have the right to make such
disclosure at the time and in the manner reasonably determined by its counsel to
be required by applicable Law or Securities Regulator if the other Party has not
responded within such reasonable time period. Notwithstanding the foregoing, it
is hereby understood and agreed that if a Party seeks to make a disclosure as
required by applicable Law or Securities Regulator as set forth in this Section
8.4(c), and the other Party provides comments within the respective time periods
or constraints specified herein or within the respective notice, the Party
seeking to make such disclosure or its counsel, as the case may be, will in good
faith consider incorporating such comments, and, with respect to submitting this
Agreement to (or filing this Agreement with) any Securities Regulators, or other
Persons as may be required by applicable Law, the Parties shall mutually agree
on the redactions to this Agreement to be submitted for confidential treatment
request, such agreement not to be unreasonably withheld, conditioned or delayed.

8.5       Publicity.

(a)        Press Release.  Subject to Section 8.4 and this Section 8.5, each
Party shall not, and agrees to cause their Affiliates not to, issue any press
release or other public statement disclosing this Agreement or the transactions
contemplated hereby unless such press release or other public statement is
approved by the other Party in writing; provided that either





51




Party shall be authorized to make any disclosure, without the approval of the
other Party, that is required by applicable Law (including the U.S. Securities
Act of 1933, as amended, and the U.S. Securities Exchange Act of 1934, as
amended) or the rules of any Securities Regulator, or by judicial process,
subject to and in accordance with Section 8.4.  Without limiting the foregoing,
the Parties agree that Editas (i) shall issue an initial press release regarding
the execution of this Agreement promptly following, but in no event more than
[**] following, the execution of this Agreement, in a form as mutually agreed to
by the Parties in writing prior to the issuance thereof and (ii) following any
exercise of Juno’s Opt-In Right, Editas shall have the right to disclose the
fact that Juno has exercised its Opt-In Right with respect to a Program;
provided that Editas shall notify Juno reasonably in advance of any such press
release or public statement and shall include any reasonable and timely comments
from Juno, including any reasonable request to limit such press release or
public statement, including to remove any Program-Specific Information or other
Confidential Information of Juno or any of its Affiliates therein; provided,
further, that Editas shall not disclose details regarding the Licensed Program,
including any information sufficient to identify any Collaboration Target or
Collaboration RNP Complex.

(b)        Additional Restrictions on Disclosure.  Without limiting any other
restrictions on disclosure as set forth in this ARTICLE 8, with respect to any
press release or other public statement proposed to be made by Editas which
discloses any information with respect to the Research Program, or otherwise
relates to any Collaboration Target or Collaboration RNP Complex, or the
Research, Development, Manufacture or Commercialization of the foregoing in the
Exclusive Field, such press release or other public statement may not be issued
without Juno’s prior written consent, except for such disclosures by Editas as
required by applicable Law or Securities Regulators (solely and to the extent
Editas’ counsel determines such disclosure is required by applicable Law or
Securities Regulators) and in accordance with Section 8.4, and in such case
Editas shall use reasonable efforts to afford Juno a reasonable period of time
to review any such disclosure and any comments made by Juno will be considered
in good faith.  Notwithstanding the foregoing, any information that has been
previously publicly disclosed in accordance with this Agreement may be disclosed
again as long as such disclosure is presented in substantially the same context
and does not exceed the scope of such prior public disclosure.  Subject to the
foregoing, if Juno proposes that Editas use specific wording or language with
respect thereto, Editas shall in good faith consider incorporating such wording
or language.

8.6       Scientific Publications.  During the Term, subject to Section 8.4 and
Section 8.5, neither Party shall, and each Party shall cause its Affiliates not
to, first publish or first present in a public forum the scientific or technical
results of any activity performed pursuant to this Agreement (including any
Program-Specific Information) without the opportunity for prior review and
comment by the other Party in accordance with this Section 8.6.  Each Party (the
“Publishing Party”) agrees to provide the other Party (the “Non-Publishing
Party”) with the opportunity to review any proposed abstract, manuscript or
scientific presentation (including any verbal presentation) that relates to its
activities performed pursuant to this Agreement during the Term, at least [**]
prior to its intended submission for publication.  The Non-Publishing Party
shall respond in writing promptly and in no event later than [**] after receipt
of the proposed publication (provided that the Non-Publishing Party shall use
Commercially Reasonable Efforts to accommodate a shorter time period if notified
by the Publishing Party and required due to





52




circumstances outside of the Publishing Party’s control), with one or more of
the following: (a) comments on the proposed publication, which the Publishing
Party shall consider in good faith; (b) a specific statement of concern, based
upon the need to seek Patent Rights protection or to block publication or public
disclosure (including publications in journals, posters, presentations at
conferences and abstracts submitted in advance of conferences) if the
Non-Publishing Party reasonably determines that the proposed disclosure includes
any intellectual property that should be maintained as a trade secret to protect
Program-Specific Information, in which event the Publishing Party agrees not to
submit such publication or make such presentation that contains such information
for a reasonable period of time, and in no event more than [**], and the Parties
agree to review and decide whether to seek patent protection for any such
intellectual property in such publication or presentation which may be
patentable or to resolve any other issues; or (c) an identification of the
Non-Publishing Party’s Confidential Information that is contained in the
publication reviewed, which the Publishing Party shall remove, if requested by
the Non-Publishing Party.  Both Parties understand that a reasonable commercial
strategy may require delay of publication of information, or filing of patent
applications first, with respect to activities performed or results obtained
pursuant to this Agreement during the Term, or not to publish at all if
necessary to preserve trade secrets. The Parties agree to review and decide
whether to delay publication of such information to permit filing of patent
applications.  For the avoidance of doubt, in no event shall either Party have
the right to publish or present any Confidential Information of the other Party,
except as provided in Section 8.4 or with the prior written consent of such
other Party (in its sole discretion).

8.7       Nondisclosure of Terms.  Each of the Parties agrees that the terms of
this Agreement are Confidential Information of each Party and not to disclose
the terms of this Agreement to any Third Party without the prior written consent
of the other Party, which consent shall not be unreasonably withheld, except
that each Party may disclose any of them in accordance with the provisions of
Section 8.3, Section 8.4 and Section 8.5.

8.8       Use of Names and Marks.  Except as otherwise expressly set forth
herein, neither Party shall use the name, trade name, trademark or other
designation of the other Party or its employees in connection with any products,
promotion or advertising without the prior written permission of the other
Party; provided that such permission shall not be required to the extent use
thereof may be required by applicable Law or Securities Regulators, including
the rules of any securities exchange or market on which a Party’s (or its
Affiliate’s) securities are listed or traded.

8.9       Compliance with In-License Agreements.  To the extent required under
the terms of an In-License Agreement, Juno agrees that Editas may disclose this
Agreement and its terms to the applicable In-Licensors; provided that Editas
shall ensure that each such In-Licensor to whom this Agreement or its terms are
disclosed is bound by written confidentiality obligations and non-use
obligations no less restrictive than those set forth in ARTICLE 8 to maintain
the confidentiality thereof and not to use such information except as expressly
permitted by this Agreement; and provided, further, that Editas shall remain
responsible for any failure by any In-Licensor who receives such information to
treat such information as required under ARTICLE 8.

ARTICLE 9

REPRESENTATIONS, WARRANTIES AND COVENANTS





53




9.1       Representations and Warranties of Juno.  Juno represents and warrants
that, as of the Original Effective Date (as though made then), the First
Amendment Effective Date (as though made then) and the Amendment Date:

(a)        it is duly organized, validly existing and in good standing under the
applicable Law of the jurisdiction of its formation and has full corporate power
and authority to enter into this Agreement, and to carry out the provisions
hereof;

(b)        it has taken all necessary corporate action on its part to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder;

(c)        this Agreement has been duly executed and delivered on behalf of
Juno, and constitutes a legal, valid, binding obligation, enforceable against it
in accordance with its terms, except to the extent that enforcement of the
rights and remedies created hereby is subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors, or (ii) Laws governing specific
performance, injunctive relief and other equitable remedies;

(d)        the execution, delivery and performance of this Agreement by Juno
does not breach or conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which Juno (or any of its
Affiliates) is a party or by which Juno (or any of its Affiliates) is bound, nor
violate any applicable Law of any Governmental Authority having jurisdiction
over Juno (or any of its Affiliates);

(e)        no government authorization, consent, approval, license, exemption of
or filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
applicable Law currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement, or for the
performance by it of its obligations under this Agreement, except as set forth
in Section 3.5;

(f)        it has obtained all necessary authorizations, consents and approvals
of any Third Party that is required to be obtained by it as of the Amendment
Date for, or in connection with, the transaction contemplated by this Agreement,
or for the performance by it of its obligations under this Agreement, except as
set forth in Section 3.5; and

(g)        to Juno’s knowledge, other than Juno’s interest in the Joint
Collaboration IP, there is no Collaboration IP Controlled by Juno as of the
Amendment Date.

9.2       Representations and Warranties of Editas.  Editas represents and
warrants that, as of the Original Effective Date (as though made then), the
First Amendment Effective Date (as though made then) and the Amendment Date:

(a)        it is duly organized, validly existing and in good standing under the
applicable Law of the jurisdiction of its formation and has full corporate power
and authority to enter into this Agreement, and to carry out the provisions
hereof;





54




(b)        it has taken all necessary corporate action on its part to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder;

(c)        this Agreement has been duly executed and delivered on behalf of
Editas, and constitutes a legal, valid, binding obligation, enforceable against
it in accordance with its terms, except to the extent that enforcement of the
rights and remedies created hereby is subject to (i) bankruptcy, insolvency,
reorganization, moratorium and other similar laws of general application
affecting the rights and remedies of creditors, or (ii) Laws governing specific
performance, injunctive relief and other equitable remedies;

(d)        the execution, delivery and performance of this Agreement by Editas
does not breach or conflict with any agreement or any provision thereof, or any
instrument or understanding, oral or written, to which Editas (or any of its
Affiliates) is a party or by which Editas (or any of its Affiliates) is bound,
nor violate any applicable Law of any Governmental Authority having jurisdiction
over Editas (or any of its Affiliates);

(e)        no government authorization, consent, approval, license, exemption of
or filing or registration with any court or governmental department, commission,
board, bureau, agency or instrumentality, domestic or foreign, under any
applicable Law currently in effect, is or will be necessary for, or in
connection with, the transaction contemplated by this Agreement, or for the
performance by it of its obligations under this Agreement (including the grant
of the rights to Juno hereunder, including the Opt-In Rights), except as set
forth in Section 3.5; and

(f)        it has obtained all necessary authorizations, consents and approvals
of any Third Party that is required to be obtained by it as of the Amendment
Date for, or in connection with, the transaction contemplated by this Agreement,
or for the performance by it of its obligations under this Agreement, except as
set forth in Section 3.5.

9.3       Additional Representations and Warranties of Editas.  Except as
otherwise set forth on Schedule 9.3, Editas represents and warrants that, as of
the Amendment Date:

(a)        Schedule 1.65 contains a complete and accurate list of all Editas
Collaboration Patents that claim or cover any Genome Editing Technology, Initial
Collaboration Target or RNP Complexes (or components thereof) that may be
utilized with or otherwise Directed to any Initial Collaboration Target (or
product that constitutes, incorporates, comprises or contains any such RNP
Complex (or components thereof)), including the composition, use, research,
Development, Manufacture or Commercialization of any of the foregoing, and
Editas Controls all such Editas Collaboration Patents.  All issued patents
within the Editas Collaboration Patents are in full force and effect, and have
not been determined to be invalid or unenforceable, in whole or in part;

(b)        no claim has been issued or served, or written threat of a claim or
litigation made by any Person, against Editas or its Affiliates that alleges
that any Patent Right within the Program Assets is invalid or unenforceable;

(c)        (i) except with respect to the Editas Background IP licensed to
Editas pursuant to an In-License Agreement, Editas or its Affiliate is the sole
and exclusive owner of





55




the Program Assets and (ii) neither Editas nor its Affiliates have granted any
mortgage, pledge, claim, security interest, lien or other charge of any kind on
the Program Assets, and the Program Assets are free and clear of any mortgage,
pledge, claim, security interest, lien or charge of any kind.  Except with
respect to the Editas Background IP licensed to Editas pursuant to an In-License
Agreement, neither Editas nor any of its Affiliates have entered into any
agreement under which Editas or any of its Affiliates has obtained a license or
sublicense of rights from a Third Party to any Program Assets or that is
otherwise necessary or useful to conduct its Research activities hereunder;

(d)        with respect to any In-License Agreement, (i) Editas has provided
Juno with a true, correct and complete copy thereof  (provided that such copy
may be redacted as to terms not applicable to a sublicensee thereunder), (ii)
each is in full force and effect, (iii) neither Editas nor its Affiliates is in
breach thereof, and (iv) neither Editas nor its Affiliates has received any
notice from the In-Licensor to such In-License Agreement any breach or notice of
threatened breach by Editas or its Affiliates thereof;

(e)        except for the Program Assets, Editas and its Affiliates do not own
or Control, any Patent Rights or Know-How that is necessary or useful to conduct
its Research activities hereunder, and no Third Party has made claims regarding
ownership of, nor are there other defects or deficiencies in the ownership of,
the Program Assets in a manner that would materially adversely affect the scope
(when taken as a whole) of Juno’s licenses granted under this Agreement;

(f)        except as otherwise disclosed by Editas’ patent counsel via
teleconference to Juno’s patent counsel,  to Editas’ and any of its Affiliates’
knowledge, the use of the Program Assets intended to be used in the Research
Program as contemplated hereunder or the research, Development, Manufacture or
Commercialization of any Genome Editing Technology, Initial Collaboration Target
or RNP Complexes (or components thereof) that may be utilized with or otherwise
Directed to any Initial Collaboration Target (or product that constitutes,
incorporates, comprises or contains any such RNP Complex (or components
thereof)), would not result in the infringement of any issued patent owned by a
Third Party and as to which Editas does not have a sufficient license or other
right of use;

(g)        neither Editas nor its Affiliates have received any written notice of
any claim that any Patent Rights or Know-How (including any trade secret right)
owned or controlled by a Third Party would be infringed or misappropriated by
the Research Program activities hereunder or by the research, Development,
Manufacture, or Commercialization of any Genome Editing Technology, Initial
Collaboration Target or RNP Complexes (or components thereof) that may be
utilized with or otherwise Directed to any Initial Collaboration Target (or
product that constitutes, incorporates, comprises or contains any such RNP
Complex (or components thereof));

(h)        Editas has the full right and authority to grant all of the rights
and licenses granted to Juno (or purported to be granted to Juno) hereunder, and
to be granted under the License Agreement, and neither Editas nor its Affiliates
have granted any right or license to any Third Party that remains in effect as
of the Amendment Date relating to any of the Program Assets in the Licensed
Field, or the research, Development, Manufacture or Commercialization





56




of any Genome Editing Technology in the Licensed Field, or any Initial
Collaboration Target or RNP Complexes (or components or sequences thereof) that
could reasonably be expected to be utilized with or otherwise Directed to the
Initial Collaboration Targets (or product that constitutes, incorporates,
comprises or contains any such RNP Complex (or any components or sequences
thereof)) in the Licensed Field, in each case, that would conflict with or limit
the scope of any of the rights or licenses (including the Opt-In Rights) granted
to Juno hereunder or to be granted under the License Agreement or would
otherwise violate Section 5.3(a);

(i)         there are no claims, judgments, settlements, litigations, suits,
actions, disputes, arbitration, judicial or legal administrative or other
proceedings or governmental investigations pending or, to Editas’ or its
Affiliates’ knowledge, threatened against Editas or any of its Affiliates which
would reasonably be expected to adversely affect the Program Assets, or Editas’
Control thereof;

(j)         neither Editas nor any of its Affiliates have issued a claim against
a Third Party alleging that a Third Party is infringing or has infringed or
misappropriated any Program Assets, and, except as otherwise disclosed by
Editas’ patent counsel via teleconference to Juno’s patent counsel,  to Editas’
or its Affiliates’ knowledge, no issued patents within the Program Assets are
being infringed and no trade secrets within the Program Assets are being
misappropriated by any Third Party;

(k)        neither Editas nor its Affiliates have employed or otherwise used in
any capacity, the services of any Person suspended, proposed for debarment or
debarred under United States law, including under 21 U.S.C. § 335a, or any
foreign equivalent thereof, with respect to any Program Assets, or the research,
Development, Manufacture or Commercialization of any Genome Editing Technology,
Initial Collaboration Target or RNP Complexes (or  any components or sequences
thereof) that may be utilized with or otherwise Directed to any Initial
Collaboration Target (or product that constitutes, incorporates, comprises or
contains any such RNP Complex (or any components or sequences thereof)), or is
otherwise Directed to any Initial Collaboration Target.  All Research Program
activities related to any Genome Editing Technology, Initial Collaboration
Target or RNP Complexes (or any components or sequences thereof) that could
reasonably be expected to be utilized with or otherwise Directed to any Initial
Collaboration Target (or product that constitutes, incorporates, comprises or
contains any such RNP Complex (or any components or sequences thereof)),
conducted by or on behalf of Editas or any of its Affiliates prior to the
Amendment Date (including  under the Research Program) has been conducted in
accordance with all applicable Laws (including, to the extent applicable, GCP,
GLP and GMP);

(l)         Editas has disclosed to Juno all material information and data, and
all material correspondences to or from any Regulatory Authority, existing as at
the Amendment Date in the possession or control of Editas or its Affiliates, in
each case, related to any Initial Collaboration Target or RNP Complexes (or any
components or sequences thereof) that could reasonably be expected to be
utilized with or otherwise Directed to any Initial Collaboration Target (or
product that constitutes, incorporates, comprises or contains any such RNP
Complex (or any components or sequences thereof)), including the composition,
use, research, Development, Manufacture or Commercialization of any of the
foregoing; and





57




(m)       Editas is required to include the provisions of Section 5.6 (including
Schedule 5.6 thereto) and ARTICLE 11, in each case, to comply with the
applicable In-License Agreement.

9.4       Additional Covenants of Editas.

(a)        During the Term, Editas hereby further covenants to Juno that Editas
shall promptly notify Juno in writing if any additional Editas Background
Patents that claim or cover (i) any Program Assets, (ii) the research,
Development, Manufacture or Commercialization of any Genome Editing Technology
useful in the Licensed Field, or (iii) any Collaboration Target or Collaboration
RNP Complexes (or any components or sequences thereof) or any other RNP
Complexes (or any components or sequences thereof) that could reasonably be
expected to be utilized with or otherwise Directed to any Collaboration Target
in the Licensed Field (or product that constitutes, incorporates, comprises or
contains any such Collaboration RNP Complexes or other RNP Complex (or any
components or sequences thereof)), including the composition or use of any of
the foregoing, becomes known to Editas.

(b)        Editas shall promptly notify Juno in writing in the event that Editas
no longer is subject to the restrictions on granting rights to Juno hereunder
with respect to the Excluded Ocular Field under the Allergan Agreement or the
Excluded Base Editing Non-Cancer Field under the Beam Agreement,  or if BlueRock
no longer has co-exclusive rights in the BlueRock Field under the BlueRock
Agreement.  Following the Amendment Date, Editas and its Affiliates shall not
amend the Allergan Agreement, Beam Agreement or BlueRock Agreement in a manner
that could conflict with or otherwise adversely affect the rights granted to
Juno hereunder or under the License Agreement, including an expansion of the
field under the Allergan Agreement, Beam Agreement or BlueRock Agreement, as
applicable.

9.5       Disclaimer.  JUNO AND EDITAS SPECIFICALLY DISCLAIM ANY GUARANTEE THAT
THE RESEARCH PROGRAM SHALL BE SUCCESSFUL, IN WHOLE OR IN PART, OR THAT ANY OTHER
PARTICULAR RESULTS WILL BE ACHIEVED WITH RESPECT TO THE RESEARCH PROGRAM, ANY
COLLABORATION TARGET OR ANY COLLABORATION RNP COMPLEX HEREUNDER. EXCEPT AS
OTHERWISE EXPRESSLY SET FORTH IN THIS AGREEMENT, EDITAS AND JUNO MAKE NO
REPRESENTATIONS AND EXTEND NO WARRANTIES OR CONDITIONS OF ANY KIND, EITHER
EXPRESS OR IMPLIED (AND EACH PARTY HEREBY EXPRESSLY DISCLAIMS ANY AND ALL
REPRESENTATIONS AND WARRANTIES NOT EXPRESSLY PROVIDED IN THIS AGREEMENT),
INCLUDING WITH RESPECT TO THE EDITAS BACKGROUND IP, COLLABORATION IP,
INFORMATION DISCLOSED HEREUNDER, COLLABORATION TARGETS OR COLLABORATION RNP
COMPLEXES, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR USE
OR PURPOSE, VALIDITY OR ENFORCEABILITY OF ANY COLLABORATION IP, PATENTED OR
UNPATENTED, OR NONINFRINGEMENT OF THE INTELLECTUAL PROPERTY RIGHTS OF THIRD
PARTIES.

ARTICLE 10

INDEMNIFICATION





58




10.1     Juno.  Juno agrees to indemnify, defend and hold harmless Editas and
its Affiliates and its and their respective directors, officers, employees,
agents and their respective successors, heirs and assigns (the “Editas
Indemnitees”) from and against any Third Party Damages to the extent arising out
of or relating to, directly or indirectly, any Third Party Claim to the extent
based upon: (a) bodily injury or death resulting from any activities under the
Research Program performed by or on behalf of Juno or its Affiliates; (b) the
negligence or willful misconduct of Juno or its Affiliates or its or their
respective directors, officers, employees or agents, in connection with Juno’s
performance of its obligations under this Agreement; or (c) any breach by Juno
of any of its representations, warranties or covenants made in this Agreement,
except, in each case, to the extent such Third Party Damages result from any
Third Party Claim covered under Section 10.2(c)  or (d).

10.2     Editas.  Editas agrees to indemnify, defend and hold Juno and its
Affiliates and its and their respective directors, officers, employees, agents
and their respective successors, heirs and assigns (the “Juno Indemnitees”)
harmless from and against any Third Party Damages to the extent arising out of
or relating to, directly or indirectly, any Third Party Claim to the extent
based upon: (a) bodily injury or death resulting from any activities under (i)
the Research Program performed by or on behalf of Editas or its Affiliates or
(ii) the Allergan Agreement, Beam Agreement or BlueRock Agreement or (b) bodily
injury or death resulting from any Collaboration RNP Complex Researched,
Developed, Manufactured, Commercialized, used, sold or otherwise distributed by
or on behalf of Editas, its Affiliates or sublicensees outside of the Exclusive
Field; (c) the negligence or willful misconduct of Editas or its Affiliates or
its or their respective directors, officers, employees or agents, in connection
with Editas’ performance of its obligations under this Agreement; or (d) any
breach by Editas of any of its representations, warranties and covenants made in
this Agreement, except, in each case, to the extent such Third Party Damages
result from any Third Party Claim covered under Section 10.1(b)  or (c).

10.3     Indemnification Procedure.  If a Party is seeking indemnification under
Section 10.1 or Section 10.2, as applicable (the “Indemnitee”), it shall inform
the other Party (the “Indemnitor”) of the claim giving rise to the obligation to
indemnify pursuant to Section 10.1 or Section 10.2, as applicable, as soon as
reasonably practicable after receiving notice of the claim (provided, however,
any delay or failure to provide such notice shall not constitute a waiver or
release of, or otherwise limit, the Indemnitee’s rights to indemnification under
Section 10.1 or Section 10.2, as applicable, except to the extent that such
delay or failure materially prejudices the Indemnitor’s ability to defend
against the relevant claims). The Indemnitor shall have the right to assume the
defense of any such claim for which the Indemnitee is seeking indemnification
pursuant to Section 10.1 or Section 10.2, as applicable. The Indemnitee shall
cooperate with the Indemnitor and the Indemnitor’s insurer as the Indemnitor may
reasonably request, and at the Indemnitor’s cost and expense.  The Indemnitee
shall have the right to participate, at its own expense and with counsel of its
choice, in the defense of any claim or suit that has been assumed by the
Indemnitor.  The Indemnitor shall not settle any claim without the prior written
consent of the Indemnitee, not to be unreasonably withheld, conditioned or
delayed; provided, however, that the Indemnitor shall not be required to obtain
such consent if the settlement (a) involves only the payment of money and will
not result in the Indemnitee (or other Editas Indemnitees or Juno Indemnitees,
as applicable) becoming subject to injunctive or other similar type of relief;
(b) does not require an admission by the Indemnitee (or other Editas





59




Indemnitees or Juno Indemnitees, as applicable); and (c) if Editas is the
Indemnitor, does not adversely affect the rights or licenses granted to Juno (or
its Affiliate) under this Agreement or under the License Agreement. The
Indemnitee shall not settle or compromise any such claim without the prior
written consent of the Indemnitor, which it may provide in its sole discretion.
If the Parties cannot agree as to the application of Section 10.1 or Section
10.2, as applicable, to any claim, pending resolution of the dispute pursuant to
Section 13.2, the Parties may conduct separate defenses of such claims, with
each Party retaining the right to claim indemnification from the other Party in
accordance with Section 10.1 or Section 10.2, as applicable, upon resolution of
the underlying claim.  In each case, the Indemnitee shall reasonably cooperate
with the Indemnitor, and shall make available to the Indemnitor all pertinent
information under the Control of the Indemnitee, which information shall be
subject to ARTICLE 8.

10.4     Insurance.  During the Term and for a period of [**] thereafter, each
Party shall maintain, at its cost, a program of insurance (or, with respect to
Juno, self-insurance) against liability and other risks associated with its
activities and obligations under this Agreement, and its indemnification
obligations hereunder, in such amounts, subject to such deductibles and on such
terms as are customary for such Party for the activities to be conducted by it
under this Agreement.  It is understood that such insurance shall not be
construed to create a limit on either Party’s liability with respect to its
indemnification obligations under this ARTICLE 10, or otherwise.

10.5     LIMITATION OF LIABILITY.  NEITHER EDITAS NOR JUNO, NOR ANY OF THEIR
RESPECTIVE AFFILIATES, WILL BE LIABLE TO THE OTHER PARTY OR ITS AFFILIATES UNDER
OR IN CONNECTION WITH THIS AGREEMENT FOR ANY INDIRECT, INCIDENTAL,
CONSEQUENTIAL, SPECIAL OR PUNITIVE OR EXEMPLARY DAMAGES (INCLUDING LOST PROFITS
OR LOST REVENUES), WHETHER LIABILITY IS ASSERTED IN CONTRACT, TORT (INCLUDING
NEGLIGENCE AND STRICT PRODUCT LIABILITY), INDEMNITY, CONTRIBUTION OR OTHERWISE,
AND IRRESPECTIVE OF WHETHER THAT PARTY OR ANY REPRESENTATIVE OF THAT PARTY HAS
BEEN ADVISED OF, OR OTHERWISE MIGHT HAVE ANTICIPATED THE POSSIBILITY OF, ANY
SUCH LOSS OR DAMAGE.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS SECTION
10.5 IS INTENDED TO OR SHALL LIMIT OR RESTRICT THE INDEMNIFICATION RIGHTS OR
OBLIGATIONS OF EITHER PARTY UNDER SECTION 10.1 OR SECTION 10.2 FOR ANY THIRD
PARTY DAMAGES OR THE LIABILITY OF EITHER PARTY FOR ANY BREACHES OF ARTICLE 8 OR
EDITAS FOR BREACH OF ANY OF ITS OBLIGATIONS UNDER SECTION 5.3.

ARTICLE 11

OTHER TERMS RELATING TO IN-LICENSES

11.1     Indemnification under the Harvard-Broad Licenses.  Notwithstanding the
provisions of ARTICLE 10 to the contrary, the provisions of this Section 11.1
shall apply to Juno’s obligation to indemnify Institution Indemnitees, MGH
Indemnitees, MIT Indemnitees and HHMI Indemnitees:





60




(a)        Indemnification.  Juno shall, and shall cause its Affiliates to,
indemnify, defend and hold harmless the Institution Indemnitees and MIT
Indemnitees from and against any claim, suit, investigation, action, demand,
judgment, liability, cost, expense, damage, deficiency, loss or obligation of
any kind or nature (including reasonable attorneys’ fees and other costs and
expenses of litigation or defense), based upon, arising out of, or otherwise
relating to Juno’s or its Affiliates’ or Designees’ activities under this
Agreement or any sublicense or subcontract by Juno hereunder, including any
cause of action relating to product liability concerning any product, process,
or service made, used, sold or performed by Juno or any of its Affiliates or
Designees pursuant to any right or license granted under this Agreement
(collectively, “Claims”) except to the extent any such Claim results from or
arises out of the gross negligence or willful misconduct of an Institution
Indemnitee or MIT Indemnitee seeking indemnification hereunder or material
breach of the applicable Harvard-Broad License by an Institution. Juno and each
of its Affiliates are referred to as “Juno Indemnitor” below.

(b)        Notification of Editas; Editas Right to Consent.  In the event that a
Juno Indemnitor receives notice of any Claim for which indemnification may be
sought hereunder, Juno shall promptly, but no longer than [**] later, notify
Editas of such Claim and as soon as reasonably practicable thereafter provide
Editas with all documentation and information Juno Indemnitor may have in its
possession with regard thereto.  Neither Juno, nor any of its Affiliates, may
settle such Claim on terms that admit any liability on the part of Editas,
impose any obligation on Editas, or diminish the rights of Editas without
Editas’ prior written consent, which may be given or withheld in Editas’ sole
discretion.

(c)        Procedures.  With respect to any Claim for which indemnification is
sought by an Institution Indemnitee or MIT Indemnitee pursuant to Section
11.1(a), Juno acknowledges and agrees that the provisions of such Harvard-Broad
License (as in effect as of the Amendment Date) relating to the procedures for
indemnification shall apply as if such procedures were written in full herein,
with the defined terms “Company” being deemed to refer to Juno, “Indemnitor”
being deemed to refer to Juno and each of its Affiliates and “Indemnitees” being
deemed to refer to Institution Indemnitees and MIT Indemnitees.

(d)        HHMI Indemnity.  HHMI Indemnitees shall be indemnified, defended by
counsel acceptable to HHMI, and held harmless by Juno, from and against any
Claim.  The previous sentence shall not apply to any Claim that is determined
with finality by a court of competent jurisdiction to result solely from the
gross negligence or willful misconduct of an HHMI Indemnitee.  Notwithstanding
any other provision of this Agreement, Juno’s obligation to defend, indemnify
and hold harmless the HHMI Indemnitees under this paragraph shall not be subject
to any limitation or exclusion of liability or damages or otherwise limited in
any way.

(e)        MGH Indemnity.  Juno shall indemnify, defend and hold harmless MGH
Indemnitees against any Claim, except to the extent any such Claim results
directly from the gross negligence or willful misconduct of an MGH Indemnitee.
With respect to any Claim for which indemnification is sought by an MGH
Indemnitee pursuant to this Section 11.1(e), Juno acknowledges and agrees that
the provisions of such MGH License (as in effect as of the Amendment Date)
relating to the procedures for indemnification shall apply as if such procedures
were written in full herein, with the defined terms “Company” being deemed to
refer





61




to Juno, “Hospital” being deemed to refer to MGH and “Indemnitee(s)” being
deemed to refer to MGH Indemnitee(s).

(f)        Notwithstanding the foregoing provisions of this Section 11.1, (i)
the Juno Indemnitors shall have no obligations to defend, indemnify or hold
harmless any Institution Indemnitees, MGH Indemnitees, MIT Indemnitees and HHMI
Indemnitees, if any Juno Indemnitors would have a claim for indemnification from
Editas pursuant to Section 10.2 (in which case Editas shall be responsible for
defending, indemnifying and holding harmless any Institution Indemnitees, MGH
Indemnitees, MIT Indemnitees and HHMI Indemnitees, and the Juno Indemnitors
shall be entitled to seek indemnification in accordance with Section 10.2) and
(ii) the provisions of Section 10.5 shall apply.

11.2     Use of Names.  Except as provided in this Section 11.2, Juno shall not,
and shall ensure that its Affiliates shall not, use or register the name “The
Broad Institute, Inc.,” “Wyss Institute for Biologically Inspired Engineering at
Harvard University,” “President and Fellows of Harvard College,” “Massachusetts
Institute of Technology,” “Lincoln Laboratory,” “The Rockefeller University,”
“University of Tokyo,” “TODAI TLO, Ltd.,” “Wageningen University,” “Wageningen
University & Research,” “University of Iowa Research Foundation,” “University of
Iowa,” “The General Hospital Corporation,” “Massachusetts General Hospital,”
“MGH,” [**] “GenEdit,” or any variation, adaptation, or abbreviation thereof
(alone or as part of another name) or any logos, seals, insignia or other words,
names, symbols or devices that identify such Persons or any of such Persons’
schools, units, divisions or affiliates or any trustee, director, officer, staff
member, employee, student or other agent of such Person (“Institution Names”)
for any purpose in connection with this Agreement, except as required by
applicable Law or otherwise with the prior written approval of, and in
accordance with restrictions required by, such Person. Juno further agrees,
except as required by applicable Law or as otherwise provided below in this
Section 11.2, not to use any Institution Names for any purpose in connection
with this Agreement except with the prior written approval of, and in accordance
with the restrictions required by, the applicable counterparty. Without limiting
the foregoing, Juno shall, and shall ensure that its Affiliates shall cease all
use of Institution Names in connection with this Agreement as permitted under
this Agreement on the termination or expiration of this Agreement except as
required by applicable Law or otherwise approved in writing by the applicable
counterparty, as applicable. This restriction shall not apply to any information
required by Law to be disclosed to any governmental entity. In connection with
this Agreement, except as required by applicable Law, Juno shall not use or
register the name “Howard Hughes Medical Institute” or any variation,
adaptation, or abbreviation thereof (alone or as part of another name) or any
logos, seals, insignia or other words, names, symbols or devices that identify
HHMI or any unit of HHMI (“HHMI Names”) or of any HHMI employee (including [**])
in a manner that reasonably could constitute an endorsement of a commercial
product or service; but that use for other purposes, even if commercially
motivated, is permitted provided that (1) the use is limited to accurately
reporting factual events or occurrences, and (2) any reference to an HHMI Name
or any HHMI employees (including [**]) in press releases or similar materials
intended for public release is approved by HHMI in advance.

11.3     Intended Third Party Beneficiaries.





62




(a)        Institutions.  Juno acknowledges and agrees that for so long as the
Editas Background IP includes IP licensed by Editas from Institutions under the
applicable Foundational In-License:

(i)         solely with respect to IP licensed to Editas under the Cas9-I
License, Harvard and Broad are intended third party beneficiaries of this
Agreement for the purpose of enforcing all Patent Rights challenge,
indemnification, and insurance provisions of this Agreement with respect
thereto, and enforcing the right to terminate this Agreement for breach of the
Patent Rights challenge, indemnification and insurance provisions of this
Agreement with respect thereto; and HHMI, MIT and Rockefeller are intended third
party beneficiaries of this Agreement for the purpose of enforcing HHMI’s and
MIT’s respective rights with respect thereto, including indemnification and
insurance provisions, under this Agreement as required by the Cas9-I License;

(ii)       solely with respect to the IP licensed to Editas under the Cas9-II
License, Broad is an intended third party beneficiary of this Agreement for the
purpose of enforcing all Patent Rights challenge, indemnification, and insurance
provisions of this Agreement with respect thereto, and enforcing the right to
terminate this Agreement for breach of the Patent Rights challenge,
indemnification and insurance provisions of this Agreement with respect thereto;
and Broad, Harvard, MIT and Iowa are intended third party beneficiaries of this
Agreement for the purpose of enforcing Broad’s, Harvard’s, MIT’s and Iowa’s
respective rights with respect thereto, including indemnification and insurance
provisions, under this Agreement as required by the Cas9-II License; and

(iii)      solely with respect to the IP licensed to Editas under the Cpf1
License, Broad is an intended third party beneficiary of this Agreement for the
purpose of enforcing all Patent Rights challenge, indemnification, and insurance
provisions of this Agreement with respect thereto, and enforcing the right to
terminate this Agreement for breach of the Patent Rights challenge,
indemnification and insurance provisions of this Agreement with respect thereto;
and Broad, Harvard, MIT, UTokyo and Wageningen are intended third party
beneficiaries of this Agreement for the purpose of enforcing Broad’s, Harvard’s,
MIT’s, UTokyo’s and Wageningen’s respective rights with respect thereto,
including indemnification and insurance provisions, under this Agreement as
required by the Cpf1 License.

(b)        MGH.  Juno acknowledges and agrees that for so long as the Editas
Background IP includes any IP licensed by Editas from MGH under the 2014 MGH
Agreement or 2016 MGH Agreement, then solely with respect to the IP licensed to
Editas under the 2014 MGH Agreement or 2016 MGH Agreement, MGH is an intended
third party beneficiary of this Agreement for the purpose of enforcing all
Patent Rights challenge, indemnification, and insurance provisions of this
Agreement with respect thereto, and enforcing the right to terminate this
Agreement for breach of the Patent Rights challenge, indemnification or
insurance provisions of this Agreement with respect thereto.





63




ARTICLE 12

TERM AND TERMINATION

12.1     Term.  This Agreement shall commence on the Original Effective Date
and, unless earlier terminated, shall continue in full force and effect until
the last to occur of the following: (a) expiration of all Opt-In Terms; and (b)
expiration of the Research Program Term (the “Term”).

12.2     Termination for Breach.

(a)        Material Breach.  This Agreement may be terminated by a Party for the
material breach by the other Party of this Agreement; provided that the
breaching Party has not cured such breach within sixty (60) days after the date
of written notice to the breaching Party of such breach (the “Cure Period”),
which notice shall describe such breach in reasonable detail and shall state the
non-breaching Party’s intention to terminate this Agreement.  For clarity, but
subject to Section 12.2(b), the Cure Period for any allegation made as to a
material breach under this Agreement will run from the date that written notice
was first provided to the breaching Party by the non-breaching Party.  Any such
termination of this Agreement under this Section 12.2(a) shall become effective
at the end of the Cure Period, unless the breaching Party has cured such breach
prior to the expiration of such Cure Period, or, if such breach is not
susceptible to cure within the Cure Period, then such Cure Period shall be
extended for an additional sixty (60) days so long as such material breach is
susceptible to cure within such extension period and the breaching Party has
used and continues to use commercially reasonable efforts to cure such material
breach during such extension period.

(b)                                                                                                Disagreement
as to Material Breach.  Notwithstanding Section 12.2(a), if the Parties in good
faith disagree as to whether there has been a material breach of this Agreement
pursuant to Section 12.2(a), then: (i) the Party that disputes that there has
been a material breach may contest the allegation by referring such matter,
within [**] following such written notice of alleged material breach, for
resolution to the Executive Officers, who shall meet promptly to discuss the
matter and determine, within [**] following referral of such matter, whether or
not a material breach has occurred pursuant to Section 12.2(a); provided that if
the Executive Officers are unable to resolve such dispute within such [**]
period after it is referred to them, the matter will be resolved as provided in
Section 13.2; (ii) the relevant Cure Period with respect thereto will be tolled
from the date the breaching Party notifies the non-breaching Party of such
dispute and through the resolution of such dispute in accordance with the
applicable provisions of this Agreement; (iii) during the pendency of such
dispute, all of the terms and conditions of this Agreement shall remain in
effect and the Parties shall continue to perform all of their respective
obligations hereunder; and (iv) if it is ultimately determined that the
breaching Party committed such material breach, then the breaching Party shall
have the right to cure such material breach, after such determination, within
the Cure Period (as may be extended in accordance with Section 12.2(a)) which
shall commence as of the date of such determination. Notwithstanding the
foregoing, the applicable dispute resolution terms of Section 5.6 shall apply
with respect to termination rights solely with respect to any IP Controlled by
Editas under the Harvard-Broad Licenses.





64




12.3     Termination upon Notice.  Juno may terminate this Agreement upon not
less than six (6) months’ prior written notice to Editas.

12.4     Termination for Bankruptcy.  To the extent allowed under Law, either
Party shall have the right to terminate this Agreement in the event of the
commencement of any proceeding in or for bankruptcy, insolvency, dissolution or
winding up by or against the other Party (other than pursuant to a corporate
restructuring) that is not dismissed or otherwise disposed of within [**]
thereafter.

12.5     Termination for Patent Challenge.  In the event that Juno (or its
Affiliate or Third Party sublicensee) brings a Patent Challenge against an
Editas Background Patent or Editas Collaboration Patent or knowingly assists
another party in a Patent Challenge against an Editas Background Patent or
Editas Collaboration Patent, except as required under a court order or subpoena
or where Juno (or its Affiliate or Third Party sublicensee) is required by legal
process to be joined as a party to the Patent Challenge proceeding, Editas shall
have the option to terminate this Agreement at its sole discretion with respect
to such Editas Background Patent(s) or Editas Collaboration Patent(s), as
applicable, that are subject of the Patent Challenge upon [**] written notice to
Juno if such Patent Challenge or assistance, as applicable, is not dropped by
Juno within such [**] period; provided that Editas shall not have the right to
terminate this Agreement with respect to the applicable Editas Background
Patent(s) or Editas Collaboration Patent(s), as applicable, under this
Section 12.5, with respect to any such Patent Challenge by a Third Party
sublicensee if Juno terminates the sublicense granted to such sublicensee with
respect to the challenged Editas Background Patent(s) or Editas Collaboration
Patent(s), as applicable, within [**] of Editas’ notice to Juno under this
Section 12.5.  Notwithstanding the foregoing, the applicable terms of Section
5.6 shall apply with respect to any Patent Challenge brought by Juno against
Patent Rights Controlled by Editas under the Harvard-Broad Licenses.

12.6     Effect of Expiration or Termination.

(a)        Accrued Rights and Obligations.  Expiration or termination of this
Agreement for any reason shall not release either Party from any liability
which, at the time of such expiration or termination, has already accrued to the
other Party or which is attributable to a period prior to such expiration or
termination nor preclude either Party from pursuing any rights and remedies it
may have hereunder or at law or in equity with respect to any breach of this
Agreement.  Such expiration or termination shall not relieve either Party from
obligations which are expressly indicated to survive expiration or termination
of this Agreement, including as set forth in Section 12.6(c).  Following the
expiration of the Term, the licenses granted to Juno pursuant to Section 5.2(b)
shall become perpetual and fully paid-up licenses.

(b)        Return of Confidential Information.  Upon any termination of this
Agreement, each Party shall promptly return to the other Party or destroy all
Confidential Information of the other Party (other than joint Confidential
Information), except as reasonably necessary to exercise any surviving rights
(or, in the case of Juno, the exercise of any rights or licenses under the
License Agreement) and except for one copy of which may be retained for archival
purposes (which shall remain subject to the confidentiality and non-use
provisions of ARTICLE 8).





65




(c)        Survival Sections.  Without limiting Section 12.6(a),  the rights and
obligations of the Parties set forth in the following Sections and Articles of
this Agreement shall survive the expiration or termination of this Agreement, in
addition to those other terms and conditions that are expressly stated to
survive termination or expiration of this Agreement: ARTICLE 1 (to the extent
the definitions are used in other surviving provisions), Section 2.5,  Section
2.7(c),  Section 2.7(d),  Section 3.4, Section 3.5, Section 3.6, Section 5.2(b),
Section 5.4, Section 5.5, Sections 6.4 and 6.5 (with respect to any payment
obligations accrued but unpaid prior to the effectiveness of such termination or
expiration), Section 6.6,  Section 6.7,  Section 7.1, Sections 7.2 and 7.3
(solely with respect to Joint Collaboration Patents if there is no Program under
the License Agreement covering the applicable Joint Collaboration Patents),
 Section 7.7,  ARTICLE 8, Section 9.5,  ARTICLE 10,  ARTICLE 11 (solely to the
extent the applicable In-License Agreement,  or the surviving provisions thereof
(to the extent the applicable provisions survive), is in full force and effect)
Section 12.6, Section 12.7 and ARTICLE 13.

(d)        Termination Not Sole Remedy.  The termination provisions of this
ARTICLE 12 are in addition to any other relief and remedies available to either
Party under this Agreement and at law or equity.

(e)        Relationship to License Agreement.  Termination of this Agreement
shall not affect in any way the terms or provisions of the License Agreement,
and the License Agreement shall continue in full force and effect in accordance
with its terms and conditions.

12.7     Certain Additional Remedies of Juno in Lieu of Termination.  If Juno
has the right to terminate this Agreement pursuant to Section 12.2, then in lieu
of Juno terminating pursuant to Section 12.2 and without limiting any other
rights or remedies of Juno, Juno may elect to have this Agreement continue in
full force and effect as modified by this Section 12.7 by providing written
notice to Editas prior to the date that otherwise would have been the effective
date of termination had Juno exercised its right to terminate this Agreement
under Section 12.2; provided that (a) Juno has provided notice to Editas
asserting the alleged breach as required by Section 12.2, and (b) Editas fails
to cure such breach prior to the expiration of the applicable Cure Period
(provided that if Editas has notified Juno that it disputes that it is in
material breach in accordance with Section 12.2(b), then the Cure Period shall
be tolled during the pendency of such dispute as set forth in Section 12.2(b)). 
In such an event, Juno shall be entitled to (but shall not be required to), by
written notice to Editas: (x) designate any Collaboration RNP Complex (other
than a previously Lapsed Collaboration RNP Complex) as a “Lead Candidate”; and
(y) on a Program-by-Program basis, exercise its Opt-In Right as set forth in
Section 3.2 with respect to any such Program as to which Juno has not previously
exercised its Opt-In Right (each, an “Accelerated Program”) and enter into a
Licensed Program Addendum for any such Program and in such case with respect to
such Accelerated Program, (A) Juno shall not be required to pay the Opt-In
Exercise Fee (under, and as defined in, the License Agreement) in connection
with the exercise of such Opt-In Right with respect to such Accelerated Program;
(B) the diligence requirements under the License Agreement with respect to such
Accelerated Program shall not apply to such Accelerated Programs; and (C) Juno
shall remain responsible for any and all amounts thereafter payable by Juno
under the License Agreement (other than the Opt-In Exercise Fee but including
all milestones and royalties) with respect to any Accelerated Program for which
Juno made such election under this Section 12.7; provided that the milestones
and





66




royalties that would otherwise be payable under the License Agreement with
respect to any Accelerated Program shall be reduced by [**] percent
([**]%).  For the avoidance of doubt, there shall be no impact on any Program
under the License Agreement other than an Accelerated Program.

ARTICLE 13

MISCELLANEOUS

13.1     Governing Laws; Venue; Jurisdiction.  This Agreement shall be governed
by, interpreted and enforced in accordance with the laws of the State of New
York, without regard to principles of conflicts or choice of laws that would
cause the application of the laws of another jurisdiction and excluding the
United Nations Convention on Contracts for the International Sales of Goods;
provided, however, that with respect to matters involving the validity or
infringement of Patent Rights in a given country, such matter may be brought in
the applicable country and the applicable Laws of the applicable country shall
apply (subject to Section 7.1(b)). Subject to Section 13.2, Disputes arising out
of this Agreement shall be subject to the exclusive jurisdiction and venue of
the state and federal courts located in New York, New York (and the appellate
courts thereof), and each Party hereby irrevocably consents to the personal and
exclusive jurisdiction and venue thereof.

13.2     Disputes.

(a)        General.  Except for decisions that are subject to the final
decision-making authority of the JSC pursuant to Section 4.2(f) or a given
Party, in each case, as expressly set forth in this Agreement and so long as
such decisions are made in accordance with this Agreement, any dispute, claim or
controversy of any nature arising out of or relating to this Agreement,
including any action or claim based on tort, contract or statute, or concerning
the interpretation, effect, termination, validity, performance or breach of this
Agreement (each, a “Dispute”), arises between the Parties and the Parties cannot
resolve such Dispute within [**] of a written request by either Party to the
other Party, the Parties agree to refer the Dispute to the respective Executive
Officers of each Party for resolution.

(b)        Arbitration.  If, after an additional [**], such representatives have
not succeeded in negotiating a resolution of the Dispute, and a Party wishes to
begin an arbitration to resolve such Dispute arising under this Agreement, such
Party shall provide written notice (the “Arbitration Request”) to the other
Party of such intention and a statement of the issues for resolution.  From the
date of the Arbitration Request and until such time as such Dispute has become
finally settled, the running of the time periods as to which Party must cure a
breach of this Agreement becomes suspended as to any breach that is the subject
matter of the Dispute.  Within [**] after the receipt of the Arbitration
Request, the other Party may, by written notice, add additional issues for
resolution in a statement of counter-issues.

(c)        Arbitration Procedure.  Any arbitration pursuant to this ARTICLE 13
will be held in New York, New York, United States unless another location is
mutually agreed by the Parties.  The arbitration will be governed by the United
States Arbitration Act, 9 U.S.C. §§ 1-16, to the exclusion of any inconsistent
state Law.  The Parties shall mutually agree on the rules to govern discovery
and the rules of evidence for the arbitration within [**] after the Arbitration





67




Request.  If the Parties fail to timely agree to such rules, the United States
Federal Rules of Civil Procedure will govern discovery and the United States
Federal Rules of Evidence will govern evidence for the arbitration.  The
arbitration will be conducted by a single arbitrator knowledgeable in the
subject matter at issue in the dispute and acceptable to both Parties; provided
that the Parties may by mutual agreement elect to have the arbitration conducted
by a panel of three (3) arbitrators.  If the Parties fail to agree on a mutually
acceptable arbitrator within [**] after the Arbitration Request, then the
arbitrator shall be selected by the New York, New York office of the American
Arbitration Association.  The arbitrator may proceed to an award,
notwithstanding the failure of either Party to participate in the
proceedings.  The arbitrator shall, within [**] after the conclusion of the
arbitration hearing, issue a written award and statement of decision describing
the essential findings and conclusions on which the award is based, including
the calculation of any damages awarded.  The arbitrator shall be limited in the
scope of his or her authority to resolving only the specific matter which the
Parties have referred to arbitration for resolution and shall not have authority
to render any decision or award on any other issues.  Subject to Section 10.5,
the arbitrator shall be authorized to award compensatory damages, but shall not
be authorized to award punitive, special, consequential, or any other similar
form of damages, or to reform, modify or materially change this Agreement.  The
arbitrator also shall be authorized to grant any temporary, preliminary or
permanent equitable remedy or relief the arbitrator deems just and equitable and
within the scope of this Agreement, including an injunction or order for
specific performance.  The award of the arbitrator shall be the sole and
exclusive remedy of the Parties, except for those remedies that are set forth in
this Agreement or which apply to a Party by operation of the applicable
provisions of this Agreement, and the Parties hereby expressly agree to waive
the right to appeal from the decisions of the arbitrator, and there shall be no
appeal to any court or other authority (government or private) from the decision
of the arbitrator.  Judgment on the award rendered by the arbitrator may be
enforced in any court having competent jurisdiction thereof.

(d)        Arbitration Costs.  Each Party shall bear its own attorneys’ fees,
costs, and disbursements arising out of the arbitration, and shall pay an equal
share of the fees and costs of the arbitrator; provided, however, that the
arbitrator, in his or her award, shall be authorized to determine whether a
Party is the prevailing Party, and if so, to award to that prevailing Party
reimbursement for its reasonable attorneys’ fees, costs and disbursements
(including, for example, expert witness fees and expenses, transcripts,
photocopy charges and travel expenses).

(e)        Confidentiality.  All proceedings and decisions of the arbitrator
shall be deemed Confidential Information of each of the Parties, and shall be
subject to ARTICLE 8.

(f)        Equitable Relief; Cumulative Remedies.  Notwithstanding anything to
the contrary herein, including Section 13.2(b), either Party may, without
waiving any remedy under this Agreement, seek from any court having jurisdiction
equitable relief, including any injunctive or provisional relief and specific
performance to protect the rights or property of that Party.  Such remedies will
not be deemed to be the exclusive remedies for a breach of this Agreement but
will be in addition to all other remedies available at law or equity.  In
addition, notwithstanding the provisions of Section 13.2(b), either Party may
bring an action in any court having jurisdiction to enforce an award rendered
pursuant to Section 13.2(b).  The Parties further agree not to raise as a
defense or objection to the request or granting of such relief that any





68




breach of this Agreement is or would be compensable by an award of money
damages.  No remedy referred to in this Agreement is intended to be exclusive,
but each shall be cumulative and in addition to any other remedy referred to in
this Agreement or otherwise available under applicable Law.

(g)        Pending Final Resolution.  Until final resolution of the Dispute in
accordance with this Agreement, (i) this Agreement will remain in full force and
effect; and (ii) the time periods for cure as to any termination will be
tolled.  The Parties further agree that any payments made pursuant to this
Agreement pending resolution of the dispute shall be refunded if a final
determination is made in accordance with this Agreement that such payments are
not due.

(h)        WAIVER OF JURY TRIAL.  EXCEPT AS LIMITED BY APPLICABLE LAW, EACH
PARTY HERETO HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED IN CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE ACTIONS OF EITHER PARTY
HERETO IN THE NEGOTIATION, ADMINISTRATION, PERFORMANCE AND ENFORCEMENT HEREOF.

13.3     Independent Contractors.  The relationship of the Parties under this
Agreement is that of independent contractors. Nothing contained herein is
intended or is to be construed so as to constitute (a) Editas as a partner,
agent, or joint venturer of Juno; or (b) Juno as a partner, agent or joint
venturer of Editas.  Neither Editas nor Juno, respectively, shall have any
express or implied right or authority to assume or create any obligations on
behalf of or in the name of Juno or Editas, respectively, or to bind Juno or
Editas, respectively, to any contract, agreement, or undertaking with any Third
Party.

13.4     Assignment.

(a)        General.  The Parties agree that, except as expressly permitted
hereunder, neither this Agreement, nor their rights and obligations under this
Agreement, shall be delegated, assigned or otherwise transferred by a Party, in
whole or part, whether voluntarily or by operation of law, including by way of
sale of assets, merger or consolidation, without prior written consent of the
other Party.  Notwithstanding the foregoing, a Party may, without such consent,
assign this Agreement and its rights and obligations hereunder in their entirety
(i) to an Affiliate (provided, however, that such Party will remain fully and
unconditionally liable and responsible to the other Party for the performance
and observance of all such duties and obligations by such Affiliate), provided
that, upon written request by the other Party,  such Party will disclose to the
other Party whether it has assigned this Agreement to an Affiliate and in such
case, the identity of such Affiliate, or (ii) its successor in interest in
connection with its merger, consolidation, or sale of all or substantially all
of its assets or that portion of its business pertaining to the subject matter
of this Agreement.  Subject to the foregoing, this Agreement shall be binding on
and inure to the benefit of the Parties and their permitted successors and
assigns.  Any attempted delegation, assignment or transfer in violation of this
Section 13.4 shall be null and void ab initio.

(b)        Additional Restrictions for Institution In-Licenses.  Without
limiting the foregoing, Juno agrees that the rights granted under this Agreement
pursuant to the Harvard-





69




Broad Licenses may not be assigned by Juno, whether by operation of law or
otherwise, without the consent of the Institutions, except that Juno may assign
or transfer such rights under this Agreement without the consent of the
Institutions, to a successor in interest of all or substantially all of Juno’s
assets or business related to the Collaboration RNP Complexes or this Agreement,
whether by merger, consolidation, sale of assets, or Change of Control or other
transaction; provided that (i) Juno shall provide the Institutions with a
written notice of such assignment or Change of Control including the identity of
the assignee, transferee or controlling party, and a copy of the assignment and
assumption agreement or other documentary evidence sufficient to demonstrate
Juno’s compliance with this Section 13.4(b) within [**] after such assignment or
Change of Control, and (ii) such assignee or transferee agrees in writing to
assume the obligations to the Institutions and HHMI that are being assigned or
transferred.  Failure of an assignee to agree to be bound by the terms hereof or
failure of Juno to notify Institutions and provide copies of assignment
documentation as specified above shall be grounds for termination of Juno’s
sublicense under the applicable Harvard-Broad License(s) with respect to Juno’s
rights under the applicable Editas Background Patent(s) that are the subject of
such Harvard-Broad License(s).

(c)        Additional Restrictions for MGH In-Licenses.  Juno may assign or
transfer the rights granted under this Agreement to Juno pursuant to the MGH
License: (i) without the consent of MGH, to an Affiliate of Juno or in
connection with the transfer or sale of all or substantially all of Juno’s
assets or business related to the Collaboration RNP Complexes or this Agreement,
whether by merger, consolidation, sale of assets, change in control or other
transaction, provided that Juno promptly shall provide MGH with a written notice
of such assignment including the identity of the assignee or transferee and such
assignee or transferee agrees in writing to assume the obligations to MGH that
are being assigned or transferred; and (ii) in any other circumstance, only with
the prior written consent of MGH, such consent not to be unreasonably withheld,
conditioned or delayed.  Juno shall notify MGH in writing of any such assignment
and provide a copy of the assignment and assumption agreement or other
documentary evidence sufficient to demonstrate Juno’s compliance with this
Section 13.4(c) within [**] after such assignment.  Failure of an assignee to
agree to be bound by the terms hereof or failure of Juno to notify MGH and
provide copies of assignment documentation shall be grounds for termination of
Juno’s sublicense under the MGH License with respect to Juno’s rights under the
applicable Editas Background Patent(s) that are the subject of the MGH License.

(d)        Assignment to Bristol-Myers Squibb.  Editas hereby represents and
warrants that, as of the Amendment Date, it has notified each of the
Institutions and MGH of the pending merger between Bristol-Myers Squibb Company
(or its affiliate) and Celgene Corporation (or its affiliate), and no further
consents on the part of the Institutions or MGH, and no further actions on the
part of Juno or its successors, are required under the Harvard-Broad Licenses or
the MGH Licenses in connection with any assignment of this Agreement as a result
thereof; provided that within [**] after the effective date of such merger,
 Juno shall provide a signed notice with respect thereto to the Institutions and
MGH.

13.5     Force Majeure.  A Party shall not be liable for delay or failure in the
performance of any of its obligations hereunder if such delay or failure is due
to a cause beyond the reasonable control of such Party, including acts of God,
fires, earthquakes, acts of war, terrorism,





70




or civil unrest, or hurricane or other inclement weather (“Force Majeure”);
provided, however, that the affected Party promptly notifies the other Party and
further provided that the affected Party shall use its commercially reasonable
efforts to avoid or remove such causes of non-performance and to mitigate the
effect of such occurrence, and shall continue performance in accordance with the
terms of this Agreement whenever such causes are removed.  When such
circumstances arise, the Parties shall negotiate in good faith any modifications
of the terms of this Agreement that may be necessary or appropriate in order to
arrive at an equitable solution.

13.6     Right to Develop Independently.  Except as otherwise expressly set
forth in this Agreement, including Section 5.3, nothing in this Agreement shall
impair either Party’s right to independently acquire, license, develop for
itself, or have others develop for it, intellectual property and technology
performing similar functions as the other Party’s intellectual property or to
market and distribute products or services based on such other intellectual
property and technology.

13.7     Notices.  Any notice required or permitted to be given by this
Agreement shall be in writing and in English and shall be (a) delivered by hand
or by overnight courier with tracking capabilities; (b) mailed postage prepaid
by first class, registered, or certified mail; or (c) delivered by facsimile
followed by delivery via either of the methods set forth in Section 13.7 (a) or
(b), in each case, addressed as set forth below unless changed by notice so
given:

If to Juno:

Celgene Corporation

 

86 Morris Avenue

 

Summit, New Jersey 07901

 

U.S.A.

 

Attention: General Counsel

 

Facsimile: [**]

 

 

If to Editas:

Editas Medicine, Inc.

 

11 Hurley St

 

Cambridge, MA 021421

 

Attention: Chief Executive Officer

 

 

 

With copies to (which shall not constitute notice):

 

 

 

Editas Medicine, Inc.

 

11 Hurley St

 

Cambridge, MA 02141

 

Attention: General Counsel

 

 

 

Wilmer Cutler Pickering Hale and Dorr LLP

 

60 State Street

 

Boston, MA 02109

 

Attention: Steven D. Barrett, Esq.

 

Any such notice shall be deemed given on the date received, except any notice
received after





71




5:30 p.m. (in the time zone of the receiving party) on a Business Day or
received on a non-Business Day shall be deemed to have been received on the next
Business Day.  A Party may add, delete, or change the person or address to which
notices should be sent at any time upon written notice delivered to the other
Parties in accordance with this Section 13.7.

13.8     Interpretation.

(a)        Generally.  This Agreement has been diligently reviewed by and
negotiated by and among the Parties, and in such negotiations each of the
Parties has been represented by competent (in house or external) counsel, and
the final agreement contained herein, including the language whereby it has been
expressed, represents the joint efforts of the Parties and their
counsel.  Accordingly, in interpreting this Agreement or any provision hereof,
no presumption shall apply against either Party as being responsible for the
wording or drafting of this Agreement or any such provision, and ambiguities, if
any, in this Agreement shall not be construed against either Party, irrespective
of which Party may be deemed to have authored the ambiguous provision.

(b)        Definitions; Interpretation.  The definitions of the terms herein
shall apply equally to the singular and plural forms of the terms defined and
where a word or phrase is defined herein, each of its other grammatical forms
shall have a corresponding meaning.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine, and neuter
forms.  The word “will” shall be construed to have the same meaning and effect
as the word “shall”.  The words “including”, “includes”, “include”, “for
example” and “e.g.” and words of similar import will be deemed to be followed by
the words “without limitation.” The word “or” shall be construed as the
inclusive meaning identified with the phrase “and/or”.  The words “hereof”,
“herein” and “herewith” and words of similar import shall, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement.  Unless the context requires otherwise
or otherwise specifically provided, (i) all references herein to Articles,
Sections, Schedules or Exhibits shall be construed to refer to Articles,
Sections, Schedules and Exhibits of this Agreement and (ii) reference in any
Section to any subclauses are references to such subclauses of such Section.

(c)        Subsequent Events.  Unless the context requires otherwise, (i) any
definition of or reference to any agreement, instrument, or other document
herein shall be construed as referring to such agreement, instrument, or other
document as from time to time amended, supplemented, or otherwise modified
(subject to any restrictions on such amendments, supplements, or modifications
set forth herein), (ii) any reference to any applicable Law herein shall be
construed as referring to such applicable Law as from time to time enacted,
repealed, or amended, and (iii) any reference herein to any Person shall be
construed to include the Person’s successors and assigns (subject to Section
13.4).

(d)        Headings.  Headings, captions and the table of contents are for
convenience only and are not to be used in the interpretation of this Agreement.

(e)        Independent Significance.  Although the same or similar subject
matters may be addressed in different provisions of this Agreement, the Parties
intend that, except as reasonably apparent on the face of the Agreement or as
expressly provided in this Agreement,





72




each such provision shall be read separately, be given independent significance
and not be construed as limiting any other provision of this Agreement (whether
or not more general or more specific in scope, substance or content).

13.9     Further Assurances.  At any time or from time to time on and after the
date of this Agreement, a Party shall at the written and reasonable request of
the requesting Party: (a) deliver to the requesting Party such records, data or
other documents consistent with the provisions of this Agreement; (b) execute,
and deliver or cause to be delivered, all such consents, documents or further
instruments of transfer or license; and (c) take or cause to be taken all such
ministerial actions, as the requesting Party may reasonably deem necessary or
desirable in order for the requesting Party to obtain the full benefits of this
Agreement and the transactions contemplated hereby.

13.10   Severability.  If any provision, or portion thereof, in this Agreement
is held by a court of competent jurisdiction to be void, invalid or
unenforceable to any extent, such holding shall not affect the validity or
enforceability of the remaining terms and provisions hereof or the validity or
enforceability of the invalid, void or unenforceable term or provision in any
other situation or in any other jurisdiction, and the term or provision shall be
considered severed from this Agreement solely for such situation and solely in
such jurisdiction, unless the invalid, void or unenforceable term or provision
is of such essential importance to this Agreement that it is to be reasonably
assumed that the Parties would not have entered into this Agreement without the
invalid, void or unenforceable term or provision.  If the final judgment of such
court declares that any term or provision hereof is invalid, void or
unenforceable, the Parties agree to (a) reduce the scope, duration, area or
applicability of the term or provision or to delete specific words or phrases to
the minimum extent necessary to cause such term or provision as so reduced or
amended to be enforceable; and (b) make a good faith effort to replace any
invalid, void or unenforceable term or provision with a valid and enforceable
one such that the objectives contemplated by the Parties when entering this
Agreement may be realized.

13.11   Waiver.  Any waiver, modification, release or amendment of any
obligation under or of any provision of this Agreement or of a Party’s rights or
remedies under this Agreement must be in writing to be effective.  Failure,
neglect, or delay by a Party to enforce the provisions of this Agreement or its
rights or remedies at any time, shall not be construed as a waiver of such
Party’s rights under this Agreement and shall not in any way affect the validity
of the whole or any part of this Agreement or prejudice such Party’s right to
take subsequent action.  No exercise or enforcement by either Party of any right
or remedy under this Agreement shall preclude the enforcement by such Party of
any other right or remedy under this Agreement or that such Party is entitled by
Law to enforce.

13.12   Entire Agreement; Modification.  This Agreement, together with the
attached exhibits (including the License Agreement and form of Editas Material
Transfer Agreement) and schedules, as well as any and all executed Licensed
Program Addendum and Editas Material Transfer Agreement, as applicable, and any
amendments hereto or thereto made in accordance with the terms hereof or
thereof, constitutes the entire understanding and agreement between the Parties
with respect to the subject matter hereof and supersedes any and all prior and
contemporaneous negotiations, representations, agreements, and understandings,
written or oral, that the Parties may have reached with respect to the subject
matter hereof.  Except as otherwise





73




expressly set forth herein, this Agreement may not be altered, amended or
modified in any way except by a writing (excluding email or similar electronic
transmissions) signed by the authorized representatives of both Parties. Upon
execution of this Agreement by both Parties, the Original Agreement and the
First Amended and Restated Agreement shall be amended and restated in its
entirety as set forth herein and superseded by this Agreement.  If a Licensed
Program Addendum is entered into with respect to a given Program, then to the
extent there is a conflict between the provisions of this Agreement, the
provisions of the License Agreement shall control with respect to such Program.

13.13   No Third Party Beneficiaries.  Except as expressly set forth in this
Agreement, there are no Third Party beneficiaries hereunder and the provisions
of this Agreement are for the exclusive benefit of the Parties, and no other
person or entity shall have any right or claim against either Party by reason of
these provisions or be entitled to enforce any of these provisions against such
Party.

13.14   Extension to Affiliates.  Juno shall have the right to extend the
rights, licenses, immunities and obligations granted in this Agreement to one or
more of its Affiliates.  All applicable terms and provisions of this Agreement
shall apply to any such Affiliate to which this Agreement has been extended to
the same extent as such terms and provisions apply to Juno.  Juno shall remain
fully liable for any acts or omissions of such Affiliates and for such
Affiliates’ performance and observance of all duties and obligations under this
Agreement.

13.15   Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Any such counterpart, to
the extent delivered by means of a fax machine or by .pdf, .tif, .gif, .jpeg or
similar attachment to electronic mail (any such delivery, an “Electronic
Delivery”) shall be treated in all manner and respects as an original executed
counterpart and shall be considered to have the same binding legal effect as if
it were the original signed version thereof delivered in person.  No Party
hereto shall raise the use of Electronic Delivery to deliver a signature or the
fact that any signature or agreement or instrument was transmitted or
communicated through the use of Electronic Delivery as a defense to the
formation of a contract, and each Party forever waives any such defense, except
to the extent that such defense relates to lack of authenticity.

[Signature Page Follows]

 

 



74




IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed by their authorized representatives as of the Amendment Date.

 

 

 

 

 

EDITAS MEDICINE, INC.

JUNO THERAPEUTICS, INC.

 

 

 

 

By:

/s/ Cynthia Collins

By:

/s/ Gary Henningson

 

 

 

 

Name:

Cynthia Collins

Name:

Gary Henningson

 

 

 

 

Title:

President and CEO

Title:

VP and Treasurer

 

 

 

 

 

 



[SIGNATURE PAGE TO SECOND AMENDED AND

RESTATED COLLABORATION AND LICENSE AGREEMENT]

 




 

EXHIBIT A

License Agreement

 

Incorporated by reference to Exhibit 10.21 to the Company’s Annual Report

on Form 10-K for the fiscal year ended December 31, 2019

 

 

